EXHIBIT 10.57

 

ORDINANCE NO. 643-G

 

AN ORDINANCE APPROVING AN EXTENSION OF THE KNOLOGY BROADBAND OF FLORIDA, INC.
CABLE TELEVISION FRANCHISE FROM SEPTEMBER 9, 2006. TO SEPTEMBER 9, 2009, SUBJECT
TO TERMS AND CONDITIONS; AMENDING ORDINANCE 239-G OF THE CITY OF ST. PETERSBURG
WITH RESPECT TO THE EXPIRATION DATE OF THE FRANCHISE AND PROVIDING AN EFFECTIVE
DATE.

 

WHEREAS, Verizon Media Ventures Inc., formerly known as GTE Media Ventures Inc.,
has transferred to Knology Broadband of Florida, Inc., a non-exclusive cable
television franchise granted by the City of St. Petersburg pursuant to Ordinance
239-G of the City (herein, the “Franchise”); and

 

WHEREAS, the City Council of the City of St. Petersburg has consented to the
transfer of the Franchise to Knology Broadband of Florida, Inc., by adopting
Ordinance 642-G on November 20, 2003; and

 

WHEREAS, the City of St. Petersburg and Knology Broadband of Florida, Inc., have
negotiated an amendment to the Franchise in order to extend the term of the
Franchise, subject to certain terms and conditions as set forth in this
ordinance; now, therefore,

 

THE CITY OF ST. PETERSBURG, FLORIDA, DOES ORDAIN:

 

Section 1. Subsection (c) of Section 2 of Ordinance 239-G is amended to read:

 

Section 2. Grant and Term.

 

  (c) The term of the grant herein contained shall commence on the effect date
of this ordinance [Ordinance 239-G] and continue for a term expiring on
September 9, 2009.

 

Section 2. All other terms and conditions of Ordinance 239-G are incorporated
herein by reference and shall remain in full force and effect.

 



--------------------------------------------------------------------------------

643-G

Page 2

 

Section 3. Conditions of Transfer.

 

(1) As consideration for the extension of the term of the Franchise, Knology
Broadband of Florida, Inc., on behalf of itself and its successors and assigns
agrees to make payments to the City of St. Petersburg annually in the following
amounts and according to the following schedule

 

Payment Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

January 15, 2004

   $ 25,000.00

January 15, 2005

   $ 30,000.00

January 15, 2006

   $ 35,000.00

January 15, 2007

   $ 40,000.00

January 15, 2008

   $ 40,000.00

January 15, 2009

   $ 40,000.00

 

In addition thereto, Knology Broadband of Florida Inc. agrees to increase from
12 hours per week to 16 hours per week the production and/or post-production
video taping for coverage of government meetings, public events, and government
activities as provided by Section 12(b) of the Franchise.

 

(2) Knology Broadband of Florida, Inc., agrees and acknowledges that the
payments and services to be made to the City are reasonable consideration for
the extension of the term of the Franchise.

 

(3) The City of St. Petersburg agrees and acknowledges that the payments and
services to be received from Knology Broadband of Florida, Inc., are adequate
and sufficient consideration for the extension of the terms of the Franchise.

 

(4) The City covenants that the payments to be received from Knology Broadband
of Florida, Inc., shall be used by the City for capital expenditures or
operation, or both of government access programming (Channel 15/35) and for no
other purpose.

 

(5) Each payment shall be due and payable as of the Payment Date set forth in
Subsection (1) of this section, and shall be past due on the 30th day following
the Payment Date unless paid in full to the City. All past due payments shall
accrue interest at the rate of six (6) percent per annum until paid. A failure
to pay a payment when due shall be deemed an act of default under the Franchise.

 



--------------------------------------------------------------------------------

643-G

Page 3

 

Section 4. Effective Date.

 

This ordinance shall become effective as of the effective date of Ordinance
642-G approving the transfer of the Franchise to Knology Broadband of Florida,
Inc.; provided, however, that if this ordinance is vetoed by the Mayor in
accordance with the City Charter, this ordinance shall not become effective
unless and until the City Council overrides the veto in accordance with the City
Charter, in which case it shall become effective immediately upon a successful
vote to override the veto or upon the effective date of Ordinance 642-G,
whichever occurs later

 

First reading conducted on the 6th day of November, 2003.

 

Passed by St. Petersburg City Council on second and final reading on the 20th
day of November, 2003.

 

/s/    Illegible        

--------------------------------------------------------------------------------

Chair-Councilmember

Presiding Officer of the City Council

 

         

ATTEST:

  /s/    Illegible                   [SEAL]    

--------------------------------------------------------------------------------

                City Clerk            

 

Title Published: Times 1-t 11/10/2003

 

Not Vetoed. Effective date Thursday, November 27, 2003 at 5:00 p.m.

 



--------------------------------------------------------------------------------

ORDINANCE NO. 642-G

 

AN ORDINANCE APPROVING THE TRANSFER OF THE EXISTING VERIZON MEDIA VENTURES INC.,
CABLE FRANCHISE, A NON-EXCLUSIVE FRANCHISE TO INSTALL, MAINTAIN AND OPERATE A
CABLE TELEVISION SYSTEM IN THE CITY OF ST. PETERSBURG FOR THE DISTRIBUTION OF
TELEVISION AND OTHER BROADBAND SERVICES, TO KNOLOGY BROADBAND OF FLORIDA, INC.;
PROVIDING FOR AN EFFECTIVE DATE OF THE TRANSFER; PROVIDING CONDITIONS,
LIMITATIONS AND REQUIREMENTS; STIPULATING CERTAIN PROTECTIVE PROVISIONS OF THE
TRANSFER; PROVIDING FOR ACCEPTANCE BY TRANSFEREE OF ALL OF THE EXISTING TERMS
AND CONDITIONS OF THE FRANCHISE; PROVIDING FOR CONFORMANCE TO THE REQUIREMENTS
OF ORDINANCE 507-G AS AMENDED; AND PROVIDING AN EFFECTIVE DATE.

 

WHEREAS, the City of St. Petersburg desires to maintain a competitive cable
television environment in the City which has proven beneficial to the residents
of St. Petersburg; and

 

WHEREAS, the City of St. Petersburg desires to have a cable operator who
understands the competitive cable television market place; and

 

WHEREAS, Verizon Media Ventures Inc., owns, operates and maintains a cable
television system in the City of St. Petersburg pursuant to Ordinance 239-G, a
cable television franchise which is held by Verizon Media Ventures Inc.; and

 

WHEREAS, Verizon Media Ventures Inc., and Knology New Media, Inc., (“Buyer”) are
parties to an Asset Purchase Agreement, pursuant to which the franchise
(Ordinance 239-G) will be transferred from Verizon Media Ventures Inc., to
Knology Broadband of Florida, Inc., which is the assignee of the Buyer; and

 

WHEREAS, Verizon Media Ventures Inc., and Knology New Media, Inc., have
requested consent by the City of St. Petersburg to the transfer of the franchise
to Knology Broadband of Florida, Inc., in accordance with the requirements of
the franchise and have filed a FCC Form 394 with the City; and

 



--------------------------------------------------------------------------------

642-G

Page 2

 

WHEREAS, the City has found that the transferee, Knology Broadband of Florida,
Inc., meets the technical, legal and financial reqiurements of federal law for a
suitable transferee; now, therefore,

 

THE CITY OF ST. PETERSBURG, FLORIDA, DOES ORDAIN:

 

Section 1. Definitions. As used herein:

 

(1) “City” means either the City of St. Petersburg, a Florida municipality, or
the geographic area within the boundaries of the City including all future
additions thereto, depending upon the context in which the word is used.

 

(2) “Closing” means the date upon which the transfer of the Franchise and all
rights thereunder from Verizon Media Ventures Inc., to Knology Broadband of
Florida, Inc., shall be effectively final.

 

(3) “Transferor” means Verizon Media Ventures Inc.

 

(4) “Transferee” means Knology Broadband of Florida, Inc.

 

(5) “Franchise” means City Ordinance 239-G, the Verizon Media Ventures Cable
Franchise.

 

Section 2. Conditions of Transfer.

 

(1) The Transferee agrees to abide by all of the conditions of the Franchise and
of this ordinance.

 

(2) The Transferee agrees to abide by the applicable provisions of Ordinance
507-G as amended, codified as Article X of Chapter 25, Code of Ordinances of the
City.

 

(3) The Transferee will register with the City as a cable operator for purposes
of its cable and cable broadband business.

 

(4) The Transferee shall as soon as practical, but not later than 24 months from
the effective date of this ordinance, remove black plastic tie wraps on utility
poles and replace them with stainless steel tie wraps.

 



--------------------------------------------------------------------------------

642-G

Page 3

 

Section 3. Transferee’s Responsibilities.

 

  (1) The Transferee shall notify the City of the Closing of the transfer and
the date of Closing.

 

  (2) The Transferee agrees to operate a high quality cable system in the City
of St. Petersburg conforming to the requirements of the Franchise and this
Ordinance for the remainder of the term of the Franchise.

 

  (3) The Transferee agrees to provide a local customer service option where its
subscribers may call for orders and customer service support.

 

  (4) The Transferee agrees to apply its credit standards for the establishment
of installation charges and services charges uniformly across the Pinellas
County service area.

 

  (5) Transferee agrees to comply with the applicable Federal Communications
Commission regulations governing pole attachment rates and making pole
attachments.

 

  (6) Transferee acknowledges and understands that the Franchise as transferred
does not grant Transferee the right to enter into or on any privately-owned
property, whether single-family residential, two-family residential, multifamily
residential, industrial, commercial, or other privately-owned property.

 

Section 4. Transferor’s Responsibility.

 

  (1) Transferor shall make all necessary arrangements to transfer active
right-of-way construction permits issued by the City to Transferee.

 

  (2) Transferor shall deliver to the City, not later than 30 days following the
Closing, a list of all construction projects in the City that are active as of
the date of Closing.

 

  (3) Transferor shall deliver to the City, not later than 30 days following the
Closing, a report listing the following with respect to cable and cable
broadband service as of the date of Closing:

 

  (a) Total number of plant miles.

 

  (b) Number of homes passed.

 



--------------------------------------------------------------------------------

642-G

Page 4

 

  (c) Maps showing any substantially unbuilt service area in the City. For the
purposes of this paragraph, “substantially unbuilt” means that an area has
neither a trunk line nor a feeder line.

 

  (d) Number of basic subscribers in St. Petersburg.

 

  (e) Number of premium subscribers.

 

  (f) Number of broadband subscribers.

 

Section 5. City’s Responsibilities.

 

(1) The City hereby consents to and approves, subject to applicable law, the
assignment by the Transferor of its right, title and interest in the Franchise
to the Transferee and assumption by the Transferee of all obligations of the
Franchise under the Franchise from and after the Closing.

 

(2) The City confirms that

 

  (a) The Franchise was properly granted to the Transferor, Verizon Media
Ventures Inc.

 

  (b) The Franchise and this ordinance supercede all other agreements between
the parties.

 

  (c) The Franchise and this ordinance represents the entire understanding of
the parties and the Transferor has no obligations to the City other that those
stated in the Franchise and this ordinance.

 

  (d) The Transferor is materially in compliance with the provisions of the
Franchise and there exists no fact or circumstances known to the City which
would constitute a material default or breach under the Franchise or would allow
the City to cancel or terminate the rights thereunder, except upon the
expiration of the full term of the Franchise.

 

  (e) The City recognizes that, following proper certification by the Florida
Public Service Commission (PSC), and proper registration with the City as
required by Florida law and ordinances of the City, the Transferee will operate
as a competitive local exchange carrier providing the citizens of St. Petersburg
with a competitive choice in local and long distance telephone service.

 



--------------------------------------------------------------------------------

642-G

Page 5

 

Section 6. Liability and Bonding.

 

(1) All bonds and insurance requirements of the Franchise shall be met by the
Transferee prior to the final approval of the transfer.

 

(2) The Transferor shall continue to be responsible and liable for any on-going
installation or construction activity in the right of way and for all other
obligations and liabilities under the Franchise in the event that this ordinance
fails to take effect. See Section 8, below, for the conditions precedent to the
effective date of this ordinance.

 

Section 7. Future Amendments.

 

This ordinance shall have the force of a continuing agreement with the
Transferor and the Transferee. The City shall not amend or otherwise alter this
ordinance prior to the Closing without the consent of the Transferor and the
Transferee or, after the Closing, without the consent of the Transferee.

 

Section 8. Effective Date.

 

(1) This ordinance shall become effective upon the fifth business day after
adoption, subject to and contingent upon (a) the Closing of the transfer, and
(b) the Transferee’s registration with the City as a cable operator for purposes
of its cable and cable broadband business pursuant to Article X of Chapter 25,
Code of Ordinances of the City.

 

(2) In the event this ordinance is vetoed by the Mayor in accordance with the
City Charter, it shall not become effective unless and until the City Council
overrides the veto in accordance with the City Charter in which case it shall
become effective immediately upon a successful vote to override the veto or upon
the date of Closing of the transfer, whichever occurs later.

 

(3) In the event that the Transferee fails to register with the City as a cable
operator for purposes of its cable and cable broadband business pursuant to
Article X of Chapter 25, Code of Ordinances of the City, within 30 days of the
date of adoption of this ordinance, this ordinance shall have no further force
or effect.

 

(4) In the event that the Closing of the transfer fails to occur within 180 days
of the date of adoption of this ordinance, this; ordinance shall have no further
force or effect.

 



--------------------------------------------------------------------------------

642-G

Page 6

 

First reading conducted on the 6th day of November, 2003.

 

Passed by St. Petersburg City Council on second and final reading on the 20th
day of November, 2003.

 

/s/    Illegible        

--------------------------------------------------------------------------------

Chair-Councilmember

Presiding Officer of the City Council

 

         

ATTEST:

  /s/    Illegible               [SEAL]    

--------------------------------------------------------------------------------

          City Clerk        

Title Published: Times 1-t 11/10/2003

       

 

Not vetoed. Effective date Thursday, November 27, 2003 at 5:00 p.m.

 



--------------------------------------------------------------------------------

ORDINANCE NO. 239-G

 

AN ORDINANCE GRANTING TO GTE MEDIA VENTURES INCORPORATED A NON-EXCLUSIVE
FRANCHISE TO INSTALL, MAINTAIN AND OPERATE A CABLE SYSTEM FOR THE DISTRIBUTION
OF TELEVISION SIGNALS; PROVIDING FOR AN EXPIRATION DATE; PROVIDING CONDITIONS,
LIMITATIONS AND REQUIREMENTS; STIPULATING PROTECTIVE AND INDEMNITY PROVISIONS;
PROVIDING FOR THE PURCHASE OF THE SYSTEM BY THE CITY OF ST. PETERSBURG;
PROVIDING FOR CERTAIN PAYMENTS TO THE CITY OF ST. PETERSBURG; PROVIDING FOR
ACCEPTANCE BY GRANTEE; IMPOSING DUTIES ON GRANTEE AT THE EXPIRATION OF ITS
FRANCHISE; PROHIBITING CERTAIN TRANSFERS; PROVIDING FOR EXTENSION OF FRANCHISE
TO NEWLY ANNEXED TERRITORIES; PROVIDING FOR THE SEPARABILITY OF THE PARTS
HEREOF; AND PROVIDING AN EFFECTIVE DATE.

 

BE IT ORDAINED BY THE CITY COUNCIL OF THE CITY OF ST. PETERSBURG, FLORIDA:

 

SECTION 1. SHORT TITLE.

 

This Ordinance shall be known and may be cited as the “GTE Media Ventures
Incorporated Cable Franchise Ordinance.”

 



--------------------------------------------------------------------------------

239-G

Page 2

 

SECTION 2. GRANT AND TERM.

 

(a) The City of St. Petersburg, Florida, herein called “City” or “Grantor,”
hereby grants to GTE Media Ventures Incorporated, herein called “Grantee,” the
non-exclusive right and privilege to install, maintain and operate within the
rights-of-way, except as hereinafter limited, of all public streets, parkways,
alleys and utility easement strips within the franchise area, described in
Section 23 of this Ordinance, herein for convenience called “street” or
“streets,” cables and other conductors, not including antennas, with the
necessary appurtenances; and, in addition, so to use and operate similar
facilities or properties including, but not limited to, any public utility,
rented or leased from other persons, including, but not limited to, other
grantees franchised or permitted to do business in the City, for the
construction, maintenance and operation of a cable system (hereinafter referred
to as cable system). For purposes of this ordinance, the term “cable system”
shall be defined as set out in 47 U.S.C. 522 (6), as amended by the
Telecommunications Act of 1996.

(b) Grantee’s right to use and occupy said streets for the purposes herein set
forth shall be non-exclusive, and the City reserves the right to grant the use
of said streets, for the same or a different purpose, to any person or persons
at any time upon terms and conditions satisfactory to the City and to grant a
similar franchise to any person(s) or entities other than Grantee.

 

(c) The term of the grant herein contained shall commence on the effective date
of this Ordinance and shall continue for a term of ten (10) years.

 

SECTION 3. COMPLIANCE WITH OTHER LAWS; DISPUTE RESOLUTION.

 

(a) Compliance With Laws and Standards — The construction, maintenance and
operation of the cable system by Grantee shall be in full compliance with the
National Electric Code, as from time to time amended and revised, and with all
other applicable rules and regulations now in effect or hereafter adopted by the
Federal Communications Commission, the Florida Public Service Commission, the
State of Florida, the Grantor, or any other agency which now or hereafter has
jurisdiction over the activities of the Grantee.

 

(b) Police Powers Acknowledged — In entering this franchise, the Grantee
acknowledges that its rights thereunder are subject to the police powers of the
Grantor to adopt and enforce general ordinances or regulations necessary for the
safety and welfare of the public; and it agrees to comply with all applicable
general laws, ordinances, and regulations enacted by the Grantor pursuant to
such power.

 



--------------------------------------------------------------------------------

239-G

Page 3

 

(c) Conflicts with Franchise Terms — Any conflict between the provisions of this
franchise and any other present or future lawful exercise of the Grantor’s
police power; shall be resolved in favor of the latter, except that any such
exercise that is not of general application and which contains provisions
inconsistent with this franchise shall prevail only if upon such exercise,
Grantor has found an emergency to exist, constituting a danger to health,
safety, property or general welfare, or such exercise is required by law. In the
event any exercise of the Grantor’s police power does not have equal force and
effect upon each and every similarly situated franchised cable system operating
within Grantor’s jurisdiction, it will not be enforced against Grantee.

 

(d) Challenge Provisions —Nothing contained in this franchise shall impair any
of the rights or remedies of the Grantor or Grantee under applicable law,
subject in each case to the terms and conditions of this franchise; and Grantor
or Grantee may challenge any provision of this franchise based on a change in
law, should the law pertaining to a particular provision change subsequent to
the adoption of this franchise.

 

(e) Laws Governing — This franchise shall be construed to have been executed in
the City of St. Petersburg, Florida, and shall, in determining validity,
interpretation, effect, construction, application or any other respect, be
governed by the Laws of the State of Florida and applicable federal law.

 

(f) Jurisdiction and Venue — The Grantor and Grantee agree that disputes with
respect to Section 14(c) shall be decided by binding arbitration, which shall be
conducted pursuant to Florida Statutes Chapter 682. All other disputes arising
out of this franchise shall be decided by a court of competent jurisdiction.
Venue shall be in the Circuit Court for the Sixth Judicial Circuit, in and for
Pinellas County, Florida, St. Petersburg Division except for matters involving
construction of federal law or regulation, which shall be in the Untied States
District Court for the Middle District of Florida, Tampa Division.

 

SECTION 4. CONDITIONS, LIMITATIONS AND REQUIREMENTS.

 

This grant is made upon the following conditions, limitations and requirements:

 

(a) All installations in the public right-of-way shall be done by Grantee in
accordance with the specifications and requirements of the City. Any repair work
which requires the disturbance of the surface of any street, or which will
interfere with traffic, shall not be undertaken until Grantee shall have secured
City permits as required in all other cases.

 

(b) All transmission and distribution structures, lines, and equipment erected
by Grantee within the City shall be so located as to cause minimum interference
with the proper use of streets, and to cause minimum interference with the
rights or reasonable convenience of property owners who adjoin any of said
streets.

 



--------------------------------------------------------------------------------

239-G

Page 4

 

(c) In case of any disturbance of pavement, sidewalks, driveways, or other
surfacing, grass, or other landscaping, Grantee shall, at its own expense and in
a manner approved by the City, promptly replace and restore such places so
disturbed in as good condition as before said work was commenced. Restoration of
pavement, sidewalks or driveways only shall be warranted for a period of one (1)
year from the date of completion of a final inspection by Grantor.

 

(d) Grantee shall not place any fixtures or equipment where the same will
interfere with any gas, electric, telephone, cable system, water, or sewer
lines, reclaimed water lines, fixtures, or equipment; and the location by
Grantee of its lines and equipment shall be in such manner as not to interfere
with the usual travel on said streets and the use of the same for the
installation or operation of gas, electric, telephone, cable system, water, or
sewer lines’ equipment.

 

(e) Grantee, on the request of the City, shall temporarily raise or lower its
overhead lines to permit the moving of buildings or other objects. There shall
be at least forty-eight hours notice given to Grantee of the proposed date and
route for movement of such buildings of other objects. The reasonable cost of
temporarily raising or lowering of such lines is to be borne by the person or
organization moving the buildings or other objects, which cost shall be paid in
advance by said person or organization, except in the case of a governmental
body or agency, in which event the cost shall be borne by Grantee.

 

(f) Nothing in this franchise ordinance shall vest in Grantee any property
rights in City-owned property, nor shall the City be compelled to maintain any
of its property any longer than, or in any fashion other than, in the City’s
judgment its own business or needs may require.

 

(g) The City shall net be liable to Grantee or any other person or persons for
any damage occurring to the property of Grantee caused by employees of the City
in the performance of their duties, nor shall the City be held liable to Grantee
or any other person or persons for the interruption of the Grantee’s service by
actions of City employees in the performance of their duties unless damage was
caused by the willful actions of City employees.

 

(h)(1) Grantee’s system may be installed above ground in areas where existing
power or telephone facilities are above ground and shall be installed
underground in areas where such existing power and telephone facilities are
installed underground. Grantee shall endeavor to enter into agreements for the
purpose of sharing these facilities with any person, firm or corporation now or
hereafter authorized by permit, license, franchise or otherwise to erect and
maintain overhead or underground wires and cables, it being the intent hereof
that all above ground installations of Grantee’s system shall be accomplished on
existing utilities’ poles and easements where feasible.

 



--------------------------------------------------------------------------------

239-G

Page 5

 

(2)(A) During cable system construction or rebuilding, Grantee shall permit the
City, other public utilities and any other authorized user of the right-of-way
to install and maintain compatible facilities in trenches constructed and owned
or controlled by Grantee, while they are open, provided that Grantee is the
permittee as authorized by the Engineering Department and that Grantee
determines, in the exercise of its reasonable good faith discretion, that __
undue interference with its use or occupancy of such trenches will result

 

(B) Other users of such trenches, as a condition to die occupancy of those
trenches, shall be required to enter into a written agreement with Grantee to
bear their pro rata share of the costs of construction of such trenches,
including but not limited to design, redesign, permits, approvals, additional
costs of providing wider, deeper trenches or other modifications to accommodate
such users.

 

(C) The City or any other potential co-located user of Grantee’s trenches shall
give written notice to Grantee of any intended co-location in Grantee’s trenches
no later than thirty (30) days following notice by Grantee of its intent to open
trenches within the public rights-of-way of the City. Such notice by potential
co-located users shall include such user’s system design. If the parties are not
able reasonably to negotiate a written agreement within thirty (30) days after
Grantee’s receipt of such notice, Grantee shall be permitted, after approval by
the Grantor, such approval to be given within 24 hours and not to be
unreasonably withheld, to proceed with construction without the participation of
such potential user. For purposes of this subsection, “potential co-located
users” shall consist of those entities identified on a Potential Co-Location
User list which shall be developed jointly between Grantor and Grantee within
one week of the date of enactment of this Franchise.

 

(I) Grantee shall relocate any above ground portion of its system underground in
any area where existing power and telephone facilities are hereafter so
relocated. Any such relocation shall be at Grantee’s expense, and such
relocation shall be accomplished concurrently with relocation of any such power
and telephone facilities.

 

(j) Grantee acknowledges that its authority to enter the Grantor’s right-of-way
pursuant to this franchise is non-exclusive and that the Grantor has authority
to grant similar rights to public utilities and companies providing service
similar to the Grantee’s.

 

(k) Grantee’s work while in progress, shall be properly protected at all times
with suitable barricades, flags, lights, flares, or other devices as are
reasonably required to protect all members of the public having occasion to use
the portion of the streets involved or adjacent property.

 



--------------------------------------------------------------------------------

239-G

Page 6

 

(l) Grantee shall have the authority to trim trees upon and overhanging streets
of the City so as to prevent the branches of such trees from coming in contact
with Grantee’s wires and cables, all trimming to be done under the supervision
and direction of the City and it the expense of Grantee.

 

(m) Grantee shall promptly, and at its own expense, relocate or modify any part
of its system which the City may request in connection with any exercise of its
police powers including the abandonment of any right-of-way or street, or to
accommodate improvements to such streets, or to accommodate City sewer, water,
electric, communications, or other City facilities occupying any part of the
streets.

 

(n) The City shall have free use of any poles owned by Grantee in Grantee’s
system to carry conductors for any City-owned electric, communications or
signaling system and provided such use is for governmental purposes.

 

(o) It is understood that there are within the City of St. Petersburg various
streets which the City does not have the unqualified right to authorize Grantee
to use, because of reservations in favor of the dedicators or because of other
legal impediments; therefore, in making this grant, the City does not warrant or
represent as to any particular street or portion of a street that it has the
right to authorize Grantee to install or maintain portions of its system
therein, and in each case the burden and responsibility for moving such
determination in advance of the installation shall be upon Grantee.

 

(p) If Grantee should, after a reasonable time for action and upon written
notice, fail to make any repair, remove or relocate any part of its system as
required by this franchise or otherwise by law, or otherwise perform its
obligations hereunder, then the City is hereby authorized to do the same at
Grantee’s expense, and Grantee shall reimburse the City for the cost thereof
promptly upon receipt of an invoice.

 

SECTION 5. EMERGENCY USE OF FACILITIES.

 

In the case of any emergency or disaster, as determined by the Mayor of the City
or the City Council, Grantee shall, upon request of the City, make its system
available to the City without charge for use during the emergency or disaster
period.

 

SECTION 6. OTHER BUSINESS ACTIVITIES.

 

This franchise authorizes only the operation of a cable system as provided for
herein, and does not take the place of any other franchise, license, or permit
which might be required by the controlling federal, state or local law.

 



--------------------------------------------------------------------------------

239-G

Page 7

 

SECTION 7. PROTECTIVE AND INDEMNITY PROVISIONS.

 

(a) The Grantee shall indemnify and hold harmless the City, its officers, agents
and employees from all judgments, claims, liabilities, demands, interest, court
costs and attorneys’ fees arising out of or connected with the installation
and/or operation of Grantee’s cable system authorized herein, not resulting from
City’s gross negligence, willful misconduct or criminal acts as determined by a
court of competent jurisdiction.

 

(b) The Grantee shall pay, and by its acceptance of this franchise, the Grantee
specifically agrees that it will pay all damages and penalties which the City
legally may be required to pay as a result of the granting of this franchise.
These damages or penalties shall include, but shall not be limits to, damages
arising out of copyright infringements and all other damages arising out of the
installation, operation, or maintenance of the cable system authorized herein,
whether or not any act or omission complained of is authorized, allowed, or
prohibited by this franchise.

 

(c) Grantee shall maintain, and by its acceptance of this franchise specifically
agrees that it will maintain throughout the terms of this franchise, liability
insurance insuring the City and Grantee with regard to all damages mentioned in
subparagraphs (a) and (b) above in the minimum amounts of:

 

  (1) $1,000,000 for bodily injury or death to any one person, within the limit,
however, of $3,000,000 for bodily injury or death resulting from any one
accident;

 

  (2) $500,000 for property damage resulting from any one accident;

 

  (3) $1,000,000 for the infringement of copyrights (if commercially available
at a reasonable rate, as determined by the City), and

 

  (4) $1,000,000 for all other types of liability.

 

(d) Grantee shall maintain, and by its acceptance of this franchise specifically
agrees that it will maintain throughout the term of this franchise, a faithful
performance bond running to the City, with a good and sufficient surety approved
by the City, in the penal sum of $50,000, conditioned that Grantee shall well
and truly observe, fulfill, and perform each term and condition of this
Franchise and that, in case of any breach, the City shall be entitled to recover
from the principal and sureties thereof the amount of all damages, including all
costs and attorney’s fees incurred by the City, approximately resulting from the
failure of Grantee to well and faithfully observe and perform any and all of the
provisions of this franchise.

 



--------------------------------------------------------------------------------

239-G

Page 8

 

(e) The insurance policy or certificate and bond obtained by Grantee in
compliance with this section have herewith been filed with and approved by the
City Council, and such insurance policy or certificate and bond, along with
written evidence of payment of required premiums, shall be filed annually and
maintained with the City Clerk during the term of this Franchise.

 

SECTION 8. OPERATION AND MAINTENANCE OF SYSTEM.

 

(a) The Grantee shall render efficient service, make repairs promptly, and
interrupt cable service only for good cause and for the shortest time possible.
Such interruptions shall, insofar as possible, be preceded by notice to affected
subscribers, and shall occur during periods of minimum use of the system.

 

(b) The Grantee shall maintain a business office in the County. The office shall
be open during all usual business hours, have a listed telephone, and be so
operated that customers may make payments, order service, and drop off for
repair (or pick up) set top boxes. Grantee will also provide a local or
toll-free number which customers may call 24 hours a day, 365 days a year,
staffed with trained customer service representatives for the purpose of
requesting repairs and registering complaints regarding service, equipment, and
billing matters.

 

(c) Grantor’s designated representative shall be responsible for monitoring
Grantee’s compliance with the terms of this section.

 

SECTION 9. SAFETY REQUIREMENTS.

 

(a) Grantee shall at all times employ due care, and shall install and maintain
in use commonly accepted methods, procedures, and devices for preventing
failures and accidents which are likely to cause damage, injuries, or nuisances
to the public.

 

(b) Grantee shall install and maintain its wires, cables, fixtures, and other
equipment in accordance with the requirements of the National Electric Safety
Code promulgated by the National Bureau of Standards and the National Electrical
Code of the American Insurance Association, and in such manner that they will
not interfere with any installations of the City, a public utility, a private
communications system or a cable system serving the City; provided that such
issues of interference with public utilities, private communications systems and
cable systems will not be subject to this franchise if addressed in agreements
with the public utility, private communications system, cable system owner or
pole owner.

 

(c) All structures and all lines, equipment and connections in, over, under, and
upon the streets of the City, wherever situated or located, shall at all times
be kept and maintained in a safe, suitable, substantial condition, and in good
order and repair.

 



--------------------------------------------------------------------------------

239-G

Page 9

 

(d) Grantee shall have sufficient employees to provide safe, adequate, and
prompt service at all times for its system.

 

SECTION 10. PREFERENTIAL OR DISCRIMINATORY PRACTICES PROHIBITED. EQUAL
EMPLOYMENT OPPORTUNITY.

 

(a) A Grantee shall not, as to rates, charges, services, facilities, regulation,
or in any other respect, make or grant any undue preference or advantage to any
person, nor subject any person to any prejudice or disadvantage. However, this
section is not intended to restrict normal, competitive or periodic, promotional
or marketing efforts respecting product or prices.

 

(b) Grantee shall not deny access to cable services to any group of potential
residential cable subscribers because of the income of the residents of the
local area in which such group resides.

 

(c) Grantee shall not require exclusive contracts for the provision of cable
service to any subscriber, including an owner of multiple dwellings, or unit
owners of condominium associations, except that notwithstanding the terms of
this section of this franchise, Grantee may require an exclusive contract to
provide cable television service for multiple dwelling units or unit owners of
condominium associations if Grantee is to provide monthly bills for service to
individual dwelling units or condominiums, or when materials, pricing
differentials, program service differentials or maintenance of cable television
facilities are provided by Grantee as consideration for such exclusivity.

 

(d) Grantee shall, in its operations, strictly adhere to applicable federal,
state and local civil rights laws and regulations, as they may be amended from
time to time, including Title VII and all applicable EEOC regulations.

 

SECTION 11. REMOVAL OF FACILITIES UPON REQUEST.

 

Upon termination of service to any subscriber, Grantee shall promptly, and
without charge, remove its facilities and equipment from the premises of such
subscriber upon his written request.

 

SECTION 12. EDUCATIONAL AND GOVERNMENTAL ACCESS.

 

(a) Grantee shall provide a single standard service drop from the subscriber
network, and shall provide cable service including the basic service tier over
such drop, to the following facilities if its activated network distribution
lines have been extended to within 500 feet of such facilities: all public
primary, middle, secondary, higher education and technical schools, all public
libraries, City-owned recreational buildings, City Hall, City Police Station,
City Fire Stations, Airport Terminal, Bayfront Center, ThunderDome, Public Works
Building and any other City facilities.

 



--------------------------------------------------------------------------------

239-G

Page 10

 

Such facilities include those facilities listed in Addendum 2 to this Franchise,
as well as such similar facilities which may be constructed subsequent to the
effective date of this Franchise. Such cable drop and service shall be without
installation or monthly service charges. Grantee is not required by this
subsection to include distribution systems within the applicable facilities.
Grantee shall not be required to make any water crossing to meet the
requirements of this subsection.

 

(b) Grantee shall provide to the Grantor, at no charge, a total of twelve (12)
hours each week of production and/or postproduction video taping for coverage of
government meetings, public events, and government activities in accordance with
policies and schedules to be agreed to by the Grantor and Grantee. Grantee may
fulfill this obligation with either fixed studio facilities or with mobile
production facilities and shall begin fulfilling this obligation no later than
the date of activation of the first subscriber under this franchise or January
1, 1997, whichever is earlier.

 

(c) The Grantee shall designate one government access channel on the cable
system. The Grantee will provide and maintain a feed path and the necessary
equipment at the Grantee’s headend and at the City video distribution point to
acquire and distribute the City’s government access channel to basic subscribers
in the franchised area. Grantor’s distribution point shall be located at 1300
First Avenue North, St. Petersburg, Florida, but may change upon mutual
agreement of Grantor and Grantee. This channel is designated for government
access purposes only and not for commercial purposes and shall not contain
advertising for commercial products other than those products or services
offered for sale by the Grantor. This subsection precludes advertising of
services which are in direct competition with Grantee or its affiliates. The
solicitation and on air acknowledgement of funding for the purposes of producing
material of a nature consistent with government access programming shall not be
construed as soliciting advertising in violation of this subsection. Any
provision by Grantee and utilization by the City of this channel shall be in
accordance with all applicable federal, state, and local laws. Grantee is
specifically not required to provide this channel unless and until so requested
by the City. The City will be responsible for editorial control of this channel
and is solely responsible for its content

 

(d) The Grantee shall provide Grantor with a grant in the amount of $120,000.00
for the Grantor’s purchase of equipment to be used in the production of
Grantor’s government access program. Such grant shall be payable to the Grantor
not later than thirty (30) days after enactment of this Franchise.

 



--------------------------------------------------------------------------------

239-G

Page 11

 

(e) Nothing in this franchise shall prevent the Grantee from using such unused
government access channel capacity for commercial purposes. The Grantee shall
have the right to assume use of any government access channel abandoned by the
City. Abandonment shall be deemed to have occurred if the City, for other than
technical reasons, shall fail to provide at least twenty (20) hours of
programming in a sixty (60) day period. Previous abandonment shall not preclude
the City from subsequently requesting a government access channel and the
Grantee’s obligation under this franchise to provide such channel capacity shall
continue.

 

(f) In addition to the Grantee’s obligation, assumed in subsection (c), to carry
a single access channel for distribution of the City’s government programming,
the Grantee, at the City’s option and upon specific request, shall provide one
additional channel (as defined under applicable federal statute and regulation,
a band of frequencies 6 MHz wide) which the City may use for non-cable
communications services such as voice, data, video, telemetry or other services
for its governmental communications needs between City facilities served by the
Grantee. The Grantee shall determine and assign the location of such channel on
the frequency band, except that the Grantee may not set the frequency band or
channel at a point in the spectrum where no commercial bandwidth management
equipment is available. Any provision by Grantee and utilization by the City of
this channel shall be in accordance with all applicable federal, state and local
laws. Grantee is specifically not required to provide this channel unless and
until so requested by the City. The City shall not lease or otherwise make this
channel available to third parties. It will be the City’s responsibility to
provide all equipment necessary to provide bandwidth management and signal
preparation, transmission and reception. The Grantee reserves the right to set
technical standards and specifications for this equipment consistent with
maintaining adequate signal quality and protection of all signals in the system
from interference. Any provision by Grantee and utilization by the City shall be
in lieu of and in full satisfaction of any City requirement for any
institutional network facilities or services.

 

(g) Grantee shall provide two educational channels at no charge for the
transmission of local educational programming. The City may elect to establish,
in conjunction with Grantee, rules and regulations for use of the educational
channels. Capacity on the educational channels may be used by Grantee when it is
not being used for educational purposes. The parties understand that the two
educational channels to be provided are the two educational channels currently
offered in Pinellas County by the Pinellas County School District and St.
Petersburg Junior College and are not intended to be in addition to those two
educational channels. However, if these two entities discontinue their
educational channels, Grantor will have the right to continued use of two
channels for educational purposes but, in such event, Grantee nay use said two
channels until Grantor elects to so utilize or in the event Grantor so utilizes
the channels and subsequently abandons the channels. For purposes of this
subsection, the term “abandonment” shall be defined and applied as that term is
defined and applied in subsection 12(e) of this Franchise.

 



--------------------------------------------------------------------------------

239-G

Page 12

 

(h) Unused air time on channels allocated to Grantor, including government
access and educational channels, may be used by the Grantee under the following
circumstances:

 

(1) The City agrees to such use in writing, and

 

(2) The Grantee and the City agree in writing to the schedule of such use.

 

(i) The Grantee is encouraged to cooperate with surrounding cable companies in
the formulation of a City-wide network for the purpose of emergency
communications services and the dissemination of information that may be of
interest to all citizens of the Tampa Bay Area.

 

SECTION 13. PAYMENTS TO THE CITY AND FINANCIAL RECORDS AND REPORTS.

 

(a) At the request of the City, Grantee shall provide, at a location within
Pinellas County, its permanent books, ledgers, journals, accounts and records,
wherein Grantee shall keep all entries necessary to reflect gross revenues from
cable service provided within the franchise area. Such documents shall be kept
and maintained in accordance with accepted accounting principles, except to the
extent such principles are inconsistent with the terms of this franchise, which
shall be controlling. All of the said documents shall, on written request of the
City, be open for examination and audit during ordinary business hours, and
shall be retained by the Grantee for a minimum of four (4) years.

 

(b) The Grantee shall provide the following reports and payment to the City:

 

(1) On or before the 20th day of each month, following the end of each of
Grantee’s fiscal quarter, during the term thereof, a report of all of Grantee’s
aforesaid gross revenues from cable service provided within the franchise area
during the preceding fiscal quarter. Such report shall be submitted on forms
prescribed by the City, and shall be accompanied by payment to the City of the
amount of the franchise fee. Franchise fee payment shall be calculated as five
percent (5%) of gross revenues as set forth in Section 13 with no adjustment
made for the time value of money. The franchise fee statement submitted with
each payment will contain the following information:

 

  • Total number of subscribers in franchise area

 

  • Total actual revenue

 

  • 30-Day accounts receivable

 

  • 60-Day accounts receivable

 

  • 90-Day accounts receivable

 

  • 120-Day accounts receivable

 

  • Write-offs

 



--------------------------------------------------------------------------------

239-G

Page 13

 

(2) A certified and complete annual statement of Grantee’s annual gross revenues
for each twelve (12) month period hereunder, within 90 days after the close of
each such fiscal year.

 

(3) Any other financial or statistical reports respecting homes passed and plant
miles, number of subscribers, rates, and service calls completed within 24/48
hours, which the City from time to time may reasonably require by written notice
to the Grantee.

 

(c) The Grantee shall pay to the City five percent (5%) of gross revenues
derived by Grantee from the provision of cable service over the cable system
within the franchise area and as outlined in this section. Within the scope
defined by the preceding sentence, gross revenue includes, but is not limited
to, revenues from subscriber fees, pay per view fees, pay television fees,
advertising, commissions on shopping channel sales, post production and video
taping fees, equipment rental, equipment sales, equipment service, maintenance
agreements, service contracts, broadcast feed, production and pickup fees, but
shall not include any taxes, surcharges or other governmental assessments
imposed on services furnished by Grantee.

 

(d) In the event applicable legislation permits a franchise fee greater than 5%,
the Grantee agrees to renegotiate with the City with respect to a franchise fee
rate higher than 5%, as permitted by law. In the event applicable legislation
authorizes a maximum franchise fee less than 5%, the City agrees to lower the
franchise fee to a rate no higher than permitted by law. The franchise fee shall
be no greater than the franchise fee imposed by the City upon any other cable
operator operating a cable system within any portion of the franchise area.

 

SECTION 14. CITY RIGHTS IN FRANCHISE.

 

(a) The right is hereby reserved by the City to adopt, in addition to the
provisions contained herein and in existing applicable ordinances, such
additional regulations as it shall find necessary in the exercise of the police
power, subject to Section 3 of this franchise.

 

(b) Provided Grantee does not seek renewal or renewal is properly denied
pursuant to 47 U.S.C. §§ 546 et seq., at the expiration of the term for which
this franchise is granted, or upon its termination and cancellation, as provided
for herein but subject to Section 25 (Termination of Franchise by Grantee), the
City shall have the right to require Grantee to remove, at its own expense and
with dispatch, all portions of its system from the City streets.

 



--------------------------------------------------------------------------------

239-G

Page 14

 

(c) Provided Grantee does not seek renewal of its franchise upon expiration, or
renewal is properly denied, pursuant to 47 U.S.C. §§ 546 et seq., the City
hereby reserves the right at the expiration of this franchise, and Grantee
hereby grants the City the right, to purchase all or any part of the property or
assignable lease rights of Grantee’s cable system operated within the City’s
municipal boundary, at fair market value as a going concern, but with no value
allocated to the franchise itself. If fair market value cannot be agreed to by
Grantee and Grantor, third party bids may be solicited to establish fair market
value and the City shall then have first right of refusal. If no good faith
third-party bids are presented within a reasonable period of time, such fair
market value shall be determined by arbitration in accordance with subsection
3(f) of this franchise.

 

(d) If the City elects to purchase said property pursuant to the provisions
hereof, it shall give written notice of its election to the Grantee within sixty
(60) days prior to the expiration of the term hereof.

 

Upon the exercise of this option by the City, and receipt of payment as
determined in accordance with applicable statutes, the Grantee shall immediately
execute such deeds or instruments of conveyance to City as shall be required to
convey to City the title of the property.

 

SECTION 15. MAPS AND ADDITIONAL REPORTS TO BE FILED BY GRANTEE.

 

(a) Grantee shall file with the Director of Engineering, upon his request,
accurate maps or plats of all existing installations, promptly as such maps or
plats are prepared, which shall be accomplished not later than sixty (60) days
after such request.

 

(b) If Grantee is a publicly-held corporation, Grantee shall file annually with
the City Clerk, not later than sixty (60) days after the end of Grantee’s fiscal
year, a copy of its report to its stockholders.

 

(c) Grantee shall keep on file with the City Clerk a current list of its owners,
stockholders, and bondholders; provided, however, that this requirement shall be
inapplicable if Grantee’s stock is listed on a national exchange.

 

SECTION 16. RATES TO BE CHARGED BY GRANTEE.

 

(a) Should the Grantor have, by virtue of a change in federal law subsequent to
the date of enactment of this Franchise, the power, authority or right to
approve any changes in subscriber rates or otherwise to regulate rates, it may
take all regulatory actions to the extent such future enactment may specifically
empower Grantor so to take.

 



--------------------------------------------------------------------------------

239-G

Page 15

 

(b) If in the future, the State of Florida, FCC or other duly constituted
authority regulates the rates of Grantee for the service provided for in this
franchise, this section shall be of no effect to the extent of any conflict
therewith during the period of time such federal or state regulation is in
effect.

 

SECTION 17. QUALITY OF SERVICE.

 

The Grantee expressly undertakes and agrees that it will at all times during the
term hereof transmit signals of strength and quality, and use such materials and
components, as are necessary to insure that Grantee’s subscribers will receive
throughout the term hereof a quality of cable service in conformance with NCTA
cable performance standards.

 

SECTION 18. PERFORMANCE BONDS FOR ALL MAJOR SYSTEM ADDITIONS AFTER INITIAL
CONSTRUCTION.

 

Before awarding any contract for the construction of any major (more than ten
(10) consecutive plant miles) portion of its system in or under the streets or
other City-owned property, the Grantee shall file with the City a $10,000
performance bond from its proposed contractor, in a form and issued by a company
satisfactory to the City, guaranteeing the completion of the work called for
under such contract, and the payment of all claims for services, labor, or
materials arising from or in connection with the work called for under such
contract.

 

SECTION 19. CITY’S RIGHT OF INTERVENTION.

 

The Grantee agrees not to oppose intervention by the City in any suit or
proceeding to which the Grantee is a party, and which concerns this franchise or
the construction or the validity thereof.

 

SECTION 20. PROGRAMMING DIVERSITY.

 

Grantee will endeavor to provide a programming mix which recognizes the cultural
diversity of the marketplace.

 

SECTION 21. GRANTEE’S RULES.

 

The Grantee shall have the authority to promulgate such rules, regulations,
terms, and conditions governing the conduct of its business as shall be
reasonably necessary to enable it to exercise its rights and to perform its
obligations under this franchise ordinance, and to assure an uninterrupted
service to each and all of its customers; provided, however, that such rules,
regulations, terms and conditions shall not be in conflict with the provisions
hereof and that a copy thereof shall be filed with the City Clerk, and shall
thereafter be maintained current by the Grantee.

 



--------------------------------------------------------------------------------

239-G

Page 16

 

SECTION 22. FRANCHISE AREA.

 

The Grantee shall provide service to all areas of the City of St. Petersburg as
follows: Grantee shall make available cable service to all residential dwelling
units. When requested by subscribers, Grantee shall make available cable service
to all non-residential buildings where the density exceeds 20 subscribers per
linear mile. In cases where the capital investment in providing service to
non-residential buildings will exceed $2,000.00 per subscriber and the Grantee
can demonstrate that the cost would necessitate overall subscriber rate
increases, Grantee may request a formal hearing before the City Council to waive
the non-residential service requirement. In granting any such waiver, Council
shall make a finding that the waiver is in the best interests of the City. In
reaching its decision, Council will consider the competitive environment of the
cable television industry within the City, the nature of the non-residential
building(s) requesting service, the availability of alternative methods of
television signal receipt available to the non-residential building(s)
requesting service, Council’s own past decisions under this subsection, if any,
and the general health, safety and welfare of the residents of the City.

 

SECTION 23. EXTENSION OF CITY LIMITS.

 

Upon the annexation by the City of St. Petersburg of any territory served by the
Grantee, the right and franchise hereby granted shall extend to the territory so
annexed; and all facilities owned, maintained or operated by Grantee, located
within, under, or over streets of the territory so annexed, shall thereafter be
subject to all the terms hereof. An annexed area shall be considered served by
Grantee if Grantee serves at least three percent (3%) of the households in the
annexed area or, in the case of undeveloped or industrial land tracts, if
Grantee has erected or buried feeder cable along right-of-way within the annexed
area or in or on bounding streets or rights-of-way around the annexed area for a
distance of one percent (1 %) of the total linear circumference of the annexed
area.

 

SECTION 24. TERMINATION OF FRANCHISE BY GRANTOR.

 

(a) In addition to all other rights and powers pertaining to the City by virtue
of this Franchise or otherwise, the City reserves the right, as defined in
federal or state legislation, to terminate and cancel this Franchise and all
rights and privileges of Grantee hereunder in the event that Grantee:

 

(1) Violates any provision of this franchise or any rule, order, or
determination of the City made pursuant to this franchise (except where such
violation, other than of subsection (2) below, is without fault or through
excusable neglect; provided that such violation is corrected promptly by the
Grantee after receipt of written notice from the City), and fails to begin cure
within five (5) days of notice from the City and to complete cure within
reasonable time after such notice, as determined by the City.

 



--------------------------------------------------------------------------------

239-G

Page 17

 

(2) Becomes insolvent, unable or unwilling to pay its debts, or is adjudged a
bankrupt;

 

(3) Attempts to dispose of its cable system in the franchise area in a manner
other than as provided in this Franchise to prevent the City from purchasing
same.

 

(4) Evades any of the provisions of this Franchise or practices any fraud or
deceit upon the City.

 

(b) In addition to the provisions for termination provided for in subparagraph
(a) hereof, upon sixty (60) days’ notice to the Grantee, City shall have the
right to terminate this Franchise upon any actual change in, transfer of, or
acquisition by any other party of, control of Grantee for which notice to the
City would be required under § 27 of this Franchise. The word “control” as used
herein is not limited to major stockholders but includes actual working control
in whatever manner exercised. In the event Grantee provides a notice of
transfer, Grantor shall have sixty (60) days from receipt of Grantee’s notice of
transfer to provide its notice of intent to terminate pursuant to this
subsection. If Grantor does not provide such notice of intent within sixty (60)
days of receipt of Grantee’s notice of transfer, Grantor shall have been deemed
to have waived its right under this subsection. Grantor will not exercise its
right to terminate under this subsection without a finding by the City Council
that the change in control would result in a substantive detrimental change in
Grantee’s legal, technical, or financial ability to honor its obligations under
this Franchise.

 

(c) Such termination and cancellation shall be by ordinance duly adopted after
sixty (60) days’ notice to Grantee, and shall in no way affect any of the City’s
rights under this Franchise or any provision of law. Before this Franchise may
be terminated and canceled under this section, Grantee must be provided with an
opportunity to be heard before the City Council.

 

SECTION 25. TERMINATION OF FRANCHISE BY GRANTEE.

 

(a) Grantee may terminate the Franchise and all of its obligations under this
Ordinance under the following circumstances:

 

(1) At any time following sixty (60) days’ prior written notice to the City (or
such shorter prior written notice as may be required under an applicable final
order by the FCC or a federal court order) if, pursuant to an applicable final
order by the FCC or a federal court, Grantee determines in the exercise of its
good faith legal judgment that it is prohibited by federal or state law from
acting as a cable operator within the City or otherwise complying with the
material terms of this franchise agreement.

 



--------------------------------------------------------------------------------

239-G

Page 18

 

(2) Within ninety (90) days after the end of five (5) years from the effective
date of this Ordinance, if at the end of such five (5) year period, Grantee does
not then have subscribers on its cable system in the City equal to at least ten
percent (10%) of the total homes passed and capable of receiving service from
such cable system, notice to terminate under this provision shall be given to
the City in writing, with such termination to take effect no sooner than one
hundred and twenty (120) days after giving such notice. Grantee shall also be
required to give its then current subscribers not less than ninety (90) days’
prior written notice of its intent to cease operations.

 

(3) At any time, if Grantee determines in the good faith exercise of its
business judgment that developments in applicable law or technology indicate
that video consumers in the City can be better served by Grantee and/or its
affiliate, including GTE Florida Incorporated (GTEFL), through a mode of
operation other than a cable system, and submits to the City Council:

 

(i) certification, approved by the Federal Communications Commission (FCC)
pursuant to the authority granted by Section 653 of the Telecommunications Act
of 1996, of the operation of this cable system as an open video system; and

 

(ii) an agreement with the Grantor containing provisions substantially similar
to the provisions contained in this franchise, to the extent that such
provisions are applicable to grantee as a video program provider utilizing an
open video system and/or are required under Section 653 of the
Telecommunications Act of 1996; and

 

(iii) its affiliate’s adoption of provisions substantially similar to the
provisions contained in this franchise, to the extent that any such provision is
applicable to such affiliate, is in compliance with any applicable common
carrier requirements, and also remains applicable to operation of an open video
system under Section 653 of the Telecommunications Act of 1996. Submissions
pursuant to this subsection (a)(3) shall be approved by the City Council within
90 days of their delivery by Grantee.

 

(b) Nothing in this section 25 or any other section of this Ordinance shall be
construed to preclude GTEFL from being entitled to acquire or use this system
for all lawful purposes related to GTEFL’s telecommunications business, in
accordance with GTEFL’s existing grant of authority from Grantor pursuant to
Ordinance No. 23-G, as may be amended or renewed from time to time.

 



--------------------------------------------------------------------------------

239-G

Page 19

 

SECTION 26. ASSIGNMENT OF FRANCHISE AND RIGHTS IN CABLE SYSTEM.

 

(a) The rights and privileges hereby granted ill this Franchise are considered
personal; and, except as provided herein, Grantee may not sell, assign,
transfer, lease, pledge, mortgage or encumber such rights or privileges, or
both, in whole or in part, either directly or by operation of law, without
Grantor’s prior consent, which shall not be unreasonably withheld.

 

(b) Notwithstanding the restrictions in subsection (a), Grantee may transfer or
assign the rights and privileges granted in this Franchise and any ownership or
lease rights or obligations regarding same to an affiliate, being either a
wholly-owned subsidiary of the Grantee or a company under common ownership or
control with the Grantee, without prior consent, and such transfer or assignment
will not give Grantor the right to terminate this agreement. Grantee will
provide Grantor with timely notice of any transfers of assignments affected
under this subsection and will deliver its affiliate’s designation of its use of
the system as a cable system and its affiliate’s acceptance of the provisions
contained in this Ordinance.

 

SECTION 27. NOTICE OF OWNERSHIP.

 

Grantee shall annually submit to the City a list of all shareholders and a list
of all officers and directors. With respect to any change in shareholders that
will result in voting control of Grantee’s stock being transferred to an entity
not affiliated with GTE Corporation, Grantee shall provide Grantor with notice
respecting such transfer no later than sixty (60) days prior to closing of such
transfer.

 

SECTION 28. SEVERABILITY.

 

If any court of competent jurisdiction shall determine that any provision of
this Franchise is invalid, illegal, unenforceable, or otherwise prohibited, or
if any federal or state governmental agency shall establish or interpret any
law, rule or regulation to the effect that any material or substantial provision
hereof becomes invalid, illegal, unenforceable or otherwise prohibited, such
holding shall in no way affect the validity of the remaining portions of this
Franchise; provided the City of St. Petersburg does not find the invalidated
provision to be essential to the Franchise as a whole, and declare the entire
Franchise to be terminated

 

SECTION 29. CONFLICTING ORDINANCES.

 

All ordinances and parts of ordinances in conflict herewith shall be brought to
City Council for their review and action. However, the City shall not hereby be
deemed to have surrendered any part of its control over the streets, nor shall
any other franchise granted to any other person, firm, or corporation be deemed
to be repealed.

 



--------------------------------------------------------------------------------

239-G

Page 20

 

SECTION 30. EFFECTIVE DATE.

 

This Ordinance shall take effect upon Grantee’s filing with the City Clerk its
written acceptance of all of the terms and conditions hereof.

 

First reading conducted on the 25th day of July, 1996.

 

Passed by St. Petersburg City Council on second and final reading on the 15th
day of August, 1996.

 

/s/    Illegible        

--------------------------------------------------------------------------------

_____________ member

__________ Officer of the City Council

 

ATTEST:   /s/    Illegible                   [SEAL]    

--------------------------------------------------------------------------------

                City Clerk            

 

Title Published: Times 1-t 8/5/96

 

ACCEPTANCE

 

Grantee accepts and hereby agrees to be bound by all the terms and conditions of
this franchise, including addendum 1 and 2 attached hereto.

 

       

GTE MEDIA VENTURES INCORPORATED

           

by

 

/s/ W. D. (Rick) Wilson

               

--------------------------------------------------------------------------------

Dated 9/9/96

         

W. D. (Rick) Wilson

President

                Title

 

        (SEAL)

APPROVED AS TO FORM AND SUBSTANCE:

       

/s/ Illegible

        

--------------------------------------------------------------------------------

       

City Attorney or Assistant

               

APPROVED AS TO FORM AND LEGALITY

       

/s/ Illegible

       

--------------------------------------------------------------------------------

       

Attorney, GTE Telephone Operations

       

Date: 9/5/94

 



--------------------------------------------------------------------------------

239-G

Page 21

 

ADDENDUM 1

 

to the

 

CITY OF ST. PETERSBURG, FLORIDA

GTE MEDIA VENTURES

CABLE TELEVISION FRANCHISE

ORDINANCE NO. 239-G

 

PROVISIONS FOR SYSTEM

 

BUILD OUT

 

  1.0 SCOPE

 

The purpose of this Addendum is to set forth a timetable and the conditions for
the construction of an overbuild cable system in the City of St. Petersburg,
Florida; and to provide, through a series of performance bonds, that the system
will be constructed and activated in a complete and timely manner.

 

2.0 TERMS AND CONDITIONS

 

2.1 The terms of this Addendum shall apply until the system is built out to 95%
of the available homes in St. Petersburg.

 

2.2 All power site locations must be landscaped in accordance with the
surrounding property.

 



--------------------------------------------------------------------------------

239-G

Page 22

 

  2.3 The Grantee, its contractors, subcontractors, agents and representatives
authorized to construct, erect, operate or maintain facilities on City streets
shall be provided with Grantee-approved identification signage that clearly
displays the Grantee’s name for the purpose of identification. Such signage
shall be clearly displayed during such construction or erection.

 

  2.4 All work including wire, cable, fiber optic, conduit, and trenching must
be processed through the City’s permitting system. Right-of-way permit
applications shall include detailed drawings of all powering site locations,
showing placement relative to roadways and proposed landscaping. No work shall
commence or continue until a paid permit has been issued. Permitting is not
necessary for drop installation.

 

  2.5 Grantor requires that each job site be attended by a supervisor, capable
of speaking English, who has knowledge of and/or access to the design drawings
and permits applicable to the work being performed.

 

  2.6 The Franchise and this Addendum do not grant the Grantee, its contractors
or subcontractors the right to enter any private property without the express
consent of the property owner.

 

  2.7 Grantee shall warrant for a period of one (1) year, such period to begin
following final inspection and closure of each permit issued for initial
buildout construction under this Addendum, all work done to repair City streets
and other City property when Grantee has been required to excavate or bore under
pavement, sidewalks or other City structures to install or repair its systems.
Grantee shall, at no cost to the Grantor, repair sunken patches or trenches and
make other repairs that become necessary because of such excavation, boring or
other similar work.

 

  3.0 SYSTEM BUILDOUT PLAN

 

The Grantee’s system shall be built in seven (7) phases, according to GTE Wire
Centers.

 



--------------------------------------------------------------------------------

239-G

Page 23

 

  3.1 Buildout Schedule

 

Construction shall commence no more than 90 days following franchise approval.
Construction should commence in the order shown below:

 

Location

Pasadena

Skyway

Lealman

Feather Sound

Gandy

St. Pete Main

St. Pete South

 

  3.2 Permits

 

The Grantee will secure and pay for all necessary permits for construction.

 

  3.3 Reports

 

The Grantor may, at its option, request quarterly reports on the build-out
process. All reports so requested shall include, as a minimum:

 

  • Franchised area map showing progress to date.

 

  • Number of homes receiving service.

 

  • Status of actual progress versus buildout plan.

 

  • Any significant problems currently affecting the buildout process.

 

These reports shall be submitted to the City’s designated cable system
administrator.

 

  4.0 SYSTEM BUILDOUT SCHEDULE

 

Grantee shall construct the system in accordance with the table set out in § 5.1
of this Addendum 1. Grantee will activate this system as follows:

 

  4.1 Within 18 months of construction start, 25% of all constructed plant
activated.

 

  4.2 Within 42 months of construction start, 95% of all constructed plant
activated.

 



--------------------------------------------------------------------------------

239-G

Page 24

 

  5.0 BONDING REQUIREMENTS

 

  5.1 Grantee will provide the following performance bond(s):

 

Miles of Plant Completed

--------------------------------------------------------------------------------

  

Time

Frame

--------------------------------------------------------------------------------

   Bond


--------------------------------------------------------------------------------

0 - 300

   18 Months    $ 200,000

301 - 700

   36 Months    $ 100,000

701 - Complete

   42 Months    $ 50,000

 

Time frame for bonding requirements under this section 5.1 shall begin when
actual cable plant construction commences. (Does not include make ready.)

 

  5.2 The Grantee will provide a General Performance Bond in the amount of
$1,000,000.00, payable to the Grantor. This bond shall assure that 95% of the
subscriber base within the franchised area as of the effective date of this
Franchise shall have access to activated service on the system within 42 months
from construction start.

 

  5.3 If Grantee fails to meet the requirements of the Performance Bond date,
the City, at its option, may proceed against the entire amount of the bond. This
bond shall be posted within 45 days from date of Franchise enactment and must
remain in effect until the Grantor and Grantee agree in writing that the system
buildout is substantially complete.

 

  5.4 For purposes of this Addendum, construction start shall be the day the
first construction permit for the system is issued.

 

  6.0 FORCE MAJEURE

 

In the event any party is delayed in the performance of any act or obligation
pursuant to or required by this Addendum 1 as the result of any one or more of
the following events, including events of Force Majeure: fire, flood,
earthquake, hurricane, war, declaration of hostilities, revolts, civil strife,
alteration or commotion, epidemic, or because of other force majeure, the
required act or obligation shall be extended by the number of calendar days
equal to the total number of calendar days, if any, that such party is actually
delayed by such events. The party seeking excuse for non-performance and/or
delay in performance under this section shall give notice to the other party, as
soon as possible, specifying the reason for and anticipated duration of the
non-performance and/or delay in performance. If such delay shall be continuing
thereafter, notice shall be repeated no less than monthly. Any party seeking
excuse for non-performance and/or delay in performance under this section shall
use its best efforts to rectify any condition causing such delay and shall
cooperate with the other party to overcome any delay that has resulted.

 



--------------------------------------------------------------------------------

239-G

Page 25

 

ADDENDUM 2

 

LOCATIONS TO BE PROVIDED CABLE SERVICE

 

Location

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

Airport & Maritime Facilities     

Airport

   107 Eighth Ave SE, 33701

Port

   250 Eighth Ave SE, 33701 A1 Lang Complex    230 First St So., 33701 Azalea
Branch Library    7801 22nd Ave No, 33701 Bayfront Center    400 First St So,
3370 Boyd Hill Nature Trail    1101 Country Club Way So, 33705 City Hall    175
Fifth St No, 33701 Coliseum    535 Fourth Ave No, 33701 Consolidated Inventory
Warehouse    327 17th St No, 33713 Credit Union    400 16th St No, 33713 Dwight
H. Jones Neighborhood Center    1035 Burlington Ave No, 33705 Enoch Davis Center
   1111 18th Ave So, 33705 Fire Headquarters    400 M L King St So, 33701 Fire
Station #1    455 Eighth St So, 33701 Fire Station #2 (Tierra Verde Satellite)
   1420 Pinellas Bayway, 33715 Fire Station #3    2701 Fifth Ave So, 33712 Fire
Station #4    2501 Fourth St No, 33704 Fire Station #5 (Master Station)    455
Eighth St So, 33701 Fire Station #6    901 49th St No, 33713 Fire Station #7   
6995 M L King St No, 33702 Fire Station #8    4701 M L King St So, 33705 Fire
Station #9    475 66th St No, 33710 Fire Station #10    2800 30th Ave No, 33713
Fire Station #11    5050 31st St So, 33712 Fire Station #12 (Shore Acres)   
1651 Bayou Grande Blvd NE, 33702 Fire Station #13 (Gandy Station)    10383 Oak
St NE, 33716 Fleet Management Division Complex    1800 Seventh Ave No. 33713
General Maintenance (Public Works)    1635 Third Ave No. 33713 Huggins-Stengel
Field Clubhouse    1320 Fifth St No, 33704 Johnson Branch Library    1111 18th
Ave So, 33705 Main Library    3745 Ninth Ave No, 33713 Mangrove Bay Golf Course
   875 62nd Ave NE. 33703 Mirror Lake Library    280 Fifth St No, 33701
Municipal Branch Library    5th Street & 3rd Avenue North Municipal Services
Center    1 - Fourth Street North North Branch Library    861 70th Ave No, 33702
Office On Aging (Sunshine Center)    330 Fifth St No. 33701 Pier    800 Second
Ave NE, 33701 Police Department    1300 First Ave No, 33705 Public Utilities
(Public Works Complex)    1635 Third Ave No, 33713

 



--------------------------------------------------------------------------------

239-G

Page 26

 

ADDENDUM 2

(Continued)

LOCATIONS TO BE PROVIDED CABLE SERVICE

 

Location

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

Reclaimed Water Division    290 16th St No, 33713 Southeast Plant-Albert Whitted
   601 8th Ave NE, 33701

Northeast Plant

   1160 62nd Ave NE, 33703

Northwest Plant

   7500 26th Ave No, 33710

Southwest Plant

   3800 54th Ave So, 33711 Azalea Adult Center    1600 72nd St No, 33710
Bartlett Park    2000 Seventh St So, 33701 Bay Vista Neighborhood Center    7000
Fourth St So, 33705 Campbell Park Neighborhood Center    601 14th St So, 33705
Childs Park Community Center    4301 13th Ave So, 33711 Fossil Park    6635 M L
King St No, 33702 Frank W Pierce Community Center    2000 Seventh St So, 33701
Gladden Park Neighborhood Center    3918 32nd Ave No, 33713 Lake Vista Community
Center    1401 62nd Av So, 33705 Northwest Community Center    5801 22nd Ave No,
33710 Roberts Adult Center    1330 50th Ave No, 33703 Roberts Community Center
   1246 50th Ave No, 33703 Shore Acres Neighborhood Center    4230 Shore Acres
Blvd NE, 33703 Special Programs Office    3922 18th St No, 33712 Therapeutic
Recreation Office    3922 18th St No, 33712 Walter Fuller Community Center   
7891 26th Ave No, 33710 Wildwood Community Center    2650 Tenth Ave So, 33712
Willis S Johns Neighborhood Center    6635 MLK St No, 33702 (Fossil Park)
Sanitation Complex    2001 28th St No, 33713 Sanitation Vehicle Operations   
1800 Seventh Ave No, 33713 South Branch Library    1201 Country Club Way So,
33705 Sunshine Center    330 Fifth St No, 33701 Traffic Engineering    1744
Ninth Ave No, 33713 Twin Brooks Golf Course    3800 22nd Ave So, 33711 Woodlawn
Complex    1400 19th St No, 33713

 



--------------------------------------------------------------------------------

__________

_____________

 

Memorandum

 

To:  

Robert Fox

From:  

Daniel Anseeuw

Date:  

November 12, 1996

Re:  

St. Petersburg Permits sequence of events (per your request).

 

1 AUGUST 13, 1996 – A PRE-CONSTRUCTION MEETING WAS HELD WITH THE CITY OF ST.
PETERSBURG. IN ATTENDANCE WERE LARRY MIKELL, GTE; GARY WALKER, LUCENT
TECHNOLOGIES; RON ALVAREZ, INTERNET; AND BRENDAN LYNCH, CITY OF ST. PETERSBURG.
DURING THIS MEETING, THE FIBER ROUTE 3 PACKAGE WAS DELIVERED AND THERE WAS A
DISCUSSION REGARDING THE LARGE VOLUME OF PAPER INVOLVED WITH EACH FIBER ROUTE. A
GRID WAS PRESENTED TO ILLUSTRATE WHAT WOULD BE PROVIDED WITH EACH PACKAGE IT WAS
AGREED UPON THAT ONLY ONE COVER SHEET AND UTILITY NOTIFICATION LETTER WOULD BE
REQUIRED FOR EACH FIBER ROUTE. THE TOPO, CROSS SECTION SHEETS, AND DESCRIPTIONS
WOULD BE SUBMITTED. BRENDAN LYNCH INDICATED HE WOULD ASSUME RESPONSIBILITY FOR
THE NOTIFICATION OF ALL THE UTILITIES WITHIN THE AREA THE MEETING CONCLUDED WITH
BRENDAN STATING HE WOULD REVIEW THE PACKAGE AND ALSO HAVE HIS DRAINAGE, WATER,
SEWER AND RECLAIMED WATER DEPARTMENTS REVIEW FOR ACCEPTANCE.

 

AUGUST 28TH – RECEIVED A FIVE PAGE LETTER FROM THE CITY OF ST. PETERSBURG (SEE
ATTACHED, EXHIBIT #1). ITEMS 4 AND 5 OF THE MEMO PERTAIN TO PERMITTING. IN ORDER
TO ADHERE TO THE REQUIREMENTS IN THIS LETTER, GTEMV HAS TO PURCHASE THE CITY’S
UTILITY ATLAS BOOKS.

 

SEPTEMBER – PURCHASED ATLAS PAGES PERTAINING TO FIBER ROUTE#3.

 

2 SEPTEMBER 9TH – RE-SUBMITTED FIBER ROUTE 3 WITH THE ADDITIONAL INFORMATION
REQUESTED. SUBSEQUENTLY, I MET WITH BRENDAN TO REVIEW THE PLANS. THE PLANS WERE
REJECTED DUE TO CITY UTILITIES NOT SHOWN. ALSO, PROPOSED BORE DEPTHS WERE
REFLECTED TOO SHALLOW FOR THE CITY’S REQUIREMENTS.

 

CONFIDENTIAL    1     



--------------------------------------------------------------------------------

November 12, 1996

 

SEPTEMBER 10TH -1 DELIVERED A CHECK TO THE CITY OF ST. PETERSBURG IN THE AMOUNT
OF $4,486.00 FOR THE PURCHASE OF THE ATLAS BOOKS FOR THE ENTIRE CITY OF ST.
PETERSBURG.

 

SEPTEMBER 13TH - THE PERMIT PACKAGE WAS SUBMITTED FOR A THIRD TIME, SHOWING THE
BORE DEPTHS BELOW ALL EXISTING CITY UTILITIES AT A MINIMUM DEPTH OF 36”,
ACCOUNTING FOR THE DIAMETER OF THE EXISTING PIPE WITH A 12” SEPARATION BELOW THE
EXISTING UTILITY. ALSO, IT WAS REQUESTED BY BRENDAN THAT WE INSERT THE GTE MEDIA
VENTURES NAME AT ALL LOCATIONS THAT REQUIRE A BORE OR PROPOSED FACILITIES ON THE
PRINTS, ON THE APPLICATIONS, ON THE UTILITY NOTIFICATION SHEETS, AND ON THE
DESCRIPTION SHEETS. THIS PACKAGE WAS ALSO REJECTED.

 

OCTOBER 2ND - CONTACTED BRENDAN LYNCH IN REFERENCE TO THE APPLIED PERMITS.
BRENDAN INFORMED ME THAT HE WAS NOT GOING TO REVIEW OR APPROVE THE PERMITS UNTIL
HE RECEIVED A LETTER FROM FLORIDA POWER STATING THAT GTEMV WAS AUTHORIZED TO
ATTACH TO THEIR POLES.

 

OCTOBER 7TH - BRENDAN LYNCH CALLED REQUESTING THAT WE SHUT DOWN ALL AERIAL
CONSTRUCTION ON FPC POLES UNTIL THE CITY OF ST. PETE RECEIVES THE ABOVE
NOTIFICATION. BRENDAN AGREED TO PROVIDE THIS REQUEST IN WRITING.

 

OCTOBER 8TH - CONTACTED BRENDAN REGARDING THE ABOVE LETTER. HE SAID THAT HE
WOULD FORWARD THE LETTER, BUT IN THE MEANTIME HE WANTED US TO STOP ALL
CONSTRUCTION.

 

OCTOBER 11TH - I CALLED TO ADVISE BRENDAN THAT DISCUSSIONS BETWEEN GTEMV AND FPC
WERE IN THE PROCESS AND THAT AN AGREEMENT SHOULD BE REACHED SOON. I AGAIN ASKED
BRENDAN TO MEET WITH ME TO REVIEW THE PERMITTING REQUIREMENTS. HE ADVISED ME
THAT UNTIL THE CITY RECEIVES A LETTER AUTHORIZING GTEMV TO ATTACH TO FPC POLES,
REVIEWING THE PERMITS WAS NOT ONE OF HIS PRIORITIES. HE ALSO ADVISED ME THAT
GTEMV DID NOT STOP CONSTRUCTION AS HE REQUESTED. HE SAID THAT HE RECEIVED TWO
COMPLAINTS, ONE FROM A RESIDENT CLAIMING THAT GTEMV HAD DAMAGED THE CURB IN
FRONT OF HIS HOUSE AND THE OTHER FROM TIME WARNER ALLEGING THAT GTEMV HAD MOVED
THEIR FACILITIES. FURTHERMORE, HE INFORMED ME THAT HE HAD INSTRUCTED HIS
INSPECTORS TO SHUT US DOWN IF WE RETURNED ON MONDAY.

 

2



--------------------------------------------------------------------------------

November 12, 1996

 

OCTOBER 15TH - RECEIVED A TWO PAGE LETTER FROM THE CITY OF ST. PETERSBURG (SEE
ATTACHED EXHIBIT #2). ITEMS 1 AND 3 THROUGH 5 WERE COMMENTS FROM THE OTHER
UTILITIES NOTIFIED IN THE PERMITTING PROCESS INDICATING THAT THEY DO NOT OBJECT
WITH OUR PROPOSED PLAN. ITEMS 2 AND 6 PERTAIN TO PERMITTING.

 

OCTOBER 23RD - I CONTACTED BRENDAN TO DISCUSS THE REQUIREMENTS OF THE ABOVE
LETTER. WE MUTUALLY AGREED THAT IT WAS IN OUR BEST INTEREST TO REVIEW THESE
REQUIREMENTS WITH LUCENT’S PERMITTING TEAM. I SCHEDULED A MEETING WITH BRENDAN
TO ALLOW JIM BROWN AND RON ALVAREZ (LUCENT’S PERMITTING TEAM) TO REVIEW THE
PERMITTING REQUIREMENTS.

 

ON OCTOBER 25TH - JIM BROWN MET WITH BRENDAN LYNCH. BRENDAN WAS VERY COOPERATIVE
AND REVIEWED THE UTILITY PLANS WITH JIM AND EXPLAINED THE PROCEDURE TO DETERMINE
THE CALCULATIONS FOR THE DEPTHS AND ELEVATIONS OF THE CITY’S FACILITIES.

 

OCTOBER 29TH - BOTH JIM BROWN AND RON ALVAREZ MET WITH BRENDAN TO REVIEW ONE
GRID UNDER THE CURRENT FORMAT THAT WE ARE USING. THEY LEFT THE PACKAGE FOR HIM
TO REVIEW. THEY WERE INFORMED THAT HE WOULD CONTACT THEM BY THE END OF THE WEEK.

 

NOVEMBER 5TH - RON ALVAREZ CONTACTED BRENDAN AND ASKED HIS EVALUATION OF THE
GRID PERMIT. HE INFORMED RON THAT HE HAD NOT REVIEWED THE GRID AND DID NOT KNOW
WHEN HE WOULD HAVE TIME TO.

 

NOVEMBER 5TH - I MET WITH BRENDAN AND ASKED HIM FOR HIS EVALUATION OF THE ABOVE
GRID PERMIT. HE INFORMED ME THAT HE HAD NOT REVIEWED THE GRID. I ADVISED HIM
THAT WE HAD WORKED NUMEROUS HOURS (SAT. SUN. AND OVERTIME) TO PREPARE THE
PACKAGE BASED ON HIS REQUIREMENTS AND THAT WE HAD COMPLETED THE ENTIRE FIBER
ROUTE UNDER THIS FORMAT AND WILL BE READY TO RE-SUBMIT IT ON NOVEMBER 7TH.

 

BRENDAN PROVIDED GTEMV WITH A PERMIT AUTHORIZATION TO PLACE ALL OF THE POWER
SUPPLIES IN THE PASADENA AREA (PERMIT #96-526-D-273).

 

NOVEMBER 7TH - DELIVERED PERMIT PACKAGE FOR THE FORTH TIME TO BRENDAN LYNCH. WE
REVIEWED THE CONTENTS IN ONE OF THE GRIDS. BRENDAN STATED THAT IT LOOKED GOOD
BUT THAT THE PACKAGE NEEDED TO BE REVIEWED BY

 

3



--------------------------------------------------------------------------------

November 12, 1996

 

OTHER CITY ENTITIES. HE INFORMED ME THAT HE WOULD TRY TO HAVE IT READY BY
WEDNESDAY, NOVEMBER 13, 1996. WE MUTUALLY AGREED TO THE FOLLOWING FUTURE
PERMITTING GUIDELINES:

 

  • GTEMV WILL SUBMIT THE LETTER OF NOTIFICATION TO ALL PRIVATE AND PUBLIC
UTILITIES, INCLUDING THE CITY, SHARING FACILITIES ALONG THE RIGHT OF WAY.

 

  • REDUCE THE SIZE OF THE PERMIT PACKAGE. THE PERMITS WILL BE OBTAINED PER WIRE
CENTER. ALL NODES AND POWER SUPPLIES WILL BE SUBMITTED AS ADDENDUM’S TO THE WIRE
CENTER PERMIT.

 

NOVEMBER 7TH – RECEIVED TWO PAGE LETTER FROM THE CITY OF ST. PETERSBURG (EXHIBIT
#3). THE LETTER PERTAINS TO MODIFICATIONS WITH THE CITY’S PERMITTING
REQUIREMENTS. FOR THE MOST PART WE ARE COMPLYING WITH ALL THE REQUIREMENTS IN
THIS LETTER. HOWEVER, IN ITEM #1 “THE PLAN DRAWINGS SHALL SHOW THE RIGHT OF WAY
LINES”. WE ARE ONLY PROVIDING THIS INFORMATION ON THE CROSS SECTION.

 

NOVEMBER 12TH – CONTACTED BRENDAN TO SEE HOW THE PERMIT REVIEW WAS GOING AND TO
FIND OUT IF WE WERE ON TRACK TO RECEIVE THE PERMIT ON NOVEMBER 13TH. BRENDAN
INFORMED ME THAT HE WAS SWAMPED AND THEREFORE, ASSIGNED THE RESPONSIBILITY OF
REVIEWING THE PERMIT TO AN ASSOCIATE. HE SAID HE WOULD TRY TO HAVE IT READY BY
THE END OF THE WEEK.

 

4



--------------------------------------------------------------------------------

Exhibit #1

 

[GRAPHIC]

 

CITY OF ST. PETERSBURG

 

August 26, 1996

 

Robert Fox,

GTE ___________

FLCW5640

1280 East Cleveland Street

Clearwater, FL 34615

 

Re:- City of St. Petersburg Fiber Optic Installation

(58th Street Element)

 

Dear Mr. Fox,

 

Thank you for your August 13, 1996, submittal of preliminary plan sheets
2113-013 through 025 location plans ___ through __ power supply equipment
specifications and the addendum drawing for the proposed ___ construction for
the above. The following are the Engineering and Stormwater Departments
preliminary review comments:

 

  1. The locations of the post mounted power supply equipment should be shown on
the City’s 1:100 scale serial atlas sheet plans. Intersection visibility
requirements detailed in City Code Section 29-129 (copy attached) should be
checked for all proposed pedestal installations.

 

  2. The equipment specifications included a solid cabinet power supply, show
all the proposed locations, include an appropriate symbol and designation in the
symbology on each location plan.

 

  3. The permit __ for each ___ or element of the installation will be $150.00
and the cost of the required City Inspection and testing will be billed to GTE
monthly. Please sign, date and return the attached inspection fee agreement.

 

  4. The cross-sectional information provided for the directional drill
installation shows horizontal utility data only. The addition of vertical data,
including size is required to _________ conflicts and to obtain adequate
separation from existing City utilities.

 

  5. All permit applications involving buried installation will be routed to all
the private and public utility entities for review and comment. Please allow 10
- 15 days for permit processing.

--------------------------------------------------------------------------------

 

P.O. BOX 2842 • ST. PETERSBURG, FLORIDA 33731-2842 • TELEPHONE (813)893-7171

 



--------------------------------------------------------------------------------

  6. Please insure that all residents who are required to provide access to
existing utility _________ are given a copy of the door hanger with sufficient
advance notice.

 

If you require further clarification or information regarding this
correspondence please contact Brendan Lynch at 892-5381.

 

Thank you for contacting this office.

 

Sincerely,

 

 

/s/ Thomas B. Gibson

--------------------------------------------------------------------------------

Thomas B. Gibson, P.E.

Assistant Engineering Director

 

TBG BFL/sh

 

Attachments

 

cc: Eugene Webb, ICS

Reading File

Correspondence File: BFL

 



--------------------------------------------------------------------------------

_29-192

 

ST. PETERSBURG CITY CODE

 

to a point on the other property line ten feet from the point of beginning and
hence to the point of beginning.

 

VISIBILITY AT INTERSECTIONS

 

[GRAPHIC]

 

Illustration 7

 

(3) On either side of intersections of vehicular driveways, exits or entrances,
with a public street. Beginning at a point ten feet behind the property line at
the edge of the drive; then ten feet along the property line away from the drive
and then ___ along a straight line to the point of beginning.

 

(Code 1973, § 64.09(2); Ord. No. 2105-F, § 1, 10-9-91; Ord. No. 103-G, § 12__
7-_5.98, Ord. No. 151-G, § 1, 4-21-94)

 

Sec. 29-193. Height limitations.

 

Height limitations as indicated in the schedule of district regulations and
definitions shall apply only to buildings and portions of buildings designed for
human occupancy, and shall not apply to church steeples, bell towers, or other
decorative features, nor to elevator list __, air conditioning units, or other
mechanical or functional features. Transmission or receiving communications
towers (including but not limited to television, radio or cellular phone (____)
as permitted principal, special exception or accessory uses shall be limited in
height to 50 feet high above ground level in all zoning districts (satellite
_____ are exempt from this requirements __ section 29-214). Variances to this
requirement may be requested from the Environmental Development Commission.

 

(Code 1973, § 64,09(31)

 

Sec. 29-194. Airport zoning.

 

For airport zoning height requirements, see chapter 16, article XIV, and
applicable County, State and federal codes.

 

(Code 1973, § 64.09(4))

 

Sec. 29-195. School grounds, area and width when adjacent to public areas.

 

Where school grounds adjoin public parks, playgrounds or playfields, the minimum
area and width requirements for the school grounds may be reduced in proportion
to the area or width provided by the public park, playground or playfield,
provided:

 

  (1) School and park playground or playfield area must be a continuous plot,
not separated by a public street open to traffic during school hours; and

 

  (2) Area or width requirement for school grounds shall not be reduced by more
than half by reason of such adjoining park, playground or playfield.

 

(Code 1973, § 64.09(5))

 

Sec. 29-196. Model homes.

 

(a) In any residential district in which there are developments of single-family
homes or two-family dwellings, developers or their agents may operate a model
home for each such ten lots and one sales office (which sales office may be in
the home, but if not in the home, it shall be less than 750 square feet in
area), subject to the following restrictions:

 

  (1) The model home shall meet all district requirements for lot and yard
dimensions.

 

  (2) The office, if not in the home, may be permitted as an accessory use on
the same lot, but shall not be used except by the company developing the homes
and in connection with the development in which located.

 

  (3) The office, if not in the home, may not be used as an office for more than
18 months, and thereafter shall either be removed or shall be used in accordance
with regulations generally applicable within the district.

 



--------------------------------------------------------------------------------

$29-102

 

ZONING

 

Sec. __.146. Successive applications.

 

No application for a zoning map change or LDR change shall be made within 18
months from the date of the public hearing before the Planning commission of a
previous application for substantially the same request which was not approved
unless there has been a substantial change of conditions or _________ of the
surrounding land area or the land in question. Appeal of the decision of the
City Manager not to accept an application may be made within ten days to the
Planning Commission by filing a notice of appeal with the Clerk of Council and
paying the fee established by City Council. Appeal of the decision of the
Commission may be made within ten days by filing a notice of appeal with the
Clerk of Council and submitting the appropriate fee. Successive applications
shall not be restricted for City Council initiated applications.

 

(Code 1973, ____ )

 

Sec. 29-147-29-170. Reserved.

 

ARTICLE III. AREAWIDE DEVELOPMENT OF REGIONAL IMPACT DEVELOPMENT ORDERS

 

Sec. 29-171. Ordinances readopted.

 

City Council has adopted Ordinance No. 1072-F, the Intown Areawide Development
of Regional Impact Development Order (“IADO”) and Ordinances 1142-F, the Gateway
Areawide Development of Regional Impact Development Order (“GADO”). These
development orders may constitute land development regulations on the land which
is subject thereto. Such ordinances are hereby ratified, confirmed and readopted
with their effective date continuing to be the effective date as respectively
set forth therein.

 

  (1) Intown Areawide Development Order (IADO) Ordinance 1072-F is incorporated
herein by reference as if set forth in its entirety.

 

  (2) Gateway Areawide Development Order (GADO) Ordinance 1142-F is incorporated
herein by reference as if set forth in its entirety.

 

(Code 1973, ___ XII)

 

Sec. 29.172-29 190. ________.

 

ARTICLE IV. SUPPLEMENTARY REGULATIONS

 

Sec. 29-191. Lights.

 

All advertising and exterior lights from all single-family, multifamily, retail,
officer and industrial structures and uses shall be shielded and no direct
source of illumination shall be visible beyond the lot line.

 

(Code 1973, § 64-09(1))

 

Secs. 29-192. Visibility at intersections.

 

No structure or portion of any structure including _______ ____ shall be placed
or erected, no motor vehicle, trailer or equipment shall be allowed to park,
stand, stop or be stored, and no vegetation with the exception of one free whose
lower branches shall be trimmed to a height not lower than eight feet, shall be
maintained, planted or allowed to grow in a manner which materially _______ the
visibility from a street, alley or driveaway of lawfully oncoming traffic from
any direction in the intersecting public street, between the heights of three
feet and eight feet as measured from the pavement edge of the adjacent roadway
across triangles described as follows and shown in Illustration 7:

 

  (1) At street intersections. Beginning at the point where the property lines
meet at the corner, or in the case of rounded property corners, the point at
which they would meet without such rounding; then 20 feet along the front
property line; thence diagonally to a point along the side property has 20 feet
from the point of beginning and thence to the point of beginning.

 

  (2) At intersections of alleys with vehicular driveaways associated with
commercial industrial and office uses, and at intersections of alleys with
streets or alleys in all zoning districts, beginning at the point of
intersection as above: proceeding ten ___ along either property line; then
diagonally

 



--------------------------------------------------------------------------------

INSPECTION FEE FORM

DEVELOPER PERMIT #                                 

PRE - ISSUE INFORMATION

 

[GRAPHIC]

 

PLEASE PROVIDE ALL APPLICABLE INFORMATION BELOW 1: OWNER    NAME (PRINT):
ADDRESS: CITY:    STATE, ZIP:    TELEPHONE 2: DEVELOPER    NAME (PRINT) ADDRESS
CITY    STATE, ZIP    TELEPHONE 3: GENERAL CONTRACTOR    NAME (PRINT):     
ADDRESS: CITY:    STATE, ZIP:    TELEPHONE: 4: AGREEMENT

TESTING AND INSPECTION CHARGES INCURRED BY THE CITY OF ST. PETERSBURG

ON THIS PERMIT SHOULD BE BILLED TO ME AT THE ADDRESS SHOWN BELOW

NAME (PRINT)   

SIGNATURE

X

   DATE ADDRESS CITY    STATE, ZIP    TELEPHONE

NOTES:

 

A)    COST WILL BE BILLED MONTHLY

 

B)     ESTIMATES AND CURRENT RATES FOR INSPECTION AND TESTING ARE AVAILABLE UPON
REQUEST FROM THE ENGINEERING DEPARTMENT.

 



--------------------------------------------------------------------------------

October 15, 1996   [GRAPHIC]   Exhibit # 2     CITY OF ST. PETERSBURG    

 

Bob Fox

GTE - Media Ventures

FLCW 5640

1280 East Cleveland Street

Clearwater, FL 34615

 

Re: City of St. Petersburg Fiber Optic Installation

(58th Street Element)

 

Dear Mr. Fox:

 

Thank you for your September 27, 1996, permit submittal of foreign plan sheets
96-05-01 through 96-05-44, for the installation of the above. The Engineering
and Stormwater Department has received the following review comments:

 

1) Peoples Gas System. Inc. has facilities in the referenced area. Please call
Sunshine to have the area properly located.

 

2) City ICS:

 

  a) The buried cable location narratives identify “GTE Florida Incorporated” as
the permit applicant/entity. All permit documents must clearly identify GTE
Media Ventures as the permit entity. Revise and resubmit the permit drawing and
narratives.

 

  b) There are numerous references to “proposed conduit” and “Proposed GTE”. We
need to know if the “Proposed GTE” refers to existing GTE Fiber Optic cable
and/or existing GTE conduit which was installed under the telephone franchise.
If so the drawings and/or documentation should clearly state that they are using
GTE Florida facilities.

 

3) Public Utilities Maintenance has no objection as long as a 3-foot lateral and
1-foot vertical clearance is given to all existing City utilities.

 

4) Time Warner:

 

  a) No conflict.

 

  b) Don’t damage or move existing Time Warner facilities.

 

5) Florida Power:

 

  a) Call Sunshine for locates.

 

  b) Don’t damage facilities.

 

  c) Notify ASAP of damage.

 

  d) Will be billed for repairs if marked.

 

P.O. BOX 2842 • ST. PETERSBURG, FLORIDA 33731-2842 • TELEPHONE (813)893-7171

 



--------------------------------------------------------------------------------

6) Engineering and Stormwater Department:

 

  a) Provide a cross-section for each street crossing location.

 

  b) Provide an accurate street location description for each crossing
cross-section i.e., quote both of the street names for the nearest intersection.

 

  c) Show all existing City utility lines including gravity lines on all
cross-section and on the plan sheets. The existing elevations shown on the
City’s atlas sheets should be used in the determination of the depth of the
proposed conduits.

 

  d) Enclosed are copies of the City Stormwater Management Master Plan
improvements for Drainage Basins F and H. Please re-evaluate the depth and
location of all proposed buried cable in relation to the City proposed drainage
improvements and the language contained in Section 4-M of the Franchise
Agreement (attached).

 

  e) At the September 9,1996, preconstruction meeting, Mr. Barry Ritz (Florida
Power) indicated that the existing Joint Pole Agreement between Florida Power
and GTE Florida Incorporated did not make provision for the installation of GTE
Media Ventures proposed cable on existing poles. The City requested that this
issue be addressed and resolved by all parties before proceeding with the cable
installation. As GTE Media Ventures has not provided documentation showing the
legal right of authority to co-located on existing Florida Power poles, the City
is requesting that all further installation on Florida Power poles be held in
abeyance until agreement with Florida Power Corporation has been obtained.

 

Please address the above comments at your earliest convenience and resubmit the
required information to the Engineering and Stormwater Department for review and
approval. If you require clarification regarding this correspondence please
contact Brendan Lynch at 892-5381.

 

Thank you for contacting this office.

 

Sincerely,

 

/s/ Thomas B. Gibson

--------------------------------------------------------------------------------

Thomas B. Gibson, P.E.

Assistant Engineering Director

 

TBG:BFL/sh

 

cc: Robert Eschenfelder - Legal

Eugene Webb - ICS

Misc: Franchise GTE Cable

Reading File

Correspondence File: BFL

 



--------------------------------------------------------------------------------

Exhibit # 3   [GRAPHIC]         CITY OF ST. PETERSBURG    

 

November 4, 1996

 

Robert Fox

GTE Media Ventures

1280 East Cleveland St., FLCW 5640

Clearwater, FL 34615

 

Dear Mr. Fox:

 

Re: Franchised Utility Work Permit Procedural Modification

 

Please be informed that the City of St. Petersburg Engineering and Stormwater
Department is modifying current permitting procedures to require a cross section
drawing and additional plan detail with each permit request where the work
involves an underground street or alley crossing. This procedure change will
increase the information field crews have about existing utilities. The
increased use of trenchless technologies warrants the need for all available
horizontal and vertical utility information to be provided for plan review,
field personnel and to minimize the possibility of damage to all existing
utilities.

 

Effective immediately all permit requests that involve underground street and
alley crossings, must contain a cross section drawing for each separate
crossing. The following information will be required on each cross section and
plan drawing.

 

1. The plan drawings shall show the right-of-way lines, widths of right of way
and curb lines or edge of pavements. The curb offset distance from the
centerline of the proposed installation shall be shown and the scope of the
proposed project, with all the distances and sizes clearly indicated.

 

2. Cross section drawings shall be furnished showing width of pavement, width of
right-of-way on each side, offset distance from centerline to the proposed
installation, sidewalks, curb and gutters, etc.

 

3. Indicate the proposed depth of the installation on plan and cross section.

 

4. Indicate the depth, location and size of all existing public and private
utilities on the plan and cross section, including offset dimension from
curblines or road centerline.

 

5. Indicate the location of all thrust, reception and splice pits.

 

RECEIVED

NOV 07 1996

R.E.F.

 

P.O. BOX 2842 • ST. PETERSBURG, FLORIDA 33731-2842 • TELEPHONE (813)893-7171

 



--------------------------------------------------------------------------------

Copies of the City’s Utility Atlas Books showing existing City Utilities may be
purchased from Tony Leno at 893-7850. If you have any question about the new
permit procedure, please feel free to contact Brendan Lynch at 892-5381 or Mark
Riedmueller at 893-7857.

 

Sincerely,

 

/s/ Thomas B. Gibson

--------------------------------------------------------------------------------

Thomas B. Gibson, P.E

Assistant Engineering Director

 

TBG: MJR/ht

 

cc: Miscellaneous Franchise Utilities

   Reading File

   Correspondence File

   Distribution List (attached)

 



--------------------------------------------------------------------------------

RECEIVED

SEP 20 1996

CUSTOMER SERVICE

REGULATORY ____

 

[GRAPHIC]

CITY OF ST. PETERSBURG

 

CITY OF ST. PETERSBURG

Office of the Mayor

   David J. Flacher, Ma

 

September 12, 1996

 

Mr. Larry Mannion

Director, Finance

Video Services

GTE

700 Hidden Ridge, HQW 02G93

P.O. Box 152092

Irving, Texas 75015-2092

 

Dear Larry:

 

I am pleased to send you a complete original copy of the franchise agreement
between GTE Media Ventures, Inc. and the City of St. Petersburg. This agreement
binds us to a ten year relationship that I am looking forward to be a part of.

 

It is my understanding that your “forces” are now underway with the construction
of the system. Yesterday, we held a “pre-construction” meeting with
representatives of major utilities that operate within St. Petersburg to inform
them of the newly implemented franchise agreement and of your company’s proposed
construction routes and time schedule.

 

I have recently been designated to be the City’s point of contact with GTE Media
Ventures on the franchise. So please inform your staff in Clearwater (and in
Texas) to communicate with me directly on issues related to the franchise.

 

Sincerely,

 

/s/ Herbert E. Polson

--------------------------------------------------------------------------------

Herbert E. Polson

Intergovernmental Relations Director

 

Attachment

 

CITY OF ST PETERSBURG, PO BOX 2842. ST PETERSBURG. FLORIDA 33731. TELEPHONE
(813) 893-7201

 



--------------------------------------------------------------------------------

ACORD. CERTIFICATE OF INSURANCE   

ISSUE DATE (MM/DD/YY)

08/08/96

PRODUCER

 

JOHNSON & HIGGINS OF CONNECTICUT

FOUR STAMFORD PLAZA

_____ ELM STREET, 6TH FLOOR

__AMFORD, CT 06902-3851

ATTN: LISA NEWMAN

   THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED ______ POLICIES BELOW.   

 

COMPANIES AFFORDING COVERAGE

  

 

COMPANY

LETTER

  

 

A

  

 

LUMBERMENS MUTUAL CASUALTY COMPANY

 

INSURED

GTE MEDIA VENTURES INCORPORATED

  

 

COMPANY

LETTER

  

 

B

  

 

ARABELLA MUTUAL INSURANCE COMPANY

 

GTE CORPORATION

ONE STAMFORD FORUM

STAMFORD, CT 06904

  

 

COMPANY

LETTER

  

 

C

  

 

N/A

  

 

COMPANY

LETTER

  

 

D

  

 

N/A

  

 

COMPANY

LETTER

  

 

E

  

 

N/A

 

COVERAGES

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

CO

LTR

--------------------------------------------------------------------------------

  

TYPE OF INSURANCE

--------------------------------------------------------------------------------

   POLICY NUMBER


--------------------------------------------------------------------------------

  POLICY
EFFECTIVE
DATE (MM/
DD/YY)


--------------------------------------------------------------------------------

   POLICY
EXPIRATION
DATE (MM/
DD/YY)


--------------------------------------------------------------------------------

  

LIMITS

--------------------------------------------------------------------------------

A    GENERAL LIABILITY    3YL945140-02   07/01/96    07/01/97   
GENERAL AGGREGATE    $ 3,000,000      x COMMERCIAL GENERAL LIABILITY            
    

 

PRODUCTS-COMP/OF AGG.

   $ 3,000,000      ¨¨ CLAIMS MADE x OCCUR                 

 

PERSONAL & ADV. INJURY

   $ 3,000,000      ¨ OWNERS & CONTRACTORS PROT.                 

 

EACH OCCURRENCE

   $ 3,000,000      ¨ _________________________                 

 

FIRE DAMAGE (Any one fire)

   $ 50,000                        

 

MED. EXPENSE (Any one person)

   $ 10,000 A    AUTOMOBILE LIABILITY    F3B003662-01   07/01/96    07/01/97   

 

COMBINED SINGLE LIMIT

   $ 1,000,000      x ANY AUTO    3ZL945140-00            

 

BODILY INJURY (Per person)

   $        ¨ ALL OWNED AUTOS    F5B003204-04            

 

BODILY INJURY (Per accident)

   $        ¨ SCHEDULED AUTOS    F5D006441-02            

 

PROPERTY DAMAGE

   $   B    ¨ HIRED AUTOS    X3P017870-07                           ¨ NON-OWNED
AUTOS    (POLICIES APPLICABLE
BY STATE)                           ¨ GARAGE LIABILITY                          
  

 

x SELF-INSURED - PHYSICAL DMG.

                              

 

EXCESS LIABILITY

                

 

EACH OCCURRENCE

   $        ¨ UMBRELLA FORM                 

 

AGGREGATE

   $       

 

¨ OTHER THAN UMBRELLA FORM

                          A   

WORKER’S COMPENSATION

AND

EMPLOYERS’ LIABILITY

   5CL945140-05
3YL945140-02   07/01/96    07/01/97   

 

x STATUTORY LIMITS

                          

 

EACH ACCIDENT

   $ 1,000,000                    

 

DISEASE-POLICY LIMIT

   $ 1,000,000                        

 

DISEASE-EACH EMPLOYEE

   $ 1,000,000      OTHER                          

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS (LIMITS MAY BE
SUBJECT TO RETENTIONS)

 

CERTIFICATE HOLDER IS NAMED AS ADDITIONAL INSURED WHERE REQUIRED BY CONTRACT’S
INDEMNITY PROVISIONS.

 

CERTIFICATE HOLDER    CANCELLATION

CITY OF ST. PETERSBURG, FLORIDA

175 5TH STREET NORTH

PETERSBURG, FL 33731

ATTENTION: HERBERT E. POLSON

   SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL SUCH NOTICE
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE COMPANY, ITS AGENTS
OR REPRESENTATIVES.      AUTHORIZED REPRESENTATIVE      /s/ Illegible    

--------------------------------------------------------------------------------

ACORD 25-S (7/90)

   © ACORD CORPORATION___

 



--------------------------------------------------------------------------------

ACORD. CERTIFICATE OF INSURANCE   

ISSUE DATE (MM/DD/YY)

¨08/08/96

PRODUCER

 

JOHNSON & HIGGINS OF CONNECTICUT

FOUR STAMFORD PLAZA

_____ ELM STREET, 6TH FLOOR

STAMFORD, CT 06902-3851

ATTN: LISA NEWMAN

   THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.   

 

COMPANIES AFFORDING COVERAGE

  

 

COMPANY

LETTER

  

 

A

  

 

LUMBERMENS MUTUAL CASUALTY COMPANY

INSURED

GTE MEDIA VENTURES INCORPORATED

  

 

COMPANY

LETTER

  

 

B

  

 

ARABELLA MUTUAL INSURANCE COMPANY

GTE CORPORATION

ONE STAMFORD FORUM

STAMFORD, CT 06904

  

 

COMPANY

LETTER

  

 

C

  

 

N/A

  

 

COMPANY

LETTER

  

 

D

  

 

N/A

  

 

COMPANY

LETTER

  

 

E

  

 

N/A

 

COVERAGES

 

THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED
TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY
REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS CERTIFICATE MAY BE ISSUED OR MAY PERTAIN. THE INSURANCE AFFORDED BY
THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND
CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

 

CO

LTR

--------------------------------------------------------------------------------

  

TYPE OF INSURANCE

--------------------------------------------------------------------------------

   POLICY NUMBER


--------------------------------------------------------------------------------

  POLICY
EFFECTIVE
DATE (MM/
DD/YY)


--------------------------------------------------------------------------------

   POLICY
EXPIRATION
DATE (MM/
DD/YY)


--------------------------------------------------------------------------------

  

LIMITS

--------------------------------------------------------------------------------

A    GENERAL LIABILITY    3YL945140-02   07/01/96    07/01/97   
GENERAL AGGREGATE    $ 3,000,000      x COMMERCIAL GENERAL LIABILITY            
     PRODUCTS-COMP/OF AGG.    $ 3,000,000      ¨¨ CLAIMS MADE x OCCUR         
        PERSONAL & ADV. INJURY    $ 3,000,000      ¨ OWNER’S & CONTRACTOR’S
PROT.                  EACH OCCURRENCE    $ 3,000,000      ¨
_________________________                  FIRE DAMAGE (Any one fire)    $
50,000                         MED. EXPENSE (Any one person)    $ 10,000 A   
AUTOMOBILE LIABILITY    F3B003662-01   07/01/96    07/01/97    COMBINED SINGLE
LIMIT    $ 1,000,000      x ANY AUTO    3ZL945140-00             BODILY INJURY
(Per person)    $        ¨ ALL OWNED AUTOS    F5B003204-04            
BODILY INJURY (Per accident)    $        ¨ SCHEDULED AUTOS    F5D006441-02    
        PROPERTY DAMAGE    $   B    ¨ HIRED AUTOS    X3P017870-07              
            ¨ NON-OWNED AUTOS    (POLICIES APPLICABLE
BY STATE)                           ¨ GARAGE LIABILITY                          
   x SELF-INSURED-PHYSICAL DMG.                               

 

EXCESS LIABILITY

                

 

EACH OCCURRENCE

   $        ¨ UMBRELLA FORM                  AGGREGATE    $        ¨ OTHER THAN
UMBRELLA FORM                           A   

WORKER’S COMPENSATION

AND

EMPLOYERS’ LIABILITY

   5CL945140-05
3YL945140-02   07/01/96    07/01/97    x STATUTORY LIMITS                      
     EACH ACCIDENT    $ 1,000,000                       DISEASE-POLICY LIMIT   
$ 1,000,000                         DISEASE-EACH EMPLOYEE    $ 1,000,000     
OTHER                          

 

DESCRIPTION OF OPERATIONS/LOCATIONS/VEHICLES/SPECIAL ITEMS (LIMITS MAY BE
SUBJECT TO RETENTIONS)

 

CERTIFICATE HOLDER IS NAMED AS ADDITIONAL INSURED WHERE REQUIRED BY CONTRACT’S
INDEMNITY PROVISIONS.

 

CERTIFICATE HOLDER    CANCELLATION

CITY OF ST. PETERSBURG, FLORIDA

175 5TH STREET NORTH

PETERSBURG, FL 33731

ATTENTION: HERBERT E. POLSON

   SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, THE ISSUING COMPANY WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE
TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT FAILURE TO MAIL SUCH NOTICE
SHALL IMPOSE NO OBLIGATION OR LIABILITY OF ANY KIND UPON THE COMPANY, ITS AGENTS
OR REPRESENTATIVES.      AUTHORIZED REPRESENTATIVE     

/s/ Illegible

   

--------------------------------------------------------------------------------

ACORD 25-S (7/90)    © ACORD CORPORATION 1990

 



--------------------------------------------------------------------------------

SEABOARD SURETY COMPANY

HOME OFFICE: NEW YORK, N.Y.

 

LICENSE and PERMIT BOND

 

Bond No. 347550

 

KNOW ALL MEN BY THESE PRESENTS, That we, GTE Media Ventures Incorporated, of 600
Hidden Ridge, Irving, TX 75015-2092 hereinafter referred to as the Principal,
and SEABOARD SURETY COMPANY, a corporation organized and existing under the laws
of the State of New York, and authorized to do business in the State of Florida,
as Surety, are held and firmly bound unto City of St. Petersburg, FL hereinafter
referred to as the Obligee, in the sum of Two Hundred Thousand & No/100
($200,000.00) DOLLARS, lawful money of the United States of America, to the
payment of which sum well and truly to be made, we bind ourselves, our
executors, administrators, successors, and assigns, firmly by these presents.

 

THE CONDITION OF THE ABOVE OBLIGATION IS SUCH, That whereas the Principal has
made application to the Obligee for a license or permit to act as grantee under
Franchise Agreement with the City of St. Petersburg, FL

 

NOW, THEREFORE, If the Principal shall faithfully comply with all ordinances,
rules and regulations which have been or may hereafter be in force concerning
said license or permit, and shall save and keep harmless the Obligee from all
loss or damage which it may sustain or for which it may become liable on account
of the issuance of said license or permit to the Principal, then this obligation
shall be void; otherwise, to remain in full force and effect.

 

THIS BOND WILL EXPIRE 8/9/97, but may be continued by renewal certificates
signed by Principal and Surety. The surety may at any time terminate its
liability by giving thirty (30) days written notice to the Obligee, and the
surety shall not be liable for any default after such thirty (30) days notice
period, except for defaults occurring prior thereto.

 

SIGNED, SEALED AND DATED this 9TH day of August 1996

 

       

GTE MEDIA VENTURES INCORPORATED

/s/ Nancy L. Franklin

     

By

 

/s/ Illegible

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Nancy L. Franklin

Notary Public

         

Illegible

        SEABOARD SURETY COMPANY        

By

 

/s/ Mollie M. Clarke

             

--------------------------------------------------------------------------------

[SEAL]  

NANCY L. FRANKLIN

MY COMMISSION EXPIRES

May 23, 1997

         

Attorney-In-Fact

Mollie M. Clarke

 



--------------------------------------------------------------------------------

Certified Copy

 

No. 12807   

SEABOARD SURETY COMPANY

ADMINISTRATIVE OFFICES, BEDMINISTER, NEW JERSEY

POWER OF ATTORNEY

 

(NOW ALL MEN BY THESE PRESENTS: That SEABOARD SURETY COMPANY, a corporation of
the State of New York, has made, constituted and appointed and by these presents
does make constitute and appoint Kristy A. Buzzeo or Jennifer Caldarella or
Scott Crocco or Derek M. Lakin or Mollie M. Clarke of Stamford, Connecticut its
true and lawful Attorney-in-Fact, to make, execute and deliver on its behalf
insurance policies, surety bonds, undertakings and other instruments of similar
nature as follows:

 

Without LimitationS

 

Such insurance policies, surety bonds, undertakings and instruments for said
purposes, when duly executed by the aforesaid Attorney-in-Fact, shall be binding
upon the said Company as fully and to the same extent as if signed by the duly
authorized officers of the Company and sealed with its corporate seal; and all
the acts of said Attorney-in-Fact, pursuant to the authority hereby given, are
hereby ratified and confirmed.

 

This appointment is made pursuant to the following By-Laws which were duly
adopted by the Board of Directors of the said Company on December 8th, 1927,
with Amendments to and including January 15, 1982 and are still in full force
and effect:

 

ARTICLE VII, SECTION 1:

 

“Policies, bonds, recognizances, stipulations, consents of surety, underwriting
undertakings and instruments relating thereto. Insurance policies, bonds,
recognizances, stipulations, consents of surety and underwriting undertakings of
the Company, and releases, agreements and other writings relating in any way
thereto or to any claim or loss thereunder, shall be signed in the name and on
behalf of the Company

 

(a) by the Chairman of the Board, the President, a Vice-President or a Resident
Vice-President and by the Secretary, an Assistant Secretary, a Resident
Secretary or a Resident Assistant Secretary; or (b) by an Attorney-in-Fact for
the Company appointed and authorized by the Chairman of the Board, the President
or a Vice-President to make such signature; or (c) by such other officers or
representatives as the Board may from time to time determine.

 

The seal of the Company shall if appropriate be affixed thereto by any such
officer. Attorney-in-Fact or representative.”

 

IN WITNESS WHEREOF, SEABOARD SURETY COMPANY has caused these presents to be
signed by one of its Vice-Presidents, and its corporate seal to be hereunto
affixed and duly attested by one of its Assistant Secretaries, this 24th day of
October, 1994.

 

   

Attest:

         

SEABOARD SURETY COMPANY,

[SEAL]  

(Seal)

 

/s/ Illegible

      By  

/s/ Illegible

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

        Assistant Secretary           Vice-President

 

STATE OF NEW JERSEY ss.:

COUNTY OF SOMERSET

 

On this 24th day of October, 1994, before me personally appeared Michael B.
Keegan a Vice-President of SEABOARD SURETY COMPANY, with whom I am personally
acquainted, who, being by me duly sworn, said that he resides in the State of
New Jersey; that he is a Vice-President of SEABOARD SURETY COMPANY, the
corporation described in and which executed the foregoing instrument; that he
knows the corporate seal of the said Company; that the seal affixed to said
instrument is such corporate seal; that it was so affixed by order of the Board
of Directors of said Company; and that he signed his name thereto as
Vice-President of said Company by like authority.

 

[SEAL]   BELINDA _____         NOTARY PUBLIC OF NEW JERSEY  

/s/ Illegible

       

--------------------------------------------------------------------------------

    My Commission Expires Sept. 9, 1998   Notary Public

 

C E R T I F I C A T E

 

I, the undersigned Assistant Secretary of SEABOARD SURETY COMPANY do hereby
certify that the original Power of Attorney of which the foregoing is a full,
true and correct copy, is in full force and effect on the date of this
Certificate and I do further certify that the Vice-President who executed the
said Power of Attorney was one of the Officers authorized by the Board of
Directors to appoint an attorney-in-fact as provided in Article VII. Section 1.
of the By-Laws of SEABOARD SURETY COMPANY.

 

This Certificate may be signed and sealed by facsimile under and by authority of
the following resolution of the Executive Committee of the Board of Directors of
SEABOARD SURETY COMPANY at a meeting duly called and held on the 25th day of
March 1970.

 

“RESOLVED: (2) That the use of a printed facsimile of the corporate seal of the
Company and of the signature of an Assistant Secretary on any certification of
the correctness of a copy of an instrument executed by the President or a
Vice-President pursuant to Article VII. Section 1. of the By-Laws appointing and
authorizing an attorney-in-fact to sign in the name and on behalf of the Company
surety bonds, underwriting undertakings or other instruments described in said
Article VII. Section 1, with like effect as if such seal and such signature had
been manually affixed and made hereby __ authorized and approved”

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal
of the Company to these presents this 9TH day of August, 1996.

 

[SEAL]        

/s/ Illegible

   

--------------------------------------------------------------------------------

   

Assistant Secretary

__________________

 



--------------------------------------------------------------------------------

SEABOARD SURETY COMPANY

HOME OFFICE: NEW YORK, N.Y.

 

LICENSE and PERMIT BOND

 

Bond No. 347551

 

KNOW ALL MEN BY THESE PRESENTS, That we, GTE Media Ventures Incorporated, of 600
Hidden Ridge, Irving, TX 75015-2092 hereinafter referred to as the Principal,
and SEABOARD SURETY COMPANY, a corporation organized and existing under the laws
of the State of New York, and authorized to do business in the State of Florida,
as Surety, are held and firmly bound unto City of St. Petersburg, FL hereinafter
referred to as the Obligee, in the sum of Fifty Thousand & No/100 DOLLARS,
lawful money of the United States of America, to the payment of which sum well
and truly to be made, we bind ourselves, our executors, administrators,
successors, and assigns, firmly by these presents.

 

THE CONDITION OF THE ABOVE OBLIGATION IS SUCH, That whereas the Principal has
made application to the Obligee for a license or permit to act as a grantee
under Franchise Agreement with the City of St. Petersburg, FL

 

NOW, THEREFORE, If the Principal shall faithfully comply with all ordinances,
rules and regulations which have been or may hereafter be in force concerning
said license or permit, and shall save and keep harmless the Obligee from all
loss or damage which it may sustain or for which it may become liable on account
of the issuance of said license or permit to the Principal, then this obligation
shall be void; otherwise, to remain in full force and effect.

 

THIS BOND WILL EXPIRE 8/9/97, but may be continued by renewal certificates
signed by Principal and Surety. The surety may at any time terminate its
liability by giving thirty (30) days written notice to the Obligee, and the
surety shall not be liable for any default after such thirty (30) days notice
period, except for defaults occurring prior thereto.

 

SIGNED, SEALED AND DATED this 9TH day of August, 1996

 

           

GTE MEDIA VENTURES INCORPORATED

/s/ Nancy L. Franklin

     

By

 

/s/ Illegible

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Nancy L. Franklin

Notary Public

         

Illegible

                SEABOARD SURETY COMPANY [SEAL]      

NANCY L. FRANKLIN

MY COMMISSION EXPIRES

May 23, 1997

     

By

 

/s/ Mollie M. Clarke

                 

--------------------------------------------------------------------------------

                 

Mollie M. Clarke                    Attorney-In-Fact

 



--------------------------------------------------------------------------------

Certified Copy    SEABOARD SURETY COMPANY

No. 12807

   ADMINISTRATIVE OFFICES, BEDMINSTER, NEW JERSEY      POWER OF ATTORNEY

 

_NOW ALL MEN BY THESE PRESENTS: That SEABOARD SURETY COMPANY, a corporation of
the State of New York, has made, constituted and appointed and by these presents
does make, constitute and appoint Kristy A. Buzzeo or Jennifer Caldarella or
Scott Crocco or Derek M. Lakin or Mollie M. Clarke of Stamford, Connecticut its
true and lawful Attorney-in-Fact, to make, execute and deliver on its behalf
insurance policies, surety bonds, undertakings and other instruments of similar
nature as follows:

 

Without Limitations

 

Such insurance policies, surety bonds, undertakings and instruments for said
purposes, when duly executed by the aforesaid Attorney-in-Fact, shall be binding
upon the said Company as fully and to the same extent as if signed by the duly
authorized officers of the Company and sealed with its corporate seal; and all
the acts of said Attorney-in-Fact, pursuant to the authority hereby given, are
hereby ratified and confirmed.

 

This appointment is made pursuant to the following By-Laws which were duly
adopted by the Board of Directors of the said Company on December 8th, 1927,
with Amendments to and including January 15, 1982 and are still in full force
and effect:

 

ARTICLE VII. SECTION 1:

 

“Policies, bonds, recognizances, stipulations, consents of surety, underwriting
undertakings and instruments relating thereto.

 

Insurance policies, bonds, recognizances, stipulations, consents of surety and
underwriting undertakings of the Company, and releases agreements and other
writings relating in any way thereto or to any claim or loss thereunder, shall
be signed in the name and on behalf of the Company

 

(a) by the Chairman of the Board, the President a Vice-President or a Resident
Vice-President and by the Secretary, an Assistant Secretary, a Resident
Secretary or a Resident Assistant Secretary: or (b) by an Attorney-in-Fact for
the Company appointed and authorized by the Chairman of the Board, the President
or a Vice-President to make such signature: or (c) by such other officers or
representatives as the Board may from time to time determine.

 

The seal of the Company shall if appropriate be affixed thereto by any such
officer. Attorney-in-Fact or representative.

 

IN WITNESS WHEREOF, SEABOARD SURETY COMPANY has caused these presents to be
signed by one of its Vice-Presidents, and its corporate seal to be hereunto
affixed and duly attested by one of its Assistant Secretaries, this 24th day of
October, 1994.

 

[SEAL]

 

Attest:

     

SEABOARD SURETY COMPANY,

(Seal)

 

/s/ Illegible

     

By

 

/s/ Illegible

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    Assistant Secretary           Vice-President

 

STATE OF NEW JERSEY

COUNTY OF SOMERSET

 

ss.:

 

On this 24th day of October, 1994, before me personally appeared Michael B.
Keegan a Vice-President of SEABOARD SURETY COMPANY, with whom I am personally
acquainted, who, being by me duly sworn, said that he resides in the State of
New Jersey; that he is a Vice-President of SEABOARD SURETY COMPANY, the
corporation described in and which executed the foregoing instrument; that he
knows the corporate seal of the said Company: that the seal affixed to said
instrument is such corporate seal; that it was so affixed by order of the Board
of Directors of said Company; and that he signed his name thereto as
Vice-President of said Company by like authority.

 

BELINDA FAY             

NOTARY PUBLIC OF NEW JERSEY

My Commission Expires Sept. 9, 1998

 

(Seal)    [SEAL]

 

 

/s/ Illegible

--------------------------------------------------------------------------------

Notary Public

 

C E R T I F I C A T E

 

I, the undersigned Assistant Secretary of SEABOARD SURETY COMPANY do hereby
certify that the original Power of Attorney of which the foregoing is a full,
true and correct copy, is in full force and effect on the date of this
Certificate and I do further certify that the Vice-President who executed the
said Power of Attorney was one of the Officers authorized by the Board of
Directors to appoint an attorney-in-fact as provided in Article VII. Section 1,
of the By-Laws of SEABOARD SURETY COMPANY

 

This Certificate may be signed and sealed by                      under and by
authority of the following resolution of the Executive Committee of the Board of
Directors of SEABOARD SURETY COMPANY at a meeting duly called and held on the
25th day of March 1970

 

“RESOLVED” (2) That the use of a printed                          of the
corporate seal of the Company and of the signature of an Assistant Secretary on
any certification of the correctness of a copy of an instrument executed by the
President or a Vice-President pursuant to Article VII. Section 1, of the By-Laws
appointing and authorizing an attorney-in-fact to sign in the name and on behalf
of the Company surety bonds, underwriting undertakings or other instruments
described in said Article VII. Section 1, with like effect as if such seal and
such signature had been manually affixed and made hereby is authorized and
approved”

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal
of the Company to these presents this 9th day of August, 1996.

 

[SEAL]

 

 

/s/ Illegible

--------------------------------------------------------------------------------

Assistant Secretary

Form                     

 



--------------------------------------------------------------------------------

SEABOARD SURETY COMPANY

HOME OFFICE: NEW YORK, N.Y.

 

LICENSE and PERMIT BOND

 

Bond No. 347552

 

KNOW ALL MEN BY THESE PRESENTS, That we, GTE Media Ventures Incorporated, of 600
Hidden Ridge, Irving, TX 75015-2092 hereinafter referred to as the Principal,
and SEABOARD SURETY COMPANY, a corporation organized and existing under the laws
of the State of New York, and authorized to do business in the State of Florida,
as Surety, are held and firmly bound unto City of St. Petersburg, Florida
hereinafter referred to as the Obligee, in the sum of One Million. & No/100
($1,000,000.00) DOLLARS, lawful money of the United States of America, to the
payment of which sum well and truly to be made, we bind ourselves, our
executors, administrators, successors, and assigns, firmly by these presents.

 

THE CONDITION OF THE ABOVE OBLIGATION IS SUCH, That whereas the Principal has
made application to the Obligee for a license or permit to act as a grantee
under Franchise Agreement with the City of St. Petersburg, FL.

 

NOW, THEREFORE, if the Principal shall faithfully comply with all ordinances,
rules and regulations which have been or may hereafter be in force concerning
said license or permit, and shall save and keep harmless the Obligee from all
loss or damage which it may sustain or for which it may become liable on account
of the issuance of said license or permit to the Principal, then this obligation
shall be void; otherwise, to remain in full force and effect.

 

THIS BOND WILL EXPIRE 8/9/97, but may be continued by renewal certificates
signed by Principal and Surety. The surety may at any time terminate its
liability by giving thirty (30) days written notice to the Obligee, and the
surety shall not be liable for any default after such thirty (30) days notice
period, except for defaults occurring prior thereto.

 

SIGNED, SEALED AND DATED this 9TH day of August, 1996

 

       

GTE MEDIA VENTURES INCORPORATED

/s/ Nancy L. Franklin

      By  

/s/ Illegible

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Nancy L. Franklin

Notary Public

         

Illegible

       

SEABOARD SURETY COMPANY

   

NANCY L. FRANKLIN

MY COMMISSION EXPIRES

May 23, 1997

      By  

/s/ Mollie M. Clarke

             

--------------------------------------------------------------------------------

[GRAPHIC]            

Mollie M. Clarke                    Attorney-In-Fact

 



--------------------------------------------------------------------------------

Certified Copy

   SEABOARD SURETY COMPANY

No. 12807

  

ADMINISTRATIVE OFFICES, BEDMINSTER, NEW JERSEY

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS: That SEABOARD SURETY COMPANY, a corporation of
the State of New York, has made, constituted and appointed and by these presents
does make, constitute and appoint Kristy A. Buzzeo or Jennifer Caldarella or
Scott Crocco or Derek M. Lakin or Mollie M. Clarke of Stamford, Connecticut its
true and lawful Attorney-in-Fact, to make, execute and deliver on its behalf
insurance policies, surety bonds, undertakings and other instruments of similar
nature as follows: Without Limitations

 

Such insurance policies, surety bonds, undertakings and instruments for said
purposes, when duly executed by the aforesaid Attorney-in-Fact, shall be binding
upon the said Company as fully and to the same extent as if signed by the duly
authorized officers of the Company and sealed with its corporate seal; and all
the acts of said Attorney-in-Fact, pursuant to the authority hereby given, are
hereby ratified and confirmed.

 

This appointment is made pursuant to the following By-Laws which were duly
adopted by the Board of Directors of the said Company on December 8th, 1927,
with Amendments to and including January 15, 1982 and are still in full force
and effect:

 

ARTICLE VII, SECTION 1:

 

“Policies, bonds, recognizances, stipulations, consents of surety, underwriting
undertakings and Instruments relating thereto.

 

Insurance policies, bonds, recognizances, stipulations, consents of surety and
underwriting undertakings of the Company and releases, agreements and other
writings relating in any way thereto or to any claim or loss thereunder, shall
be signed in the name and on behalf of the Company.

 

(a) by the Chairman of the Board, the President, a Vice-President or a Resident
Vice-President and by the Secretary, an Assistant Secretary, a Resident
Secretary or a Resident Assistant Secretary; or (b) by an Attorney-in-Fact for
the Company appointed and authorized by the Chairman of the Board, the President
or a Vice-President to make such signature; or (c) by such other officers or
representatives as the Board may from time to time determine.

 

The seal of the Company shall if appropriate be affixed thereto by any such
officer. Attorney-in-Fact or representative.”

 

IN WITNESS WHEREOF, SEABOARD SURETY COMPANY has caused these presents to be
signed by one of its Vice-Presidents, and its corporate seal to be hereunto
affixed and duly attested by one of its Assistant Secretaries, this 24th day of
October, 1994.

 

[SEAL]  

Attest:

     

SEABOARD SURETY COMPANY,

    (Seal)  

/s/ Illegible

      By  

/s/ Illegible

       

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

        Assistant Secretary           Vice-President

 

STATE OF NEW JERSEY            ss.:

COUNTY OF SOMERSET

 

On this 24th day of October, 1994, before me personally appeared Michael B.
Keegan a Vice-President of SEABOARD SURETY COMPANY, with whom I am personally
acquainted, who, being by me duly sworn, said that he resides in the State of
New Jersey; that he is a Vice-President of SEABOARD SURETY COMPANY, the
corporation described in and which executed the foregoing instrument; that he
knows the corporate seal of the said Company; that the seal affixed to said
instrument is such corporate seal; that it was so affixed by order of the Board
of Directors of said Company; and that he signed his name thereto as
Vice-President of said Company by like authority.

 

(Seal)   [SEAL]   BELINDA FAY______                /s/     Illegible            
         

--------------------------------------------------------------------------------

       

NOTARY PUBLIC OF NEW JERSEY

My Commission Expires Sept. 9, 1998 

  Notary Public

 

C E R T I F I C A T E

 

I, the undersigned Assistant Secretary of SEABOARD SURETY COMPANY do hereby
certify that the original Power of Attorney of which the foregoing is a full,
true and correct copy, is in full force and effect on the date of this
Certificate and I do further certify that the Vice-President who executed the
said Power of Attorney was one of the Officers authorized by the Board of
Directors to appoint an attorney-in-fact as provided in Article VII. Section 1.
of the By-Laws of SEABOARD SURETY COMPANY.

 

This Certificate may be signed and sealed by facsimile under and by authority of
the following resolution of the Executive Committee of the Board of Directors of
SEABOARD SURETY COMPANY at a meeting duly called and held on the 25th day of
March 1970.

 

“RESOLVED. (2) That the use of a printed facsimile of the corporate seal of the
Company and of the signature of an Assistant Secretary of any certification of
the correctness of a copy of an instrument executed by the President or a
Vice-President pursuant to Article VII. Section 1. of the By-Laws appointing and
authorizing an attorney-in-fact to sign in the name and on behalf of the Company
surety bonds, underwriting undertakings or other Instruments described in said
Article VII. Section 1. with like effect as if such seal and such signature had
been manually affixed and made, hereby is authorized and approved.”

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the corporate seal
of the Company to these presents this 9TH day of August, 1996

 

[SEAL]           

/s/ Illegible

           

--------------------------------------------------------------------------------

           

Assistant Secretary

Form 957 (Rev 7/84)

 



--------------------------------------------------------------------------------

RESOLUTION NO. 00-            

 

A RESOLUTION FINDING THAT THE PROPOSED MERGER BETWEEN GTE CORPORATION AND BELL
ATLANTIC CORPORATION DOES NOT TRIGGER A REQUIREMENT UNDER THE TERMS OF THE GTE
MEDIA VENTURES CABLE TELEVISION FRANCHISE THAT AN FCC FORM 394 FILING BE MADE;
DENYING APPROVAL OF A TRANSFER OF THE GTE MEDIA VENTURES CABLE TELEVISION
FRANCHISE TO BELL ATLANTIC; AND PROVIDING FOR AN EFFECTIVE DATE.

 

WHEREAS at its August 15, 1996 meeting, the City Council of the City of St.
Petersburg accepted Ordinance 239-G which granted a cable television franchise
to GTE Media Ventures, Inc. (GTEMV), and

 

WHEREAS on December 13, 1999, GTEMV filed with the City an Application For
Franchise Authority Consent to Assignment or Transfer of Control of Cable
Television Franchise (FCC Form 394_, and

 

WHEREAS the application cites the provisions of 47 U.S.C. § 537, a federal
statute governing transfers or assignments of cable television franchises, in
support of its application for consent ___

 

WHEREAS upon review of the application for consent (FCC Form 394) filed by
GTEMV, it appears that there will be no transfer of control nor assignment of
the GTEMV franchise (Ordinance 239-G) to any, other person or entity; and

 

WHEREAS instead, it appears from the filing that the merger of Bell Atlantic
Corporation and GTE Corporation will not alter the ownership or control of GTEMV
in that the franchise will continue to be ____ by GTEMV and that in turn GTEMV
will continue to be a wholly-owned subsidiary of GTE Corporation, and

 

WHEREAS the City of St. Petersburg does not interpret the GTEMV franchise
(Ordinance 239-G) as requiring an application for consent under the facts of the
announced merger of Bell Atlantic Corporation and GTE Corporation

 

NOW THEREFORE BE IT RESOLVED by the City Council of St. Petersburg, Florida that
the Application For Franchise Authority Consent to Assignment or Transfer of
Centre, of Cable Television Franchise (FCC Form 194), as filed by GTEMV on
December 13, 1999, is hereby de____

 

-1-



--------------------------------------------------------------------------------

BE IT FURTHER RESOLVED that this Resolution shall take effect immediately upon
its adoption.

 

Adopted at a regular session of the City Council held on the              day of
                            , 2000

 

 

--------------------------------------------------------------------------------

Beatrice Griswold–Chair

Presiding Officer of the City Council

 

Attest:        

--------------------------------------------------------------------------------

    City Clerk

Approved as for form:

/s/ Illegible

--------------------------------------------------------------------------------

City Attorney (or designee)

 

-2-



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I. IN GENERAL

   2

SECTION 30-1.

       

INTENT

   2

(a)

  

Authority

   2

(b)

  

Findings and Intent

   2     

(1)

  

Benefits and Impact of Cable Systems

   2     

(2)

  

Providing the Means to Attain Franchise

   2     

(3)

  

Preservation of Full Range of Authority

   2     

(4)

  

Maintenance of Regulatory Control

   2     

(5)

  

Effect of Competition

   2

SECTION 30-2.

       

SHORT TITLE

   3

SECTION 30-3.

       

DEFINITIONS

   3

(a)

  

“Board”

   3

(b)

  

“CABLE SERVICE”

   3

(c)

  

“CABLE SYSTEM” OR “SYSTEM”

   3

(d)

  

“CABLE CHANNEL”

   4

(e)

  

“EFFECTIVE COMPETITION”

   4

(f)

  

“FRANCHISE”

   4

(g)

  

“FRANCHISE AGREEMENT”

   4

(h)

  

“FRANCHISE FEE”

   4

(i)

  

“GRANTEE”

   4

(j)

  

“GRANTOR” or “COUNTY”

   4

(k)

  

“GROSS REVENUES FROM CABLE SERVICE” or “GROSS REVENUES”

   5

(m)

  

“ORDINANCE OF GENERAL APPLICABILITY”

   5

(n)

  

“OTHER PROGRAMMING SERVICE”

   5

(o)

  

“PERSON”

   5

(p)

  

“PUBLIC, EDUCATIONAL OR GOVERNMENTAL ACCESS FACILITIES”

   5

(q)

  

“RIGHTS-OF-WAY or RIGHT-OF-WAY”

   6

(r)

  

“SEC.”

   6

(s)

  

“SERVICES AREA” or “FRANCHISE AREA”

   6

(t)

  

“STATE”

   6

(u)

  

“SUBSCRIBER” or “CONSUMER”

   6

(v)

  

“VIDEO PROGRAMMING”

   6

ARTICLE II. FRANCHISES

   6

SECTION 30-4.

       

FRANCHISE CHARACTERISTICS

   6

(a)

  

Franchise Purposes

   6     

(1)

  

Provide Cable Service

   6     

(2)

  

Utilization of Rights-of-Way

   6     

(3)

  

Future Cable Services Franchised

   6     

(4)

  

Establish Obligations

   7

(b)

  

Franchise Required

   7     

(1)

  

Anticipatory Construction

   7     

(2)

  

Extended Operation and Continuity of Services

   7

(c)

  

Term of the Franchise

   7

(d)

  

Areas Embraced and Geographic Coverage

   7     

(1)

  

Areas Embraced

   7     

(2)

  

Geographic Coverage

   7          

A.     Passing Dwelling Units

   7          

B.     Provision of Service

   8

 

i



--------------------------------------------------------------------------------

         

C.     Change of County Limits through Annexation or Contraction

   8          

D.     Additional Mandatory Extension

   8          

i.       Mandatory Extension Rule

   8          

ii.      Early Extension

   8     

(3)

  

Areas Not Subject to County Ownership or Rights

   8

(e)

  

Federal or State Jurisdiction

   8

(f)

  

No Property Right Being Conferred

   9

(g)

  

Franchise Non-Transferable

   9     

(1)

  

Consent Required

   9     

(2)

  

Change in Control

   9     

(3)

  

Exception for Subsidiary Transfers

   9     

(4)

  

Notice of Transfer Required

   9     

(5)

  

Procedure and Criteria for Approval of a Transfer

   9          

A.     Grantor Inquiry

   10          

B.     Transferee Burden

   10          

C.     Grantor Consent

   10          

D.     Consent not a Waiver

   10     

(6)

  

Foreclosure Issues

   10

(h)

  

Non-exclusive Franchise

   10     

(1)

  

Non-Exclusivity of Grant

   10     

(2)

  

Additional Grants Subject to Equities

   11          

A.     Multiple Franchises

   11          

B.     Refusal to Award

   11

(i)

  

Other Business Activities

   11

(j)

  

Emergency Use of Facilities

   11     

(1)

  

Over-Ride Capability

   11     

(2)

  

Cooperation in Emergency Communication

   12

(k)

  

Interpretation of Franchise Terms

   12     

(1)

  

Incorporation and Conflicts

   12     

(2)

  

Construction

   12     

(3)

  

Governing Laws

   12

(l)

  

Notices and Public Hearings

   12     

(1)

  

Notice Generally

   12          

A.     Notice to County

   12          

B.     Notice to Grantee

   13     

(2)

  

Public Hearings

   13

SECTION 30-5

       

FRANCHISE APPLICATIONS; RENEWAL, AMENDMENT AND TRANSFERS

   13

(a)

  

Initial Franchise Applications

   13     

(1)

  

Filing of Applications

   13     

(2)

  

Applications - Contents

   13     

(3)

  

Consideration of Initial Applications

   14

(b)

  

Franchise Renewal

   14

(c)

  

Franchise Agreement Amendment

   14

(d)

  

Fees

   14     

(1)

  

Transfers

   14     

(2)

  

Renewals

   14

ARTICLE III.

  

FRANCHISE ADMINISTRATION

   15

SECTION 30-6

       

MINIMUM CONSUMER PROTECTION AND SERVICE STANDARDS

   15

(a)

  

Customer Service Obligations

   15

(b)

  

Noncompetitive Customer Service Obligations

   15     

(1)

  

Operational Standards

   15

 

ii



--------------------------------------------------------------------------------

         

A.     Telephone Answering Standards

   15     

(2)

  

Service Standards

   16     

(3)

  

Billing and Information Standards

   17     

(4)

  

Verification of Compliance with Standards

   18     

(5)

  

Subscriber Complaints and Disputes

   19

(c)

  

Additional Services Obligations

   19

(d)

  

Verification of Compliance with Obligations

   19     

(1)

  

County Monitoring

   19     

(2)

  

Grantee Demonstration of Compliance

   19     

(3)

  

Material Breach

   19

(e)

  

Subscriber Complaints and Disputes

   20     

(1)

  

Written Procedures

   20     

(2)

  

Response Review

   20     

(3)

  

Continuity of Services after Transfer

   20

(f)

  

Other Requirements

   20     

(1)

  

Business Office and Hours

   20     

(2)

  

Continuous Failure to Operate System

   20     

(3)

  

Photo Identification of Filed Personnel

   21

SECTION 30-7

       

FRANCHISE FEE AND FINANCIAL REQUIREMENTS

   21

(a)

  

Franchise Fee

   21     

(1)

  

Payment

   21     

(2)

  

Record Review

   21     

(3)

  

Audit

   21          

A.     Right to Audit; Presumption of Correctness

   21          

i.       Notice of Underpayment

   21          

ii.      Cost of the Audit

   21          

iii.    Audit Frequency

   21          

iv.     Scope of the Audit

   21          

B.     Interest

   22     

(4)

  

Accord and Satisfaction

   22     

(5)

  

Non-Payment or Late Payment of Financial Obligations Fees

   22          

A.     Interest on Financial Obligations

   22          

B.     Delinquency Penalty

   22          

C.     Interest in the Case of Fraud

   22          

D.     Protesting Audit Results

   22          

i.       Right to Protest

   22          

ii.      Notice of Protest

   22          

iii.     Refund

   23     

(6)

  

Documentation

   23     

(7)

  

Payment on Termination

   23

(b)

  

Alternate Franchise Fee Formulation

   23     

(1)

  

County Initiated

   23     

(2)

  

Dispositive Decision

   23     

(3)

  

Termination for Failure of Material Provision

   23     

(4)

  

Non-Payment of Alternate Fee

   23

(c)

  

Other Taxing Authorities

   23

(d)

  

Public, Educational, and Governmental Access Obligations

   23

(e)

  

Compromise or Settlement

   24

SECTION 30-8

       

SECURITY PROVISIONS

   24

(a)

  

Security Fund Generally

   24     

(1)

  

Availability of Funds

   24     

(2)

  

Failure to Maintain Security Fund

   24

 

iii



--------------------------------------------------------------------------------

    

(3)

  

Grantee Rights

   24     

(4)

  

Amount of the Security Fund

   24          

A.     Initial Amount

   24          

B.     Replenishment of the Instrument

   25     

(5)

   Surety Qualifications    25

(b)

  

Forms of Security

   25     

(1)

  

Performance Bond

   25          

A.     Disqualifying Criteria

   25          

B.     Minimal Requirements for Performance Bond

   25          

C.     Revocation of Performance Bond as a Form of Security

   26          

D.     Reinstatement of the Right to Secure by Performance Bond

   26     

(2)

  

Alternate Security Fund Instruments

   26          

A.     Draws

   26          

B.     Failure to Pay

   27          

C.     Non-Enforcement by County

   27          

D.     Multiple Claims

   27          

E.     Waiver of Defenses

   27

SECTION 30-9

       

CONSTRUCTION REQUIREMENTS

   27

(a)

  

Construction Plan Required

   27

(b)

  

Construction Bond

   27

(c)

  

SYSTEM Construction, Repair or Maintenance

   28

(d)

  

Termination

   28

(e)

  

Conflict with Ordinances of General Applicability

   28

SECTION 30-10

       

TECHNICAL AND OTHER STANDARDS

   28

(a)

  

Applicable Technical and Other Standards

   28

(b)

  

Non-Compliance with Standards

   28

SECTION 30-11

       

INDEMNIFICATION AND INSURANCE REQUIREMENTS

   28

(a)

  

Indemnification

   28     

(1)

  

Indemnification Arising Out of Granting of the Franchise

   28     

(2)

  

Indemnification for Grantee Activities

   29     

(3)

  

County Responsibilities

   30     

(4)

  

Duty to Defend

   30

(b)

  

Insurance

   30     

(1)

  

Required Coverages

   30          

A.     Workers’ Compensation

   30          

B.     Comprehensive General Liability Insurance

   30          

C.     Comprehensive Automobile and Truck Liability

   30     

(2)

  

Maintenance of Insurance Coverages

   30     

(3)

  

Evidence of Insurance

   31     

(4)

  

Required Endorsements

   31          

A.     Notice

   31          

B.     Payment of Premiums

   31          

C.     Meaning of Term “County”

   31          

D.     Additional Insured

   31          

E.     Other Insurance Clause

   31     

(5)

  

Subrogation

   31     

(6)

  

Additional Notice from Grantee

   31     

(7)

  

Non-Payment of Premiums

   32     

(8)

  

Failure to Maintain Insurance

   32     

(9)

  

Increases in Coverage Limits

   32

SECTION 30-12

       

RECORDS AND REPORTS

   32

(a)

  

Records Required

   32

 

iv



--------------------------------------------------------------------------------

    

(1)

  

Records Maintenance

   32          

A.     Service Calls

   32          

B.     Monthly Service Calls

   32     

(2)

  

Additional Information

   32     

(3)

  

County Examinations

   32

(b)

  

Annual Reports

   33     

(1)

  

Report Required

   33          

A.     Annual Activity Summary

   33          

B.     Principals

   33          

C.     Voting Interests

   33          

D.     Franchise Area Non-Coverage

   33          

E.     Status

   33          

F.      Certification of Construction Records Compliance

   33          

G.     Other Records

   33     

(2)

  

Other Relevant Documentation

   33     

(3)

  

Corporate Annual Reports

   34     

(4)

  

Public Records

   34          

A.     Law Applies

   34          

B.     Trade Secrets

   34     

(5)

  

Payment for Records

   34     

(6)

  

Non-Compliance

   34          

A.     Noncompliance

   34          

B.     Misrepresentation

   35

(c)

  

Opinion Survey

   35

SECTION 30-13.

       

REVIEW OF SYSTEM PERFORMANCE

   35

(a)

  

Triennial Review

   35     

(1)

  

Review

   35     

(2)

  

Non-compliance

   35

(b)

  

Special Review

   35

SECTION 30-14.

       

FRANCHISE VIOLATION

   36

(a)

  

Remedies for Violations

   36     

(1)

  

Cure

   36     

(2)

  

Liquidated Damages

   36          

A.     Procedures

   36          

B.     Categories of Liquidated Damages

   36          

i.       Construction

   36          

ii.      All Other Violations

   37          

iii.    Collection Contingent Upon County Compliance

   37     

(3)

  

Local Ordinance Violation Process

   37     

(4)

  

Other Remedies

   37

(b)

  

Procedure for Remedying Franchise Violations

   37     

(1)

  

Notice

   37     

(2)

  

Failure to Cure

   37     

(3)

  

Notice of Violation or Failure to Cure

   37     

(4)

  

Hearing

   38     

(5)

  

Board Determination

   38     

(6)

  

Decision

   38     

(7)

  

No Violation Found

   38     

(8)

  

Violation Found

   38     

(9)

  

Non-curable Violations

   38     

(10)

  

Review of Decisions

   38     

(11)

  

Liquidated Damages

   38

 

v



--------------------------------------------------------------------------------

SECTION 30-15.

       

FORCE MAJEURE; GRANTEE’S INABILITY TO PERFORM

   39

SECTION 30-16.

       

TERMINATION OF FRANCHISE BY GRANTOR

   39

(a)

  

Right to Terminate Reserved

   39     

(1)

  

Violation of Grant

   39     

(2)

  

Performance of Material Obligations

   39     

(3)

  

Insurance; Security

   39     

(4)

  

Concurrent Jurisdictional Agencies

   39     

(5)

  

Financial Security

   40     

(6)

  

Interruption of Service

   40     

(7)

  

Unauthorized Disposition

   40     

(9)

  

Other Material Breaches

   40     

(10)

  

Excuses

   40

(b)

  

Other Remedies Available

   40     

(1)

  

Unauthorized Transfer Ineffective

   40     

(2)

  

Objection to Unauthorized Transfer

   40

(c)

  

Termination Procedure

   41

SECTION 30-17.

       

TERMINATION OF FRANCHISE BY GRANTEE

   41

(a)

  

Grantee Termination Allowed

   41     

(1)

  

FCC/Court Order

   41     

(2)

  

Open Video Option

   41

(b)

  

Other Authorized Uses of the Cable System

   41

SECTION 30-18.

       

TERMINATION OF SUBSCRIBER SERVICE; ABANDONMENT

   42

(a)

  

Removal of Facilities upon Request by SUBSCRIBER

   42

(b)

  

Receivership and Foreclosure

   42     

(1)

  

Termination

   42     

(2)

  

Notice Required

   42

ARTICLE IV. PROTECTION OF RIGHTS

   42

SECTION 30-19.

       

COUNTY RIGHTS

   42

(a)

  

Reservation of County Rights

   42     

(1)

  

Franchise Agreement Subject to Other Laws

   43     

(2)

  

Franchise Agreement Subject to Exercise of Police Powers

   43     

(3)

  

Amendment of this Ordinance

   43     

(4)

  

Right to Renegotiate

   43

(b)

  

Waiver

   44     

(1)

  

Public Interest

   44     

(2)

  

Undue Hardship

   44     

(3)

  

No Special Privilege

   44     

(4)

  

Material Alterations

   44     

(5)

  

Effective Competition

   44

(c)

  

Conditions of Waiver

   44

SECTION 30-20

       

Rights of Grantee

   44

(a)

  

Protection of Vested Rights

   44

(b)

  

Unauthorized Reception

   44

SECTION 30-21

       

Rights of Individuals

   44

(a)

  

Denial of Access

   44

(b)

  

Equal Employment Opportunities

   44

(c)

  

Cable Tapping

   44

(d)

  

Right of Privacy

   45

(e)

  

Use of and Respect for Easements

   45

(f)

  

Subscriber Lists

   45

(g)

  

Continuity of Service

   45

 

vi



--------------------------------------------------------------------------------

ARTICLE V. MISCELLANEOUS

   45

SECTION 30-22.

       

SEVERABILITY

   45

SECTION 30-23.

       

FILING OF ORDINANCE; EFFECTIVE DATE

   46

(a)

  

Filing of Ordinance Effective Date

   46

(b)

  

Areas Embraced

   46

SECTION 30-24.

       

PROVIDING FOR INCLUSION IN THE CODE

   46

 

vii



--------------------------------------------------------------------------------

ORDINANCE NO.             

 

AN ORDINANCE OF THE COUNTY OF PINELLAS; PROVIDING FOR THE CONDITIONAL REPEAL OF
CHAPTER 30 OF THE PINELLAS COUNTY CODE, THE CABLE TV REGULATORY ORDINANCE;
PROVIDING FOR THE ADOPTION OF A NEW CABLE TV REGULATORY ORDINANCE; PROVIDING FOR
INTENT INCLUDING AUTHORITY AND FINDINGS; PROVIDING FOR A SHORT TITLE AND
DEFINITIONS; PROVIDING FOR FRANCHISES INCLUDING THE PURPOSE OF THE FRANCHISE,
REQUIRING A FRANCHISE; PROVIDING FOR A FRANCHISE TERM; PROVIDING FOR AREAS
EMBRACED INCLUDING A MANDATORY EXTENSION RULE AND FOR CHANGES IN THE FRANCHISE
AREA BY ANNEXATION; PROVIDING FOR FRANCHISE CHARACTERISTICS INCLUDING
NON-TRANSFERABILITY, NON-EXCLUSIVITY; PROVIDING FOR EMERGENCY USE OF CABLE
FACILITIES; PROVIDING FOR FRANCHISE APPLICATIONS FOR RENEWAL, AMENDMENT AND
TRANSFERS; PROVIDING FOR MINIMUM CONSUMER PROTECTION AND SERVICE STANDARDS;
PROVIDING FOR FRANCHISE FEES AND OTHER FINANCIAL REQUIREMENTS; PROVIDING FOR
AUDITS; PROVIDING FOR PUBLIC, EDUCATIONAL, AND GOVERNMENTAL ACCESS OBLIGATIONS;
PROVIDING FOR SECURITY PROVISIONS INCLUDING FORMS OF SECURITY; PROVIDING FOR
CONSTRUCTION REQUIREMENTS INCLUDING BONDING AND PERMITTING; PROVIDING FOR
TECHNICAL AND OTHER STANDARDS; PROVIDING FOR INDEMNIFICATION AND INSURANCE
REQUIREMENTS; PROVIDING FOR RECORDS, REPORTS, AND DOCUMENTATION; PROVIDING FOR
REVIEW OF SYSTEM PERFORMANCE; PROVIDING FOR FRANCHISE VIOLATIONS INCLUDING
REMEDIES; PROVIDING FOR FORCE MAJEURE; PROVIDING FOR TERMINATION OF THE
FRANCHISE; PROVIDING FOR TERMINATION OF SUBSCRIBER SERVICE; PROTECTING RIGHTS OF
INDIVIDUALS; PROVIDING FOR SEVERABILITY, AN EFFECTIVE DATE AND AREAS EMBRACED;
PROVIDING FOR INCLUSION IN THE CODE; PROVIDING FOR CHANGES IN THE ORDINANCE
BASED UPON INPUT PROVIDED IN THE PUBLIC HEARING AND IN CONSULTATION WITH
RESPONSIBLE AUTHORITIES AND INTERESTED PARTIES

 

NOW THEREFORE BE IT ORDAINED BY THE BOARD OF COUNTY COMMISSIONERS OF PINELLAS
COUNTY, FLORIDA:

 

SECTION 1. REPEALER OF CHAPTER 30 That the existing Chapter 30 of the Pinellas
County Code/Pinellas County Land Development Code, is hereby repealed and
declared null and void and of no effect except to the extent that it shall
continue in effect for all FRANCHISES presently existing under its regulatory
authority. Its final repeal in total shall occur upon renewal of existing
FRANCHISES under this ordinance.

 



--------------------------------------------------------------------------------

SECTION 2. That the Pinellas County Code is hereby amended by adding a section
to be numbered Chapter 30, to read as follows:

 

ARTICLE I. IN GENERAL

 

SECTION 30-1. INTENT

 

(a) Authority Federal and STATE law authorizes the County of Pinellas to grant
one or more non-exclusive FRANCHISES to construct, operate, maintain and
reconstruct CABLE SYSTEMS within the unincorporated limits.

 

(b) Findings and Intent

 

(1) Benefits and Impact of Cable Systems The BOARD finds that the development of
CABLE SYSTEMS has the potential of having great benefit and impact upon the
residents of Pinellas County. Because of the complex and rapidly changing
technology associated with CABLE SYSTEMS, the BOARD further finds that the
public convenience, safety and general welfare can best be served by
establishing regulatory powers which should be vested in the COUNTY or such
PERSONS as the COUNTY may designate.

 

(2) Providing the Means to Attain Franchise It is the intent of this Ordinance
to provide for and specify the means to attain the best possible CABLE SERVICE
to the public and any FRANCHISES issued pursuant to this Ordinance shall be
deemed to include this as an integral finding thereof.

 

(3) Preservation of Full Range of Authority It is the further intent of this
Ordinance to establish regulatory provisions that permit the COUNTY to regulate
CABLE SYSTEM FRANCHISES to the extent permitted by Federal and STATE law,
including but not limited to the Communications Act of 1934, the Federal Cable
Communications Policy Act of 1984, the Federal Cable Television Consumer
Protection and Competition Act of 1992 and the Federal Telecommunications Act of
1996, applicable Federal Communications Commission (“FCC”) regulations and
applicable Florida law all as they presently exist or are hereinafter amended.

 

(4) Maintenance of Regulatory Control It is the intent of this Ordinance to
effectively regulate CABLE SYSTEM FRANCHISE(s) in the COUNTY’S areas of concerns
by assuring compliance with the terms and conditions of this Ordinance and any
FRANCHISE AGREEMENT granted hereunder.

 

(5) Effect of Competition The COUNTY desires competition in CABLE SERVICES and
believes competition will benefit the residents of the County. Further, the
COUNTY believes that competition can develop without substantial injury to a
GRANTEE or a GRANTEE’S ability to perform on its obligations in any FRANCHISE
AGREEMENT. In order to further support competition, certain obligations of a
GRANTEE under this Ordinance or any FRANCHISE AGREEMENT granted hereunder may be
waived during periods of EFFECTIVE COMPETITION in the belief that market forces
attendant to EFFECTIVE COMPETITION will most effectively regulate for the
benefit of the consuming public. In the event that the GRANTOR’S judgment in
this regard proves to be misplaced, the GRANTOR reserves the right to
selectively rescind an EFFECTIVE COMPETITION waiver, but only to the extent
deemed necessary to support the public welfare.

 

2



--------------------------------------------------------------------------------

SECTION 30-2. SHORT TITLE This Ordinance shall constitute the “Cable System
Regulatory Ordinance” of the County of Pinellas and may be referred to as such,
as the “Cable Enabling Ordinance” or herein generally as “this Ordinance”.

 

SECTION 30-3. DEFINITIONS For the purposes of this Ordinance, the following
terms, phrases, words and their derivations shall have the meaning given herein,
except where the context clearly indicates a different meaning: Words used in
the present tense include the future, words in the plural number include the
singular number, and words in the singular number include the plural number.
Words not defined shall be given their common and ordinary meaning.

 

(a) “BOARD” means the Board of County Commissioners of Pinellas County.

 

(b) “CABLE SERVICE” means the following:

 

(1) The one-way transmission to SUBSCRIBERS of VIDEO PROGRAMMING or OTHER
PROGRAMMING SERVICE; and

 

(2) SUBSCRIBER interaction, if any, which is required for the selection or use
of such VIDEO PROGRAMMING or OTHER PROGRAMMING SERVICE.

 

(3) Unless otherwise required by law, two-way or one way access to computer
based on-line services including but not limited to Internet access. This SEC.
30-3.b.3 is added for purposes of governing GRANTEE(s) pending dispositive
resolution of the issue by Congress, the FCC or a court of law, and not for
purposes of evading the preemptive federal jurisdiction.

 

(c) “CABLE SYSTEM” OR “SYSTEM” means a facility consisting of a set of closed
transmission paths and associated signal generation, reception, and control
equipment, that is designed to provide CABLE SERVICE which includes VIDEO
PROGRAMMING and which is provided to multiple SUBSCRIBERS within a community,
but such term does not include:

 

(1) A facility that serves to transmit television signals of one (1) or more
television broadcast stations; or

 

(2) A facility that serves only SUBSCRIBERS without using any RIGHTS-OF-WAY; or

 

(3) A facility of a common carrier which is subject in whole or in part to the
provisions of Title II of the Communications Act of 1934, as amended, except
that such facility shall be considered a CABLE SYSTEM to the extent such
facility is used in the transmission of VIDEO PROGRAMMING directly to
SUBSCRIBERS unless the extent of such use is solely to provide interactive
on-demand services; or

 

(4) An open video system that complies with Section 653 of the Communications
Act of 1934, as amended.

 

3



--------------------------------------------------------------------------------

(5) Any facilities of any electric utility used solely for operating its
electric utility system.

 

(d) “CABLE CHANNEL” means a portion of the electromagnetic frequency spectrum
which is used in a CABLE SYSTEM and which is capable of delivering a television
channel as defined by the Federal Communications Commission.

 

(e) “EFFECTIVE COMPETITION” for purposes of this Ordinance only exists if more
than one FRANCHISE is granted under this Ordinance for the SERVICE AREA as
defined in this Ordinance.

 

(f) “FRANCHISE” means an initial authorization, or renewal thereof, issued by
the BOARD, whether such authorization is designated as a FRANCHISE, permit,
license, resolution, contract, certificate, agreement, or otherwise, which
authorizes the construction and operation of a CABLE SYSTEM.

 

(g) “FRANCHISE AGREEMENT” means a FRANCHISE grant ordinance or a contractual
agreement, containing the specific provisions of the FRANCHISE granted,
including references, specifications, requirements and other related matters.

 

(h) “FRANCHISE FEE” means any fee or assessment of any kind imposed by the
COUNTY on a GRANTEE as compensation for a GRANTEE’S use of the RIGHTS-OF-WAY.
The term “FRANCHISE FEE” does not include:

 

(1) Any tax, fee or assessment of general applicability (including any such tax,
fee, or assessment imposed on both utilities and cable operators or their
services, but not including a tax, fee or assessment which is unduly
discriminatory against cable operators or cable SUBSCRIBERS);

 

(2) Capital costs which are required by the FRANCHISE to be incurred by a
GRANTEE for PUBLIC, EDUCATIONAL, or GOVERNMENTAL ACCESS FACILITIES;

 

(3) Requirements or charges incidental to the awarding or enforcing of the
FRANCHISE, including payments for bonds, security funds, letters of credit,
insurance, indemnification, penalties, or liquidated damages; or

 

(4) Any fee imposed under Title 17, United States Code.

 

(i) “GRANTEE” means any “PERSON” receiving a FRANCHISE pursuant to this
Ordinance and under the granting FRANCHISE AGREEMENT, and its lawful successor,
transferee or assignee.

 

(j) “GRANTOR” or “COUNTY” means the County of Pinellas as represented by the
BOARD or any delegate, acting within the scope of its jurisdiction.

 

4



--------------------------------------------------------------------------------

(k) “GROSS REVENUES FROM CABLE SERVICE” or “GROSS REVENUES” means the annual
gross revenues received by a GRANTEE from the operation of the CABLE SYSTEM to
provide CABLE SERVICE within the unincorporated areas of the COUNTY. Ancillary
revenues from the operation of the CABLE SYSTEM to provide CABLE SERVICE,
including, by way of illustration and not limitation, advertising revenues, home
shopping channel type commissions, Internet access services, and leased access
revenues shall be included in GROSS REVENUES. All ancillary revenues included
within this definition shall be included regardless of where the revenues are
received or paid. Unless federal law determines to the contrary, revenues
collected as FRANCHISE FEES from SUBSCRIBERS shall be included in GROSS
REVENUES. GROSS REVENUES shall not include:

 

(1) to the extent consistent with generally accepted accounting principles,
actual bad debt write-offs, provided, however, that all or part of any such
actual bad debt that is written off but subsequently collected shall be included
in GROSS REVENUES in the period collected; or

 

(2) any taxes on services furnished by the GRANTEE which are imposed directly on
any SUBSCRIBER or user by the Federal, STATE, COUNTY, or other governmental unit
and which are collected by the GRANTEE on behalf of said governmental units.

 

(3) refundable deposits, rebates or credits, sales of capital assets or sales of
surplus equipment.

 

(l) “INSTALLATION” means the connection of the CABLE SYSTEM to SUBSCRIBERS’
terminals, and the provision of service.

 

(m) “ORDINANCE OF GENERAL APPLICABILITY” means any ordinance which applies to
any similarly situated PERSONS but not just to operators of CABLE SYSTEMS.

 

(n) “OTHER PROGRAMMING SERVICE” means information that a cable operator makes
available to all SUBSCRIBERS generally.

 

(o) “PERSON” means an individual, partnership, association, joint stock company,
trust, corporation or governmental entity.

 

(p) “PUBLIC, EDUCATIONAL OR GOVERNMENTAL ACCESS FACILITIES” or “PEG” means the
total of the following:

 

(1) CABLE CHANNEL capacity designated for noncommercial PEG use; and

 

(2) Facilities and equipment for the use of such CABLE CHANNEL capacity.

 

(3) Unless otherwise required by law, Internet Access via cable modem designated
for non-commercial PEG use including facilities and equipment. This SEC.
30-3.p.3 is added for purposes of governing GRANTEE(s) pending dispositive
resolution of the issue by Congress, the FCC or a court

 

5



--------------------------------------------------------------------------------

of law, and not for purposes of evading the preemptive federal jurisdiction.

 

(q) “RIGHTS-OF-WAY or RIGHT-OF-WAY” means the surface, the air space above the
surface, and the area below the surface of any public street, highway, lane,
path, alley, sidewalk boulevard, drive, bridge, tunnel, park, parkway, waterway,
easement, or similar public property within the County which, consistent with
the purposes for which it was dedicated, may be used for the purpose of
installing and maintaining the CABLE SYSTEM.

 

(r) “SEC.” means any Section, subsection or, provision of this Ordinance.

 

(s) “SERVICE AREA” or “FRANCHISE AREA” means the entire unincorporated area
within the COUNTY as it is now constituted or may in the future be constituted,
unless otherwise defined in a FRANCHISE AGREEMENT.

 

(t) “STATE” means the State of Florida.

 

(u) “SUBSCRIBER” or “CONSUMER” means any PERSON who or which elects to subscribe
to a CABLE SERVICE provided by the GRANTEE by means of or in connection with the
CABLE SYSTEM, and who pays the charges therefor.

 

(v) “VIDEO PROGRAMMING” means programming generally considered comparable to
programming provided by a television broadcast station.

 

ARTICLE II. FRANCHISES

 

SECTION 30-4. FRANCHISE CHARACTERISTICS

 

(a) Franchise Purposes A FRANCHISE granted by the COUNTY under the provisions of
this Ordinance shall encompass the following purposes:

 

(1) Provide Cable Service To engage in the business of providing CABLE SERVICE,
and such other services as may be permitted by law, which a GRANTEE chooses to
provide to SUBSCRIBERS within the designated SERVICE AREA.

 

(2) Utilization of Rights-of-Way Conditioned upon receipt of a proper permit, to
erect, install, construct, repair, rebuild, reconstruct, replace, maintain, and
retain, cable lines, related electronic equipment, supporting structures,
appurtenances, and other property in connection with the operation of the CABLE
SYSTEM in, on, over, under, upon, along and across RIGHTS-OF-WAY or other public
places within the designated SERVICE AREA.

 

(3) Future Cable Services Franchised To maintain and operate said FRANCHISE
properties for the origination, reception, transmission, amplification,
distribution and delivery of CABLE Services, and such other CABLE SERVICES as
may hereinafter be permitted by law.

 

6



--------------------------------------------------------------------------------

(4) Establish Obligations To set forth the general obligations of a GRANTEE
under the FRANCHISE.

 

(b) Franchise Required It shall be unlawful for any PERSON to construct,
install, repair, maintain, or operate a CABLE SYSTEM in the unincorporated
Pinellas County area within any RIGHTS-OF-WAY without a properly granted
FRANCHISE awarded pursuant to the provisions of this Ordinance.

 

(1) Anticipatory Construction The COUNTY reserves the right to grant a
RIGHT-OF-WAY utilization permit to a cable FRANCHISE applicant to install
conduit and/or cable in anticipation of the granting of a FRANCHISE. Such
INSTALLATIONS shall be at the applicant’s risk, with no recourse against the
COUNTY in the event the pending FRANCHISE application is not granted in which
case the COUNTY may further require that the FRANCHISE applicant comply with the
provisions of SEC. 30-15 as if the property was abandoned and to secure such
compliance with a performance bond. The COUNTY may require an applicant to
provide a separate trench for its conduit and/or cable, at the applicant’s cost.

 

(2) Extended Operation and Continuity of Services Upon denial of renewal or
revocation of the FRANCHISE, the GRANTOR shall have the discretion to permit a
GRANTEE to continue to operate the CABLE SYSTEM for an extended period of time.
A GRANTEE shall continue to operate the CABLE SYSTEM under the terms and
conditions of this Ordinance and the FRANCHISE AGREEMENT and to provide the
regular SUBSCRIBER service and any and all of the services that may be provided
at that time. It shall be the right of all SUBSCRIBERS to continue to receive
all available services provided that financial and other obligations to a
GRANTEE are honored. The GRANTEE shall use reasonable efforts to provide
continuous, uninterrupted service to its SUBSCRIBERS, including operation of the
CABLE SYSTEM during transition periods following FRANCHISE denial of renewal or
termination.

 

(c) Term of the Franchise A FRANCHISE granted hereunder shall be for a term of
years or portion thereof established in the FRANCHISE AGREEMENT, commencing on
the COUNTY’S adoption of an ordinance, resolution, or contractual agreement
authorizing the FRANCHISE.

 

(d) Areas Embraced and Geographic Coverage

 

(1) Areas Embraced Any FRANCHISE granted hereunder shall be valid within the
SERVICE AREA as defined in this Ordinance.

 

(2) Geographic Coverage Unless otherwise established in the FRANCHISE AGREEMENT:

 

A. Passing Dwelling Units Provided that the GRANTEE is able to secure all
necessary RIGHTS-OF-WAY and private easements on reasonable terms and
conditions, a GRANTEE shall design, construct and maintain the CABLE SYSTEM to
have the capability to pass every dwelling unit in the unincorporated County,
subject to any line extension or overbuild requirements of the FRANCHISE
AGREEMENT.

 

7



--------------------------------------------------------------------------------

B. Provision of Service After service has been established by activating trunk
and/or distribution cables for any SERVICE AREA, a GRANTEE shall provide service
to any requesting SUBSCRIBER within that SERVICE AREA within thirty (30) days
from the date of request, provided that the GRANTEE is able to secure all
RIGHTS-OF-WAY and private easement necessary to extend service to such
SUBSCRIBER within such thirty (30) day period on reasonable terms and conditions

 

C. Change of County Limits through Annexation or Contraction The FRANCHISE AREA
is subject to reduction by annexation and that a GRANTEE has no vested right in
the FRANCHISE AREA, that the FRANCHISE AREA is subject to expansion or
contraction and that the obligations of a GRANTEE extend to an expanded
unincorporated area, and that any FRANCHISE is awarded subject to the provisions
of general or special laws of Florida now extant or hereinafter enacted.

 

D. Additional Mandatory Extension Extension for the CABLE SYSTEM into any areas
not specifically treated in the plan required in SEC. 30-9.a, shall nonetheless
be required if the terms of any of the following conditions are met:

 

i. Mandatory Extension Rule A GRANTEE shall extend the CABLE SYSTEM upon request
to any area not designated for extension in the construction plan attached as
part of its FRANCHISE AGREEMENT when potential subscribers can be served by
extension of the CABLE SYSTEM past dwelling units equivalent to a density of
twenty (20) residential dwelling units per street mile of cable contiguous to
the activated CABLE SYSTEM.

 

ii. Early Extension In areas not meeting the requirements for mandatory
extension of service, a GRANTEE shall provide, upon the request of one (1) or
more potential subscribers desiring service, an estimate of the costs required
to extend service to said subscribers. A GRANTEE shall then extend service upon
request of said potential subscribers according to the rate schedule. A GRANTEE
may require advance payment or assurance of payment satisfactory to a GRANTEE.
The amount paid by SUBSCRIBERS for early extension shall be nonrefundable and
such payments shall be treated as consideration for early extension unless,
within a period of two (2) years from the completion of such extension the area
reaches the density required for mandatory extension, in which event, the
SUBSCRIBERs shall be credited with the amounts paid for early extension.

 

(3) Areas Not Subject to County Ownership or Rights It is understood that there
are within Pinellas County various streets which the COUNTY does not have the
unqualified right to authorize a GRANTEE to use, because of reservations in
favor of the dedicators or because of other legal impediments; therefore, in
making any grant hereunder, the COUNTY does not warrant or represent as to any
particular street or portion of a street that it has the right to authorize a
GRANTEE to install or maintain portions of its CABLE SYSTEM therein, and in each
case the burden and responsibility for making such determination in advance of
the INSTALLATION shall be upon a GRANTEE. A GRANTEE shall have no obligation to
provide CABLE SERVICES to such areas.

 

8



--------------------------------------------------------------------------------

(e) Federal or State Jurisdiction All disputes arising out of this Ordinance or
any FRANCHISE EAGREEMENT granted hereunder may be decided by a court of
competent jurisdiction. Venue shall, if in STATE court, be in the Circuit Court
for the Sixth Judicial Circuit, in and for Pinellas County, Florida, Clearwater
Division, or if in federal court, the United States District Court for the
Middle District of Florida, Tampa Division.

 

(f) No Property Right Being Conferred A FRANCHISE does not convey a property
right to the GRANTEE or a right to renewal other than as may be required under
STATE or federal law.

 

(g) Franchise Non-Transferable

 

(1) Consent Required A GRANTEE shall not sell, transfer, lease, assign, sublet
or dispose of, in whole or in part, either by forced or involuntary sale, or by
ordinary sale, contract, consolidation or otherwise, the FRANCHISE or any of the
rights or privileges therein granted, without the prior consent of the BOARD and
then only upon such terms and conditions reasonably related to the technical,
legal or financial qualifications of the transferee as may be reasonably
prescribed by the BOARD, which consent shall not be unreasonably denied. Any
attempt to sell, transfer, lease, assign or otherwise dispose of the FRANCHISE
without the consent of the BOARD shall be a material violation of this Ordinance
and the FRANCHISE AGREEMENT. The granting of a security interest in any assets,
or any mortgage or other hypothecation, shall not be considered a transfer for
the purposes of this SEC. 30-4.

 

(2) Change in Control The requirements of SEC. 30-4.g.1 shall apply to any
change in control of a GRANTEE. The word “control” as used herein is not limited
to major stockholders or partnership interests, but includes actual working
control in whatever manner exercised. In the event that a GRANTEE is a
corporation, there shall be a rebuttable presumption of a change in control
where ownership or control of more than thirty percent (30%) of the voting stock
of a GRANTEE is acquired by a PERSON or group of PERSONS acting in concert, none
of whom own or control the voting stock of the GRANTEE as of the effective date
of the FRANCHISE, singularly or collectively.

 

(3) Exception for Subsidiary Transfers Not withstanding anything in this SEC.
30-4.f to the contrary, if a GRANTEE is a wholly-owned subsidiary of a parent
company, transfer of the FRANCHISE from a GRANTEE to another wholly-owned
subsidiary of the same parent company or to that same parent company shall not
require prior consent of the GRANTOR.

 

(4) Notice of Transfer Required A GRANTEE shall notice GRANTOR in writing of any
foreclosure or any other judicial sale of all or a substantial part of the
FRANCHISE property of the GRANTEE or upon the termination of any lease or
interest covering, all or a substantial part of said FRANCHISE property. Such
notification shall be considered by GRANTOR as notice that a change in control
of ownership of the FRANCHISE has taken place and the provisions under this SEC.
30-4.g.2 governing the consent of GRANTOR to such change in control of ownership
shall apply.

 

9



--------------------------------------------------------------------------------

(5) Procedure and Criteria for Approval of a Transfer

 

A. Grantor Inquiry For the purpose of determining whether it shall consent to
such change, transfer, or acquisition of control, GRANTOR may inquire into the
qualifications of the prospective transferee or controlling party, and a GRANTEE
shall assist GRANTOR in such inquiry. In seeking GRANTOR’s consent to any change
of ownership or control, a GRANTEE shall have the responsibility of insuring
that the GRANTEE and/or the proposed transferee complete an application in
accordance with Federal Communications Commission Form 394 or equivalent. An
application shall be submitted to GRANTOR not less than one hundred twenty (120)
days prior to the proposed date of transfer.

 

B. Transferee Burden The transferee shall be required to establish that it
possesses the qualifications and financial and technical capability to operate
and maintain the CABLE SYSTEM and comply with all FRANCHISE requirements for the
remainder of the term of the FRANCHISE.

 

C. Grantor Consent If, in the reasonable judgment of the GRANTOR, the legal,
financial, character, and technical qualifications of the applicant are
satisfactory and if the GRANTEE is then in compliance with all material
requirements of the FRANCHISE, the GRANTOR may consent to the transfer of the
FRANCHISE. The consent of the GRANTOR to such transfer shall not be unreasonably
denied or delayed.

 

D. Consent not a Waiver Approval by the GRANTOR of a transfer of a FRANCHISE
does not constitute a waiver or release of any of the rights of the GRANTOR
under this Ordinance or the FRANCHISE AGREEMENT.

 

(6) Foreclosure Issues If any financial institution having a pledge of the
GRANTEE or its assets for the advancement of money for the construction and/or
operation of the FRANCHISE shall take control of and operate the CABLE SYSTEM,
it shall notify the GRANTOR. Further, said financial institution shall also
submit a plan for such operation within thirty (30) days of assuming such
control that will insure continued service and compliance with all FRANCHISE
requirements during the term the financial institution exercises control over
the CABLE SYSTEM. The financial institution shall not exercise control over the
CABLE SYSTEM for a period exceeding one (1) year unless extended by the GRANTOR
in its reasonable discretion and during said period of time it shall have the
right to petition the GRANTOR to transfer the FRANCHISE to another GRANTEE.

 

(h) Non-exclusive Franchise

 

(1) Non-Exclusivity of Grant A GRANTEE’s right to use and occupy RIGHTS-OF-WAY
for the purposes herein set forth shall be non-exclusive, and the COUNTY
reserves the right to grant the use of RIGHTS-OF-WAY, for the same or a
different purpose, to any PERSON or PERSONS at any time upon terms and
conditions satisfactory to the COUNTY and to grant a similar FRANCHISE to any
PERSON(s) or entities other than a GRANTEE.

 

10



--------------------------------------------------------------------------------

(2) Additional Grants Subject to Equities Consistent with Fla. Stat. Section
166.046(3), if the COUNTY considers granting an additional FRANCHISE on terms
more favorable or less burdensome to the subsequent GRANTEE (whether by the
grant of greater benefits or the imposition of lesser obligations), or if
another party utilizing the RIGHTS-OF-WAY offers service competitive with a
GRANTEE, then the existing GRANTEE(s) shall have the right to renegotiate their
FRANCHISE(s) to incorporate the more favorable terms and/or reduce its
obligations to achieve competitively neutral and nondiscriminatory treatment
prior to or at the same time as the adoption of such additional franchise. Any
ultimate renegotiation of the incumbent FRANCHISE will be done in such a way
that the incumbent(s) is/are not disadvantaged because of the negotiation period
and competitive neutrality will be preserved throughout. For purposes of
adjusting FRANCHISE terms and maintaining a FRANCHISE in full force and effect,
the initial judgment on whether terms are more favorable or less burdensome or
whether treatment is competitively neutral and nondiscriminatory is within the
judgment of the BOARD, reasonably exercised. Nothing herein precludes a
GRANTEE’S right to challenge the legality or reasonableness of the BOARD’S
decision. All GRANTEES shall be noticed upon filing of an application for an
additional franchise.

 

A. Multiple Franchises The COUNTY may grant any number of FRANCHISES subject to
applicable STATE or Federal law. The COUNTY may limit the number of FRANCHISES
granted, based upon, but not necessarily limited to, the requirements of
applicable law and specific local considerations, such as:

 

i. The capacity of the RIGHTS-OF-WAY to accommodate multiple cables in addition
to the cables, conduits and pipes of the utility systems, such as electrical
power, telephone, gas and sewerage.

 

ii. The benefits that may accrue to cable SUBSCRIBERS as a result of CABLE
SYSTEM competition, such as lower rates and improved service.

 

iii. The disadvantages that may result from CABLE SYSTEM competition, such as
the requirement for multiple pedestals on residents’ property, and the
disruption arising from numerous excavations of the RIGHTS-OF-WAY.

 

B. Refusal to Award The COUNTY may not unreasonably refuse to award an
additional competitive FRANCHISE.

 

(i) Other Business Activities A FRANCHISE adopted pursuant to this Ordinance
authorizes only the operation of a CABLE SYSTEM as provided for herein, and does
not take the place of any other franchise, license, or permit which might be
required by the controlling federal, STATE or local law for the provision of
other services or other business activities.

 

(j) Emergency Use of Facilities

 

(1) Over-Ride Capability The CABLE SYSTEM shall be maintained in such a way as
to allow, in an over-ride mode, COUNTY use of the distribution capacity of the
CABLE SYSTEM over all of the channels which the COUNTY may lawfully override and
to access the emergency alert system.

 

11



--------------------------------------------------------------------------------

A GRANTEE shall not claim the COUNTY’s rights hereunder have been preempted by
federal or STATE law. This over-ride capacity shall be made available in amounts
and at times deemed reasonably necessary by the BOARD for testing (at least
twice per year) and on a continuing basis in the case of emergency, disaster or
like circumstances. The CABLE SYSTEM shall at all times comply with applicable
FCC rules for emergency override and be upgraded consistent with FCC rules.

 

(2) Cooperation in Emergency Communications All GRANTEES are encouraged to
cooperate with surrounding cable companies in the formulation of a county-wide
network for the purpose of emergency communications services and the
dissemination of information that may be of interest to all citizens of the
Tampa Bay Area.

 

(k) Interpretation of Franchise Terms

 

(1) Incorporation and Conflicts This Ordinance applies to a FRANCHISE AGREEMENT
as if fully set forth in the FRANCHISE AGREEMENT. Unless expressly provided for
to the contrary in a FRANCHISE AGREEMENT, the express terms of this Ordinance
prevail over conflicting or inconsistent provisions in a FRANCHISE AGREEMENT.

 

(2) Construction The provisions of this Ordinance shall be construed in a manner
consistent with all applicable Federal and STATE laws, and shall apply to all
FRANCHISES granted or renewed after the effective date of this Ordinance to the
extent permitted by applicable law. The provisions of a FRANCHISE AGREEMENT must
be liberally construed in order to effectuate the intent of this Ordinance
consistent with the public interest.

 

(3) Governing Laws Any FRANCHISE AGREEMENT granted hereunder shall be construed
to have been executed in the Pinellas County, Florida, and shall, in determining
validity, interpretation, effect, construction, application or any other
respect, be governed by the applicable laws of the State of Florida and
applicable federal law. References to applicable law or applicable requirements
refer to applicable law or requirements as the same may be amended from time to
time.

 

(l) Notices and Public Hearings

 

(1) Notice Generally All notices required under this Ordinance or any FRANCHISE
AGREEMENT granted hereunder shall be by certified mail, return receipt
requested, and the date of issuance is the postmark date of the transmittal.
When any provision of this Ordinance or any FRANCHISE AGREEMENT granted
hereunder provides for a time period after notice, the time period begins to run
from the date of transmittal.

 

A. Notice to County All notices from the GRANTEE to the COUNTY pursuant to this
Ordinance or any FRANCHISE AGREEMENT adopted hereunder shall be to the County
Administrator with copy to the office of the County Attorney or to such other
officers as may be designated by the BOARD.

 

12



--------------------------------------------------------------------------------

B. Notice to Grantee A GRANTEE shall maintain with the COUNTY, throughout the
term of its FRANCHISE, an address for service of notices by mail. A GRANTEE
shall also maintain within Pinellas County, a local office and telephone number
for the conduct of matters related to this Ordinance or any FRANCHISE AGREEMENT
granted hereunder during normal business hours. Unless provided for to the
contrary in the FRANCHISE AGREEMENT, COUNTY notices to a GRANTEE shall be to the
last address provided to the COUNTY by the GRANTEE.

 

(2) Public Hearings Public hearings relating to this Ordinance or any FRANCHISE
AGREEMENT adopted hereunder shall be held in accordance with law.

 

SECTION 30-5 FRANCHISE APPLICATIONS; RENEWAL, AMENDMENT AND TRANSFERS

 

(a) Initial Franchise Applications

 

(1) Filing of Applications My PERSON desiring an initial FRANCHISE for a CABLE
SYSTEM shall file an application with the COUNTY.

 

(2) Applications - Contents An application for an initial FRANCHISE for a CABLE
SYSTEM shall contain, where applicable:

 

A. A resume of prior history of applicant, including the expertise of applicant
in the CABLE SYSTEM field:

 

B. A list of the partners, general and limited, of the applicant, if a
partnership, or the percentage of stock owned or controlled by each stockholder,
if a corporation;

 

C. A list of officers, directors and managing employees of applicant, together
with a description of the background of each such PERSON;

 

D. The names and addresses of any parent or subsidiary of applicant or any other
business entity owning or controlling applicant in whole or in part, or owned or
controlled in whole or in part by applicant;

 

E. A current financial statement of applicant verified by a Certified Public
Accountant, certified by an officer of the GRANTEE, or otherwise, in the
COUNTY’S judgment, competently certified, to be true, complete and correct to
the reasonable satisfaction of the COUNTY;

 

F. The SERVICE AREA being applied for;

 

G. A proposed construction and service schedule;,

 

H. Any information deemed relevant to the COUNTY’S decision making under SEC.
30-5.a.3, below.

 

13



--------------------------------------------------------------------------------

i. Any additional information that the COUNTY reasonably deems applicable.

 

(3) Consideration of Initial Applications

 

A. Upon receipt of any application for an initial FRANCHISE, the COUNTY
Administrator or a delegate shall prepare a report and make recommendations
respecting such application to the BOARD.

 

B. A public hearing shall be set prior to any initial FRANCHISE grant, at a time
and date approved by the BOARD. Within thirty (30) days after the close of the
hearing, the BOARD shall make a decision based upon the evidence received at the
hearing as to whether or not the FRANCHISE(s) should be granted, and, if
granted, subject to what conditions. The BOARD may grant one (1) or more
FRANCHISES, or may decline to grant any FRANCHISE.

 

(b) Franchise Renewal FRANCHISE renewals shall be in accordance with applicable
law. The COUNTY and a GRANTEE, by mutual consent, may enter into renewal
negotiations at any time during the term of the FRANCHISE.

 

(c) Franchise Agreement Amendment Amendment of existing FRANCHISE AGREEMENTS
shall be by reference to the existing FRANCHISE AGREEMENT and shall incorporate
the amendment into the body of or amend a specific section of the FRANCHISE
AGREEMENT.

 

(d) Fees

 

(1) Transfers The COUNTY may charge a reasonable cost based fee for all
transfers under SEC. 30-4.g. A reasonable application fee established annually
by resolution of the BOARD shall accompany the application to initiate an
amendment or to transfer a FRANCHISE to cover all costs associated with
processing and reviewing the application including, without limitation, costs of
administrative review, financial, legal and technical evaluation of, where
applicable, the applicant, consultants (including technical and legal experts
and all costs incurred by such experts), notice and publication requirements
with respect to the consideration of the application and document preparation
expenses. In the event such costs exceed the application fee, the applicant(s)
shall pay the difference to the COUNTY within thirty (30) days following notice
with an itemized statement of such costs. In the event such costs are less than
the application fee, the COUNTY shall pay the difference to the applicant(s)
within thirty (30) days of completion of final disposition of the application.

 

(2) Renewals To the extent allowed by law, the COUNTY may charge a reasonable
cost based renewal fee for all renewals. The fee shall be to cover the same
costs outlined in SUB. SEC 30-5.d.l, above.

 

14



--------------------------------------------------------------------------------

ARTICLE III. FRANCHISE ADMINISTRATION

 

SECTION 30-6 MINIMUM CONSUMER PROTECTION AND SERVICE STANDARDS

 

(a) Customer Service Obligations As a minimum, the GRANTEE shall comply with the
customer service standards found in Federal Communications Commission
regulations, 47 Code of Federal Regulations (C.F.R.) Section 76.309, and any
amendments substitutions thereto. Adoption of any FRANCHISE AGREEMENT under this
Ordinance shall serve as written notice, pursuant to 47 C.F.R. Section 76.309.a,
of the COUNTY’S intent to enforce those customer service standards.

 

(b) Noncompetitive Customer Service Obligations In the event of the loss of
EFFECTIVE COMPETITION, the following additional consumer protection and service
standards shall apply and the GRANTEE(S) shall maintain the necessary
facilities, equipment and personnel to maintain:

 

(1) Operational Standards

 

A. Telephone Answering Standards

 

i. Sufficient toll-free telephone line capacity during normal business hours to
assure that telephone answer time by a customer service representative,
including wait time, shall not exceed thirty (30) seconds; and callers needing
to be transferred shall not be required to wait more than thirty (30) seconds
before being connected to a service representative. Under normal operating
conditions, a caller shall receive a busy signal less than three percent (3%) of
the time.

 

ii. Emergency toll free telephone line capacity on a twenty-four (24) hour
basis, including weekends and holidays. After normal business hours, the
telephone calls may be answered by a service or an automated response system,
including an answering machine. Calls received after normal business hours must
be responded to by a trained company representative on the next business day.
During periods when an answering service or machine is used, GRANTEE shall
provide on-call personnel who shall contact the answering service or machine, at
a minimum, every four hours to check on requests for service or complaints.

 

iii. GRANTEE shall not be required to acquire equipment or perform surveys to
measure compliance with the telephone answering standards above unless an
historical record of complaints indicates a clear failure to comply. The
standards of SEC. 30-6.b.1.A-B, above shall be met not less than ninety percent
(90%) of the time measured on a quarterly basis.

 

B. A conveniently located local business and service and/or payment office open
during normal business hours where GRANTEE provides adequate staffing to accept
SUBSCRIBER payments and respond to service requests and complaints. Normal
business hours shall include some evening hours, at least one (1) night per
week, and/or some weekend hours. The GRANTEE may petition the GRANTOR to reduce
its business hours if the extended hours are not justified by SUBSCRIBER demand,
and GRANTOR may not unreasonably deny the petition.

 

15



--------------------------------------------------------------------------------

C. The standards of Sec. 30-6-b.l.C.i, ii, iii, below, shall be met not less
than ninety-five percent (95%) of the time measured on a quarterly basis.

 

i. An emergency System maintenance and repair staff, capable of responding to
and repairing major System malfunction on a twenty-four (24) hour per day basis.

 

ii. An installation staff, capable of installing service to any SUBSCRIBER
requiring a Standard installation within seven (7) days after receipt of a
request, in all areas where trunk and feeder cable have been activated.
“Standard Installations” shall be those that are located up to one hundred
twenty-five (125) feet from the existing distribution System, unless otherwise
defined in any Franchise Agreement.

 

iii. GRANTEE shall schedule, within a specified four (4) hour time period during
normal business hours, all appointments with SUBSCRIBERS for installation of
service, service calls and other activities at the SUBSCRIBER location. GRANTEE
may schedule installation and service calls outside of normal business hours for
the express convenience of the customer. GRANTEE shall not cancel an appointment
with a customer after the close of business on the business day prior to the
scheduled appointment. If a GRANTEE representative is running late for an
appointment with a customer and will not be able to keep the appointment as
scheduled, the customer shall be contacted and the appointment rescheduled, as
necessary, at a time which is convenient for the customer.

 

(2) Service Standards

 

A. GRANTEE shall render efficient service, make repairs promptly, an~ interrupt
service only for good cause and for the shortest time possible. Scheduled
interruptions insofar as possible, shall be preceded by notice and shall occur
during a period of minimum use of the CABLE SYSTEM, preferably between midnight
and six A.M. (6:00 A.M.) local time.

 

B. The GRANTEE shall maintain a repair force of technicians normally capable of
responding to SUBSCRIBER requests for service within the following time frames:

 

i. For a SYSTEM outage: Within two (2) hours, including weekends of receiving
SUBSCRIBER calls or requests for service which by number identify a system
outage of sound or picture of one (1) or more channels, affecting at least ten
percent (10%) of the SUBSCRIBERS of the SYSTEM.

 

ii. For an isolated outage: Within twenty-four (24) hours, including weekends of
receiving requests for service identifying an isolated outage of sound or
picture for one (1) or more channels that affects five (5) or more SUBSCRIBERS.
On weekends an outage affecting fewer than five (5) SUBSCRIBERS shall result in
a service call no later than the next business day.

 

iii. For inferior signal quality: Within two (2) business days of receiving a
request for service identifying a problem concerning picture or sound quality.

 

16



--------------------------------------------------------------------------------

C. GRANTEE shall be deemed to have responded to a request for service under the
provisions of this SEC. when a technician arrives at the service location and
begins work on the problem. In the case of a SUBSCRIBER not being home when the
technician arrives, the technician shall leave written notification of arrival.

 

D. GRANTEE shall not charge for the repair or replacement of defective or
malfunctioning equipment provided by GRANTEE to SUBSCRIBERS, unless the defect
was caused by the SUBSCRIBER, or the equipment owned by the SUBSCRIBER requires
repair or replacement.

 

E. Unless excused, GRANTEE shall determine the nature of the problem resulting
in a request for service within two (2) business days of beginning work and
resolve all CABLE SYSTEM related problems within five (5) business days unless
technically infeasible.

 

(3) Billing and Information Standards

 

A. SUBSCRIBER bills shall be clear, concise and understandable. Bills shall be
fully itemized, with itemizations including, but not limited to, basic and
premium service charges and equipment charges. Bills shall also clearly
delineate all activity during the billing period, including optional charges,
rebates and credits.

 

B. In case of a billing dispute, the GRANTEE shall respond to a written
complaint from a SUBSCRIBER within thirty (30) days.

 

C. GRANTEE shall automatically provide credits or refunds to such SUBSCRIBERS
whose service has been interrupted for twenty four (24) consecutive hours or
more. Credits or refunds shall automatically be provided by GRANTEE on a pro
rata basis to any SUBSCRIBER(S) affected by interruption(s) of service for more
than two (2) hours due to actions or outages under the control of the GRANTEE,
exclusive of scheduled repairs, maintenance or Franchise-required construction
that GRANTEE has provided advance written notice of to SUBSCRIBERS. In cases
where advance written notice is provided to SUBSCRIBERS, the time period
detailed in said notice shall not exceed four (4) hours in any twenty-four (24)
hour period. In cases where said notice has been given to SUBSCRIBERS and the
service interruption exceeds the period detailed in said notice, the provisions
of this SEC. shall apply

 

In the event GRANTEE has improperly or inadvertently disconnected CABLE SERVICES
to a SUBSCRIBER, GRANTEE shall provide for restoration without charge to
SUBSCRIBER as soon as possible but no later than within two (2) days of
discovery of disconnection. GRANTEE shall credit or provide refunds to any
SUBSCRIBER improperly or inadvertently disconnected from receiving CABLE
SERVICES for the period of time without CABLE SERVICE. All credits or refunds
for service shall be issued no later than the customer’s next billing cycle
following the determination that a credit is warranted. For SUBSCRIBERS
terminating service, refunds shall be issued promptly but no later than thirty
(30) days after the return of any GRANTEE supplied equipment. GRANTEE shall
provide

 

17



--------------------------------------------------------------------------------

written information on each of the following areas at the time of the
installation of service, at least annually to all Subscribers, and at any time
upon request:

 

i. Products and services offered; and

 

ii. Prices and options for programming services and conditions of subscription
to programming and other services; and

 

iii. Installation and service maintenance policies; and

 

iv Instructions on how to use the CABLE SERVICE; and

 

v. Channel positions of programming carried on the SYSTEM; and

 

vi. Billing and complaint procedures, including the address and telephone number
of the GRANTEE office designated for dealing with cable-related issues.

 

D. SUBSCRIBERS shall be notified of any changes in rates, programming services
or channel positions as soon as possible in writing and in accordance with State
and Federal Law. Notice must be given to SUBSCRIBERS a minimum of thirty (30)
days in advance of such changes if the change is within the control of the
GRANTEE. In addition GRANTEE shall notify SUBSCRIBERS thirty (30) days in
advance of any significant changes in the information required in the
immediately preceding SEC. 30-6-b.3.C, above.

 

(4) Verification of Compliance with Standards

 

A. Upon ten (10) days prior written notice, GRANTEE shall respond to request for
information made by GRANTOR regarding GRANTEE’S compliance with any or all of
the standards required in SEC.s 30-6.b.l, 2, 3, above. GRANTEE shall provide
sufficient documentation to permit GRANTOR to verify GRANTEE’S compliance.

 

B. In order to determine whether sufficient telephone lines are provided, the
GRANTOR may require that a busy study, traffic study or other study be conduced,
at GRANTEE’S expense, if any, by the local telephone company. Should GRANTEE
have its own telephone equipment which can report on telephone line(s) usage the
GRANTEE may submit such report from its own system. The GRANTOR, pursuant to
SEC. l.c of this Ordinance, may require GRANTEE to acquire equipment to
determine compliance with the telephone answering standards of this SEC.

 

C. GRANTEE shall take necessary steps to ensure that adequate telephone lines
and/or staffing are available to permit Grantee to satisfy its obligations under
this Ordinance and the FRANCHISE AGREEMENT. Consideration shall be given for
periods of promotional activities or outages. The monthly billing period shall
be considered as a normal, daily activity for purposes of determining the
availability of adequate telephone lines and/or staffing.

 

18



--------------------------------------------------------------------------------

(5) Subscriber Complaints and Disputes

 

A. GRANTEE shall establish written procedures for receiving, acting upon and
resolving SUBSCRIBER complaints without intervention by the GRANTOR. The written
procedures shall prescribe the manner in which a Subscriber may submit a
complaint either orally or in writing specifying the SUBSCRIBER’S grounds for
dissatisfaction. GRANTEE shall file a copy of these procedures with GRANTOR. The
written procedures shall include a requirement that the GRANTEE respond to any
written complaint from a SUBSCRIBER within thirty (30) days of receipt.

 

B. Upon prior written request, GRANTOR shall have the right to review GRANTEE’S
response to any SUBSCRIBER complaints in order to determine GRANTEE’s compliance
with the FRANCHISE requirements, subject to the SUBSCRIBER’s right to privacy.

 

C. GRANTEE response to SUBSCRIBER complaints, as well as complaints made by
SUBSCRIBERS to GRANTOR and provided by GRANTOR to GRANTEE, shall be initiated
within one (1) business day of receipt by GRANTOR. The resolution of SUBSCRIBER
complaints shall be effected by GRANTEE not later than three (3) business days
after receipt of the complaint. Should a GRANTEE supervisor not be available
when requested by a SUBSCRIBER, a supervisor shall respond to the SUBSCRIBER’S
complaint at the earliest possible time, and in no event later than the end of
the next business day. For complaints received by GRANTOR and provided by
GRANTOR to GRANTEE, GRANTEE shall notify GRANTOR of GRANTEE’s progress in
responding to, and resolving, said complaints.

 

(c) Additional Service Obligations Upon a finding of necessity by the BOARD at a
public hearing, the COUNTY reserves any lawful right to establish, in
consultation with the GRANTEE(s) and the GRANTEE(s) shall comply with,
additional reasonable service standards in the fixture, as permitted by Federal
and STATE law, that may be more comprehensive and more stringent than those
contained in the existing FCC regulations. When deemed appropriate by the COUNTY
compliance time lines may be established for achieving any additional service
standards.

 

(d) Verification of Compliance with Obligations

 

(1) County Monitoring The COUNTY’s designated representative shall be
responsible for monitoring GRANTEE’s compliance with the terms of this SEC.
30-6.

 

(2) Grantee Demonstration of Compliance Upon thirty (30) days notice, a GRANTEE
shall establish its compliance with any or all of the standards required in SEC.
30-6.a, b, c, as applicable. A GRANTEE shall provide such sufficient
documentation as is reasonably necessary to permit the COUNTY to verify the
compliance.

 

(3) Material Breach In addition to those material breaches enumerated in this
Ordinance, a repeated and verifiable pattern of noncompliance with the CONSUMER
protection standards of SEC.s 30-6.a, b, or c, as applicable, after a GRANTEE’s
receipt of thirty (30) days’ notice

 

19



--------------------------------------------------------------------------------

and an opportunity to cure, may be deemed a material breach of this Ordinance or
any FRANCHISE AGREEMENT adopted hereunder.

 

(e) Subscriber Complaints and Disputes

 

(1) Written Procedures A GRANTEE shall establish written procedures for
receiving, acting upon and resolving SUBSCRIBER complaints without intervention
by the COUNTY. The written procedures shall prescribe the manner in which a
SUBSCRIBER may submit a complaint either orally or in writing specifying the
SUBSCRIBER’S grounds for dissatisfaction. A GRANTEE shall file a copy of these
procedures with the COUNTY. Said procedures shall include a requirement that a
GRANTEE respond to any written complaint from a SUBSCRIBER within thirty (30)
days of receipt.

 

(2) Response Review The COUNTY shall have the right, upon 30 days notice, to
review a GRANTEE’s response to written SUBSCRIBER complaints and to any
unwritten complaints that resulted in a service call or other comparable
response. This requirement shall apply only to records maintained in the
ordinary course of business.

 

(3) Continuity of Service after Transfer In the event of a change of control of
a GRANTEE, or in the event a new operator acquires the CABLE SYSTEM, the
original GRANTEE shall cooperate with the COUNTY, new GRANTEE or operator in
maintaining continuity of service to all SUBSCRIBERS. During such period, a
GRANTEE shall be entitled to the revenues for any period during which it
operates the CABLE SYSTEM less the FRANCHISE FEE payment and any PEG obligations
to the COUNTY.

 

(f) Other Requirements

 

(1) Business Office and Hours The GRANTEE shall maintain a business office in
Pinellas County. The office shall be open during all usual business hours, have
a listed telephone, and be so operated that customers may make payments, order
service, and drop off for repair (or pick up) set top boxes. A GRANTEE will also
provide a local or toll-free number which customers may call 24 hours a day, 365
days a year, staffed with trained customer service representatives for the
purpose of requesting repairs and registering complaints regarding service,
equipment, and billing matters.

 

(2) Continuous Failure to Operate System In the event a GRANTEE fails to operate
the CABLE SYSTEM to provide CABLE SERVICE for seven (7) consecutive days without
prior approval or subsequent excuse by the COUNTY, the COUNTY may, at its sole
option, operate the CABLE SYSTEM or designate an operator until such time as a
GRANTEE restores service under conditions acceptable to the COUNTY or a
permanent operator is selected. If the COUNTY should fulfill this obligation for
the GRANTEE, then during such period as the COUNTY or its designee fulfills such
obligation, the COUNTY shall be entitled to collect all revenues from the CABLE
SYSTEM, and the GRANTEE shall indemnify the COUNTY against any damages the
COUNTY may suffer as a result of such failure.

 

20



--------------------------------------------------------------------------------

(3) Photo Identification of Filed Personnel All field personnel of a GRANTEE or
its contractors or subcontractors who, in the normal course of work come into
contact with members of the public or who require entry onto SUBSCRIBERS’
premises shall carry a photo-identification card. A GRANTEE shall account for
all identification cards at all times. Every vehicle of the GRANTEE or its major
subcontractors shall be clearly identified as working for the GRANTEE.

 

SECTION 30-7 FRANCHISE FEE AND FINANCIAL REQUIREMENTS

 

(a) Franchise Fee

 

(1) Payment On terms established in the FRANCHISE AGREEMENT, all GRANTEES shall
pay the required FRANCHISE FEE and report the basis for calculating the fee.

 

(2) Records Review Under conditions established in the FRANCHISE AGREEMENT, the
COUNTY shall have the right to review records relevant to the basis for any
payment.

 

(3) Audit

 

A. Right to Audit; Presumption of Correctness Upon thirty (30) days prior
written notice, the COUNTY shall have the right to conduct an independent audit
of a GRANTEE’S records to determine whether a GRANTEE has paid the required
FRANCHISE FEES and PEG obligations or has otherwise fulfilled its financial
obligations under this Ordinance or its FRANCHISE AGREEMENT. Absent proof to the
contrary, the methodology that is employed in computing the amount of an
underpayment is presumed to yield an appropriate computation.

 

i. Notice of Underpayment Any additional amount due to the COUNTY as a result of
the audit shall be paid within thirty (30) days following written notice to the
GRANTEE by the COUNTY which notice shall include a copy of the audit report.

 

ii. Cost of the Audit If such audit indicates an average annual combined
FRANCHISE FEE/PEG obligation underpayment of five percent (5%) or more over a
three year audit period, the GRANTEE shall assume all reasonable costs of such
audit.

 

iii. Audit Frequency Except within three (3) years of the termination of a
FRANCHISE term, or in response to a request to transfer the FRANCHISE, no audit
shall be conducted more frequently than every three (3) years without a finding
of necessity by the BOARD.

 

iv. Scope of the Audit Except in the case of fraud or in the case of new issues
that arise that could not have been reasonably anticipated or professionally
accommodated by the auditor at the time of a previous audit, no audit of a
previously audited period shall subject a GRANTEE to additional obligations.

 

21



--------------------------------------------------------------------------------

B. Interest If timely paid pursuant to SEC. 30-7.a.3. A, interest will not be
imposed for any payment necessary as a result of the audit if the payment to
correct for a shortfall does not exceed 10 percent of the total payments made
during the audit period. In the event such payment exceeds 10 percent of the
total payments made during the year, the GRANTEE will be liable for interest and
late charges for the entire amount due. If not timely paid pursuant to SEC.
30-7.a.3.A, interest shall be paid pursuant to SEC. 30-7.a.5.A. from the due
date dating from the year that the underpayment occurs.

 

(4) Accord and Satisfaction Except as otherwise provided by law, no acceptance
of any payment, renewal or other form of assent to continued service by the
COUNTY shall be construed as a release or as an accord and satisfaction of any
claim the COUNTY may have for further or additional sums payable as a FRANCHISE
FEE under this Ordinance or for the performance of any other obligation of the
GRANTEE.

 

(5) Non-Payment or Late Payment of Financial Obligations Fees In the event that
any FRANCHISE FEE payment or recomputed amount is not made on or before the
dates specified in this Ordinance or the FRANCHISE AGREEMENT, a GRANTEE shall
pay as additional compensation:

 

A. Interest on Financial Obligations An interest charge, computed from such due
date, at an annual rate equal to the prime lending rate of any national bank
selected by the COUNTY, plus one percent (1%) during the period for which
payment was due; and

 

B. Delinquency Penalty If a regular payment or a payment required as a result of
an audit is late by forty-five (45) days or more, a sum of money equal to five
percent (5%) of the amount due in order to defray those additional expenses and
costs incurred by the COUNTY by reason of delinquent payment.

 

C. Interest in the Case of Fraud In the event of fraud, interest shall be
calculated daily from the date that the amount fraudulently withheld should have
been paid without taking into account any notice from the COUNTY.

 

D. Protesting Audit Results

 

i. Right to Protest Upon notice of any underpayment as a result of an audit
under SEC. 30-7.a.3 and if the audit underpayment amount is paid, under protest,
a GRANTEE shall have the right to provide evidence at a hearing before the BOARD
or its designee, pursuant to SEC. 30-14, to rebut the presumption of correctness
of the audit established under SEC. 30-7.a.3.A.

 

ii. Notice of Protest A GRANTEE may, within 10 days of notice provided under
SEC. 30-7.a.3, exercise its SEC. 30-7.a.5.D.i right to a hearing. Upon receipt
of a notice of a request for a hearing either preceded or accompanied by payment
of the amount of the underpayment, the BOARD or its designee shall set a hearing
date which shall not be held any sooner than twenty-five (25) days nor any later
than forty-five days after notice of the underpayment.

 

22



--------------------------------------------------------------------------------

iii. Refund If the BOARD or its designee determines that the presumption of
correctness of the audit results has been rebutted, in whole or in part, based
on competent substantial evidence, presented at the hearing, a refund of the
amount due the GRANTEE shall be issued within 15 days of the decision with
interest calculated pursuant to SEC. 30-7.a.5.A.

 

(6) Documentation FRANCHISE FEE payments shall, at a minimum, be accompanied by
an itemized statement, approved by the COUNTY, showing the specific methodology
used in calculating the FRANCHISE FEE. The COUNTY may request and a GRANTEE
shall provide, to the COUNTY’s satisfaction, a clarification of that
methodology.

 

(7) Payment on Termination When a FRANCHISE terminates for any reason, the
GRANTEE must file with the COUNTY within 90 days of the date the FRANCHISE
operations stop a an audited financial statement or a financial statement
certified by a financial officer of the GRANTEE, showing the GROSS REVENUES
received by the GRANTEE since the end of the previous fiscal year. Adjustments
must be made at that time for FRANCHISE FEES and PEG obligations due to the date
that the GRANTEE’s operations ceased.

 

(b) Alternate Franchise Fee Formulation

 

(1) County Initiated To the extent allowed by law, the COUNTY may, at any time,
amend this ordinance to provide an alternate formulation which is revenue
neutral in the sense that it will not exceed the federally allowed maximum
FRANCHISE FEE nor exceed the amount provided for in the relevant FRANCHISE
AGREEMENT if less than the federally allowed maximum FRANCHISE FEE.

 

(2) Dispositive Decision Within ninety (90) days of a dispositive determination
of the invalidity of the gross revenue percentage as a fair rental charge or
inappropriate formulation for a FRANCHISE FEE, the COUNTY may determine an
appropriate reformulation pursuant to SEC. 30-7.b.1 or such other revenue
neutral basis to which the COUNTY and a GRANTEE(s) may agree.

 

(3) Termination for Failure of Material Provision Failing an agreement as
provided for in the immediately preceding SEC. 30-7.b.2 the COUNTY may
renegotiate pursuant to the provisions of SEC. 30-19.a.4.

 

(4) Non-Payment of Alternate Fee Failure to pay any lawfully imposed FRANCHISE
FEE based on the legal percentage of GROSS REVENUE, the reformulated basis
pursuant to SEC. 30-7.b.1, or agreed upon basis pursuant to SEC. 30-7.b.2, shall
be deemed a material breach of the FRANCHISE AGREEMENT.

 

(c) Other Taxing Authorities To the extent that taxes or other assessments are
imposed by taxing authorities on the use of COUNTY property as a result of an
operator’s use or occupation of the RIGHTS-OF-WAY, all GRANTEE(s) under this
ordinance shall be responsible for payment of their pro rata share of such
taxes, payable annually unless otherwise required by the taxing authority. Such
payments shall be in addition to any other fees payable pursuant to this
ordinance.

 

23



--------------------------------------------------------------------------------

(d) Public, Educational, and Governmental Access Obligations Public,
Educational, and Governmental Access or PEG obligations including but not
limited to channel capacity and support shall be established in the FRANCHISE
AGREEMENT.

 

(1) Consistent with the provisions of Section 47 U.S.C. 534, PEG channel
programming shall be on the basic tier.

 

(2) The BOARD, upon a proper finding under SEC. 30-19.b may waive or
conditionally waive the basic tier requirement.

 

(e) Compromise or Settlement A GRANTEE’s liability for financial obligations
incurred pursuant this Ordinance or any FRANCHISE AGREEMENT adopted hereunder
may be settled or compromised by the COUNTY upon the grounds of doubt as to
liability or doubt as to the collectibility of such obligation.

 

SECTION 30-8 SECURITY PROVISIONS

 

(a) Security Fund Generally All GRANTEEs shall establish a security fund at a
time established in the FRANCHISE AGREEMENT. The following requirements apply to
all forms of security:

 

(1) Availability of Funds The security fund shall be available to the COUNTY as
security for:

 

A. faithful performance of all applicable provisions of this Ordinance and of
the FRANCHISE AGREEMENT adopted under this Ordinance;

 

B. compliance with all orders, permits, and directions of the COUNTY; and

 

C. payment by the GRANTEE of any claims, liens, or taxes due and unpaid to the
COUNTY, liquidated damages, damages, or costs or expenses that the COUNTY is
compelled to pay by reason of any act or default of the GRANTEE in connection
with a FRANCHISE granted under this Ordinance.

 

(2) Failure to Maintain Security Fund Failure to maintain or to replenish the
security fund as required under this SEC. 30-8 shall be deemed a material breach
of the FRANCHISE.

 

(3) Grantee Rights A GRANTEE(s) shall retain all rights to litigate any of the
actions taken by the COUNTY in drawing upon the security fund including review
pursuant to SEC. 30-14.b(2-3).

 

(4) Amount of the Security Fund

 

A. Initial Amount The initial security fund shall be established in the
FRANCHISE AGREEMENT. No more often than every five (5) years, the BOARD may
review the enforcement

 

24



--------------------------------------------------------------------------------

history of the FRANCHISE and may increase or decrease the amount of the security
fund to an amount deemed by the BOARD to be reasonably necessary to secure
performance.

 

B. Replenishment of the Instrument If the security fund is drawn upon by the
COUNTY in substantial compliance with the procedures established in this
Ordinance, a GRANTEE shall cause the security fund to be replenished to the
original amount no later than thirty (30) days after each withdrawal by the
COUNTY.

 

(5) Surety Qualifications Any performance bond, letter of credit or surety bond
shall be issued by an institution or surety qualified to do business in Florida
and with rating for financial condition and financial performance in Best’s Key
Rating Guide, Property/Casualty Edition satisfactory to the COUNTY’S risk
manager, shall be in a form approved by the COUNTY; and shall contain the an
endorsement in substantially the following form, approved by the County
Attorney:

 

“This performance bond/surety bond/escrow account/letter of credit may not be
canceled, or allowed to lapse, until sixty (60) days after receipt by the
County, by certified mail, return receipt requested, of a written notice from
the issuer of the performance bond/surety bond/escrow account/letter of credit
of intent to cancel or not to renew.”

 

(b) Forms of Security

 

(1) Performance Bond If a performance bond can be obtained that can respond to
the requirements of SEC. 30-8.b.l.B and the applicant is not otherwise
disqualified under SEC. 80-8.b.1.A, the security fund may be established in the
form of a performance bond.

 

A. Disqualifying Criteria Unless the BOARD makes a finding that an applicant for
a new or renewal FRANCHISE has an established record of failure to comply with
notices of noncompliance with other FRANCHISE AGREEMENTS or unless there are
outstanding noticed noncompliance issues, an applicant may provide a security
fund in the form of a performance bond in an amount and form and under
circumstances established in this ordinance and the FRANCHISE AGREEMENT.

 

B. Minimal Requirements for Performance Bond The performance bond must be
drafted in such a way and in a form approved by the County Attorney, approval of
which will not be unreasonably denied, that substantially complies with the
following minimal requirements:

 

i. the performance bond must be capable of responding with a cash payment in
response to claims for any or all issues outlined in SEC. 30-8.a.1; and

 

ii. meet the criteria of SEC. 30-8.a(4-5) and 30-8.b.2.(B,C, D), below.

 

25



--------------------------------------------------------------------------------

C. Revocation of Performance Bond as a Form of Security Upon a finding by the
BOARD, in its judgment, reasonably exercised, that any one of the following
contingencies exist, the COUNTY may reconsider the right to secure by
performance bond in favor of an escrow account, an irrevocable letter of credit
or the surety bond requirements in SEC. 30-8.b.2, below.

 

i. the FRANCHISE is transferred or there is otherwise a change in control to a
new GRANTEE the history of which does not qualify for a performance bond under
SEC. 30-8.b.1, above; or

 

ii. the COUNTY documents repetitive violations of provisions of this Ordinance
or the FRANCHISE AGREEMENT or the enabling ordinance with failure on the part of
the GRANTEE to cure after notice; or

 

iii. the COUNTY deems it necessary to litigate in order to collect on the
security fund and the COUNTY is successful in requiring payment, in whole or in
substantial part, by the GRANTEE or surety.

 

D. Reinstatement of the Right to Secure by Performance Bond No sooner than two
years after a revocation of the right to secure by performance bond or two years
of operation under an alternate security fund instrument, whichever is later, a
GRANTEE may petition the BOARD for reinstatement of the right to secure by
Performance Bond. If the COUNTY is not conducting an audit, or negotiating the
results of an audit, and there are not outstanding issues to which the security
fund would be responsive, reinstatement shall be granted if no incident as
outlined in SEC. 30-8.b.1.C have occurred during the preceding two years.

 

(2) Alternate Security Fund Instruments A GRANTEE may provide an alternate
security fund, in the form of a surety bond, escrow account, or letter of credit
which shall at a minimum, contain, in language approved by the County Attorney,
the following concepts:

 

A. Draws In the event of a failure of the GRANTEE/Principal, or its successors
or assigns, to pay the COUNTY/Obligee upon being billed pursuant to the
FRANCHISE AGREEMENT and the Cable System Regulatory Ordinance, or to maintain
this or replacement security acceptable to the COUNTY as required by the
FRANCHISE AGREEMENT and the Cable TV Enabling Ordinance, COUNTY/Obligee shall
give the Surety/Escrow Agent/Financial Institution under the Surety Bond/Escrow
Account/Letter of Credit a written statement of such failure by certified or
registered mail to Surety/Escrow Agent/Financial Institution at (mailing
address) (“Notice”). The mailing of such Notice by the COUNTY/Obligee shall be
deemed to be conclusive evidence of such failure by the GRANTEE/Principal under
this Ordinance or the FRANCHISE AGREEMENT for purposes of this bond/escrow
account/letter of credit. Within thirty (30) days of receipt of the
COUNTY/Obligee’s Notice, Surety/Escrow Agent/Financial Institution shall pay the
amount set forth in the COUNTY/Obligee’s Notice, without condition or
qualification, subject to the penal sum of this Surety Bond/Escrow
Account/Letter of Credit.

 

26



--------------------------------------------------------------------------------

B. Failure to Pay Failure to reimburse or pay the COUNTY/Obligee as herein
provided shall cause the Surety/Escrow Agent/Financial Institution to be
additionally liable for any and all reasonable costs and expenses, including
attorney’s fees and interest at the legal rate, incurred by the COUNTY/Obligee
in enforcing this bond. Such liability shall be in addition to the penal sum of
this surety bond/escrow account/letter of credit, but shall not, in any event,
be greater than ten percent (10%) of the penal sum of the bond.

 

C. Non-Enforcement by County Forbearance by the COUNTY/Obligee in enforcing any
conditions of this Ordinance or the FRANCHISE AGREEMENT or the Cable System
Regulatory Ordinance or this surety bond/escrow account/letter of credit shall
not waive or abridge any right of the COUNTY/Obligee hereunder. Extensions of
time granted the GRANTEE/Principal, or other changes or modification to the
FRANCHISE AGREEMENT or the Cable System Regulatory Ordinance, shall not change
or diminish the obligation of this Surety Bond/Escrow Account/Letter of Credit.

 

D. Multiple Claims Multiple claims are permitted on this Surety Bond/Escrow
Account/Letter of Credit up to the total penal sum of this Surety Bond/Escrow
Account/Letter of Credit in the aggregate over a period of one year, after which
a new or renewed Surety Bond/Escrow Account/Letter of Credit shall be
established in the full face amount required in the FRANCHISE AGREEMENT.

 

E. Waiver of Defenses Recognizing that this Surety Bond/Escrow Account/Letter of
Credit guarantees payment by the GRANTEE/Principal to the COUNTY/Obligee upon
billing pursuant to the FRANCHISE AGREEMENT or the Cable System Regulatory
Ordinance, Surety/Escrow Agent/Financial Institution hereby explicitly waives
any defenses that the GRANTEE/Principal might assert or raise relating to the
FRANCHISE AGREEMENT or the Cable System Regulatory Ordinance or arising out of
the performance or nonperformance of the FRANCHISE AGREEMENT or Cable System
Regulatory Ordinance by either a GRANTEE/Principal or COUNTY/Obligee.
Surety/Escrow Agent/Financial institution also covenants that it will not assert
or raise any such defenses.

 

SECTION 30-9 CONSTRUCTION REQUIREMENTS

 

(a) Construction Plan Required A plan for construction shall be a part of any
FRANCHISE AGREEMENT. The plan will address the areas to be served and, where
appropriate, shall provide a timetable for completion.

 

(b) Construction Bond A construction bond (“Bond”), which may be a corporate
guarantee, shall be provided in form and substance acceptable to the County
Attorney shall be maintained at a level appropriate given the construction
remaining until the CABLE SYSTEM construction required by the FRANCHISE
AGREEMENT is completed, at which time the Bond shall be released, provided there
are then no outstanding material violations of the construction obligations of a
GRANTEE under the FRANCHISE AGREEMENT. The Bond shall be maintained until all
outstanding material violations have been cured by a GRANTEE.

 

27



--------------------------------------------------------------------------------

(c) SYSTEM Construction, Repair or Maintenance Except in the case of an
emergency in which case the GRANTEE shall comply with the emergency provisions
of existing ordinances, the GRANTEE shall not construct, repair or maintain any
CABLE SYSTEM facilities until the GRANTEE has secured the necessary permits from
the COUNTY, and other public agencies with jurisdiction over constructing such
facilities. A GRANTEE shall comply with all provisions of permitting ordinances
as they exist at the time of construction, repair or maintenance. It shall be a
material violation to fail to obtain necessary permits or to fail to
substantially comply with permit requirements.

 

(d) Termination At the denial of renewal of the term for which the FRANCHISE is
granted, or upon its revocation or earlier expiration, as provided herein, in
any such case without renewal, extension or transfer, the COUNTY shall have the
right to require a GRANTEE to remove, at its own expense, all above-ground
portions of the CABLE SYSTEM from all RIGHTS-OF-WAY within the COUNTY within a
reasonable period of time, which shall not be less than one hundred eighty (180)
days. In the event of a judicial challenge to the denial of renewal or
revocation of the FRANCHISE, this right in the COUNTY and obligation of the
GRANTEE shall not ripen until final disposition of the challenge.

 

(e) Conflict with Ordinances of General Applicability To the extent that issues
addressed in SEC. 30-9 (c-d) are specifically addressed by an ORDINANCE OF
GENERAL APPLICABILITY, the provisions of the ORDINANCE OF GENERAL APPLICABILITY
shall govern.

 

SECTION 30-10 TECHNICAL AND OTHER STANDARDS

 

(a) Applicable Technical and Other Standards The GRANTEE shall construct,
install, operate and maintain its CABLE SYSTEM in a manner consistent with all
applicable laws, ordinances, construction standards, governmental requirements,
FCC technical standards, and any detailed standards set forth in its FRANCHISE
AGREEMENT. In addition, the GRANTEE shall provide to the COUNTY, upon request, a
written report of the results of the GRANTEE’s periodic proof of performance
tests conducted pursuant to FCC and FRANCHISE standards and guidelines.

 

(b) Non-Compliance with Standards Repeated failure to maintain specified
standards as described in SEC. 30-10.a above or to comply with required permits,
verified by the COUNTY in its judgment reasonably exercised, shall constitute a
material breach of the FRANCHISE.

 

SECTION 30-11 INDEMNIFICATION AND INSURANCE REQUIREMENTS

 

(a) Indemnification

 

(1) Indemnification Arising Out of Granting of the Franchise

 

A GRANTEE shall fully indemnify, defend and hold harmless the COUNTY and, if
necessary, shall defend in the name of the COUNTY, and pay all expenses incurred
by the COUNTY in defending itself, with regard to all expenses, damages and
penalties the COUNTY may legally be required to pay (including but not limited
to expenses for reasonable legal fees) as a result of any FRANCHISE granted

 

28



--------------------------------------------------------------------------------

to that GRANTEE hereunder. Damages and penalties shall include but not be
limited to damages arising out of copyright infringement and all other damages
arising out of the construction, INSTALLATION, operation or maintenance of its
CABLE SYSTEM, whether or not any such act or omission is authorized, allowed or
prohibited by this Ordinance or the FRANCHISE granted hereunder. Expenses shall
include all incidental expenses including attorney fees and shall also include a
reasonable value of any services rendered by the Office of the County Attorney.
The COUNTY shall notify a GRANTEE of any actions, claims, or suits, of any
nature whatsoever, arising out of or through or alleged to arise out of or
through or in any way connected with the grant of a FRANCHISE to a GRANTEE or
though the operation of a GRANTEE’s business as a CABLE SYSTEM communications
service for which the indemnification provisions of this Ordinance are
applicable.

 

(2) Indemnification for Grantee Activities In matters related to any actions or
activities of a GRANTEE arising under this Ordinance or any FRANCHISE AGREEMENT
granted hereunder, the GRANTEE shall, at its sole cost and expense, fully
indemnify, defend and hold harmless the COUNTY, its officers, boards,
commissions, employees, agents, and volunteers against any and all claims,
suits, actions proceedings, liabilities and judgments for damages (including but
not limited to expenses for reasonable legal fees and disbursements and
liabilities assumed by thE COUNTY in connection therewith) or equitable relief
regardless of whether the act or omission complained of is authorized, allowed
or prohibited by this Ordinance or the FRANCHISE AGREEMENT. The GRANTEE’s
indemnification of the COUNTY shall include, but not be limited to, all claims,
suits, actions, proceedings, liabilities and judgments for damages arising from
the following:

 

A. To PERSONS or property, in any way arising out of or though the acts or
omission of the GRANTEE, its officers, agents, employees, servants, contractors,
subcontractors, consultants or volunteers or to which the GRANTEE’s negligence
shall in any way contribute; and

 

B. Arising out of any claim for invasion of the right of privacy, for defamation
of any PERSON, firm or corporation, or the violation or infringement of any
copyright, trademark, trade name, service name or patent, or of any other right
of any PERSON, firm or corporation (excluding claims arising out of or relating
to COUNTY programming);

 

C. Arising out of the GRANTEE’s failure to comply with the provisions of any
federal, STATE, or local statute, ordinance, or regulation applicable to the
GRANTEE in the conduct of its business under this agreement; and

 

D. Arising out of any violation of federal or STATE anti-trust laws resulting
from the granting of a FRANCHISE under this Ordinance; and

 

E. Arising out of any “taking” of property for which just compensation is due
under the Constitutions of the United States or the State of Florida that
results from the GRANTEE’s conduct of business pursuant to this agreement; and

 

F. Arising out of or undertaken on behalf of the GRANTEE’s right to do business.

 

29



--------------------------------------------------------------------------------

(3) County Responsibilities Except for SEC. 30-11.a.1, above, the County shall
be responsible for its own negligence including that of commissioners, officers
or employees resulting from activities arising from its sole responsibilities
under this Ordinance or any FRANCHISE AGREEMENT granted hereunder.

 

(4) Duty to Defend A GRANTEE under this Ordinance shall have a duty to defend
the COUNTY in any action to which the COUNTY is a party which fails to allege
specific actions by the COUNTY resulting from its activities under this
Ordinance or any FRANCHISE AGREEMENT granted hereunder whether or not the same
claims damages for which the COUNTY is immune under Federal or State law
including but not limited to 47 U.S.C. Section 555a or Fla. Stat. Section
768.28.

 

(5) The COUNTY shall give the GRANTEE prompt notice of the making of any claim
or the commencement of any action, suit or other proceeding covered by the
provisions of this SEC. 30-11. Nothing herein shall be deemed to prevent the
COUNTY from cooperating with the GRANTEE and participating in the defense of any
litigation by its own counsel at its sole cost and expense.

 

(6) Nothing herein shall be construed to abrogate any immunity under federal or
state law including but not limited to 47 U.S.C. Section 555a or Fla. Stat.
Section 768.28.

 

(b) Insurance

 

(1) Required Coverages On or before commencement of FRANCHISE operations, the
GRANTEE shall procure, pay for and maintain at least the following insurance
coverages and limits:

 

A. Workers’ Compensation - In at least the minimum limits required by law; and
employer’s liability insurance of not less than $100,000 for each claim.

 

B. Comprehensive General Liability Insurance - Including, but not limited to,
independent operations, premises operations, contractual, product/premises
operations, and personal injury covering the liability assumed under
indemnification provisions of this Ordinance and the FRANCHISE AGREEMENT, with
limits of liability for personal injury and/or bodily injury, including death,
of not less than $1 million to any one PERSON for each occurrence, with an
aggregate of $3 million for bodily injury or death resulting from anyone
accident; and property damage of not less than $500,000 for each occurrence; and
the policy shall include broad form property coverage and fire legal liability
of not less than $50,000 per occurrence, unless otherwise stated by exception in
this ORDINANCE or in the FRANCHISE AGREEMENT.

 

C. Comprehensive Automobile and Truck Liability - Covering owned, hired and
non-owned vehicles with the minimum limits of $500,000 each occurrence, for
bodily injury, including death and property damage of not less than $100,000
each occurrence.

 

30



--------------------------------------------------------------------------------

(2) Maintenance of Insurance Coverages The insurance requirements shall remain
in effect though the term of the FRANCHISE AGREEMENT.

 

(3) Evidence of Insurance Such insurance shall be evidenced by delivery to the
COUNTY of:

 

A. Certificates of Insurance executed by the insurers listing coverages, limits,
expiration dates and all endorsements upon request, whether or not required by
the COUNTY; and

 

B. Listing all carriers issuing said policies; and

 

C. A certified copy of each policy, including all endorsements need not be
delivered but shall be available for review by the COUNTY.

 

(4) Required Endorsements Each insurance policy shall include the following
conditions by endorsement to the policy in language approved by the County
Attorney, approval of which will not be unreasonably denied:

 

A. Notice Each policy shall require thirty (30) days prior to expiration,
cancellation, non-renewal or any material changing coverages or limits, a notice
thereof shall be given to the County Attorney’s office by mail at the Office of
the County Attorney, 315 Court Street, Clearwater, FL 33756 and a duplicate copy
sent to Pinellas County Risk Management, 400 S. Ft. Harrison, Clearwater, FL
33756.

 

B. Payment of Premiums Companies issuing the insurance policy or policies should
have no recourse against the COUNTY for payment of premiums or assessments for
any deductibles which are all the sole responsibility and risk of the GRANTEE.

 

C. Meaning of Term “County” The term County, or Pinellas County, shall include
all Authorities, Boards, Bureaus, Commissions, Divisions, Departments and
Offices of the County and individual members, employees thereof in their
official capacities and/or while acting on behalf of Pinellas County.

 

D. Additional Insured Pinellas County, Board of County Commissioners shall be
endorsed on the comprehensive general liability insurance policy as an
additional insured.

 

E. Other Insurance Clause The policy clause “other insurance” shall not apply to
any insurance coverage currently held by the COUNTY to any such future coverage,
or to the COUNTY’s Self-Insured Retention Fund of whatever nature.

 

(5) Subrogation The GRANTEE hereby waives subrogation rights for loss or damage
against Pinellas County.

 

(6) Additional Notice from Grantee The GRANTEE shall within 24 hours after
receipt of

 

31



--------------------------------------------------------------------------------

any notices of expiration, cancellation, non-renewal, or material change in
coverage received by said GRANTEE from the insurer provide the notice referenced
in SEC. 30-11.b.4.A, above and nothing contained herein, shall absolve the
GRANTEE of this requirement to provide notice.

 

(7) Non-Payment of Premiums In the event a GRANTEE fails to maintain any of the
insurance requirements in full force and effect, the COUNTY shall, upon
forty-eight (48) hours notice to that GRANTEE, have the right to procure the
required insurance and recover the cost thereof from the GRANTEE. The COUNTY
shall also have the right to suspend the FRANCHISE during any period that
GRANTEE fails to maintain said policies in full force and effect.

 

(8) Failure to Maintain Insurance Failure to maintain specified insurance or to
comply with the hold harmless provisions of this SEC. 30-11, verified by the
COUNTY in its judgment reasonably exercised, shall constitute a material breach
of the FRANCHISE.

 

(9) Increases in Coverage Limits In order to account for increases in CONSUMER
prices, no more than once during any five (5) year period, without an emergency
finding by the BOARD, the COUNTY shall have the right to order a GRANTEE to
increase the amounts of the insurance provided in the FRANCHISE AGREEMENT.
Increases in insurance coverage shall be based upon current prudent business
practices of like enterprises involving the same or similar risks.

 

SECTION 30-12. RECORDS AND REPORTS

 

(a) Records Required

 

(1) Records Maintenance A GRANTEE shall at all times maintain:

 

A. Service Calls With respect to CABLE SERVICE to active SUBSCRIBERS, a record
of all service calls and interruptions or degradation of service experienced for
the preceding one (1) year, provided that such complaints result in or require a
service call, subject to the SUBSCRIBER’s right of privacy.

 

B. Monthly Service Calls If requested by the COUNTY, a summary of service calls
with respect to CABLE SERVICE, identifying the number, general nature and
disposition of such calls, on a monthly basis. A summary of such service calls
shall be submitted to the COUNTY within thirty (30) days following any COUNTY
request, in a form reasonably acceptable to the COUNTY.

 

(2) Additional Information The COUNTY may impose reasonable requests for
additional information, records and documents from time to time, provided they
reasonably relate to the scope of the COUNTY’s rights under or ascertaining a
GRANTEE’s compliance with this Ordinance or the GRANTEE’s FRANCHISE AGREEMENT.

 

(3) County Examinations Upon reasonable notice, and during normal business
hours, and under circumstances where the COUNTY has some reasonable indication
of noncompliance, a GRANTEE shall permit reasonable examination by any
authorized representative of the COUNTY of all

 

32



--------------------------------------------------------------------------------

FRANCHISE property and facilities, together with any appurtenant property and
facilities of a GRANTEE situated within or without the COUNTY, and all records
relating to the FRANCHISE, provided they are necessary to enable the COUNTY to
ascertain a GRANTEE’s compliance with this Ordinance and to carry out its
proprietary, auditing, and regulatory responsibilities under this Ordinance or
the FRANCHISE AGREEMENT. A GRANTEE shall have the right to be present at any
such examination.

 

(b) Annual Reports

 

(1) Report Required Unless otherwise provided in the FRANCHISE AGREEMENT, within
one hundred twenty (120) days after the end of the calendar year, and upon
written request by the COUNTY, a GRANTEE shall submit a written annual report to
the COUNTY, with respect to the preceding calendar year in a form approved by
the COUNTY, including, but not limited to, the following information:

 

A. Annual Activity Summary A summary of the previous year’s (or in the case of
the initial reporting year, the initial year’s) activities in development of the
CABLE SYSTEM, including but not limited to, services begun or discontinued
during the reporting year;

 

B. Principals A list of a GRANTEE’s officers, members of its board of directors
and other principals of a GRANTEE;

 

C. Voting Interests A list of stockholders or other equity investors holding
five percent (5%) or more of the voting interest in a GRANTEE;

 

D. Franchise Area Non-Coverage An indication of any residences in a GRANTEE’s
SERVICE AREA where a GRANTEE’s CABLE SERVICE is not available, and a schedule
for providing service;

 

E. Status Information as to the number of homes passed, SUBSCRIBERS, and the
number of basic and pay SUBSCRIBERS.

 

F. Certification of Construction Records Compliance A certification that a
GRANTEE is in substantial compliance with all permits for work in the
RIGHTS-OF-WAY and if not, documentation of any deficiencies.

 

G. Other Records Any other information required under this Ordinance, the
FRANCHISE AGREEMENT, or other information relevant to FRANCHISE regulation which
the COUNTY shall reasonably request, and which is relevant to ascertaining a
GRANTEE’s compliance with this Ordinance or the FRANCHISE AGREEMENT.

 

(2) Other Relevant Documentation Upon written request, a GRANTEE shall make
available to the COUNTY all pleadings, applications and reports submitted by a
GRANTEE to, as well as copies of all decisions, correspondence and actions by,
any Federal, STATE or local court,

 

33



--------------------------------------------------------------------------------

regulatory agency, or other governmental body which may, in the judgment of the
COUNTY, materially affect the GRANTEE’S CABLE SYSTEM operations within the
FRANCHISE AREA. If the materials are, within the reasonable judgment of the
COUNTY, as readily available for review by the COUNTY as to a GRANTEE, the
GRANTEE will provide the information on availability rather than the information
itself. The COUNTY may review all such documents and shall be provided copies of
such documents by the GRANTEE, at the COUNTY’S expense, and within 48 hours of
the COUNTY’S request for such copies. Requests for extension of time will not be
unreasonably refused.

 

(3) Corporate Annual Reports If a GRANTEE is publicly held, a copy of each
GRANTEE’S annual and other periodic reports and those of its parent, shall be
submitted to the COUNTY within forty-five (45) days of a written request by the
COUNTY.

 

(4) Public Records

 

A. Law Applies Subject to the provisions of Chapter 119, Florida Statutes, all
reports required to be provided to the COUNTY under this Ordinance or the
FRANCHISE AGREEMENT and retention of same shall be available for public
inspection in the COUNTY’S offices during normal business hours.

 

B. Trade Secrets To the extent mat requested information is claimed to represent
trade secrets, the COUNTY, at the time of such claim, or before, will, to the
extent allowed under Fla. Stat. Chapter 119, accommodate the GRANTEE’S concerns
in a manner that minimizes the release of such information in a manner that
chills competition. To the extent-possible, if the COUNTY requests copies that
contain bona fide trade secrets, a GRANTEE will provide the COUNTY with
summaries of any required documents or copies thereof with trade secrets deleted
therefrom. The burden of proof shall be on a GRANTEE to establish the nature of
any information requested to be submitted as a bona fide trade secret, to the
reasonable satisfaction of the COUNTY. The COUNTY shall be held harmless by the
GRANTEE with respect to the release of any information released pursuant to a
public records request. The COUNTY shall not object to the GRANTEE’S
intervention in any proceeding involving a request for public records related to
the GRANTEE that the GRANTEE reasonably believes are either not public records
or excepted under Fla. Stat. Chapter 119.

 

(5) Payment for Records All reports and records related to compliance issues
that are required under this Ordinance shall be furnished at the sole expense of
the GRANTEE, except as otherwise provided in this Ordinance or the FRANCHISE
AGREEMENT.

 

(6) Non-Compliance

 

A. Noncompliance The willful refusal, failure, or neglect of a GRANTEE to file
any of the reports required as and when due under this Ordinance, may be deemed
a material breach of the FRANCHISE if such reports are not provided to the
COUNTY within thirty (30) days after written request therefor, and may subject
the GRANTEE to all remedies, legal or equitable, which are available to the
COUNTY under this Ordinance or the FRANCHISE AGREEMENT.

 

34



--------------------------------------------------------------------------------

B. Misrepresentation Any materially false or misleading statement or
representation made knowingly and willfully by the GRANTEE in any report
required under this Ordinance or under the FRANCHISE AGREEMENT may be deemed a
material breach of the FRANCHISE and may subject the GRANTEE to all remedies,
legal or equitable, which are available to the COUNTY.

 

(c) Opinion Survey Not more than once annually, the COUNTY may prepare a
SUBSCRIBER satisfaction survey pertaining to quality of CABLE SERVICE, which
shall be transmitted to SUBSCRIBERS in a GRANTEE’S invoice for CABLE SERVICES.
The results of such survey shall be provided to the COUNTY on a timely basis.
The additional cost of such survey shall be borne by the COUNTY.

 

SECTION 30-13. REVIEW OF SYSTEM PERFORMANCE

 

(a) Triennial Review

 

(1) Review Notwithstanding FCC Emergency Alert System Certification, at a
frequency established in the FRANCHISE AGREEMENT, but no more frequently than
every three (3) years throughout the term of the FRANCHISE, if EFFECTIVE
COMPETITION is not present and if requested by the COUNTY, the COUNTY and a
GRANTEE shall meet to review CABLE SYSTEM performance and quality of CABLE
SERVICE. The various reports required pursuant to this Ordinance, results of
technical performance tests, the record of SUBSCRIBER complaints and a GRANTEE’S
response to complaints, and the information acquired in any SUBSCRIBER surveys,
shall be utilized as the basis for review. In addition, any SUBSCRIBER may
submit comments or complaints during the review meetings, either orally or in
writing, and these shall be considered. Within thirty (30) days after the
conclusion of a CABLE SYSTEM performance review meeting, the COUNTY may issue
findings with respect to the CABLE SYSTEM’S FRANCHISE compliance and quality of
service. Notice of the reviews shall be published and, in the discretion of the
BOARD, may be the subject of a public hearing and the County Administrator may
determine the issues that the GRANTEE must address in the hearings.

 

(2) Non-compliance If the COUNTY determines that a GRANTEE is not in compliance
with the material requirements of this Ordinance or the GRANTEE’S FRANCHISE
AGREEMENT, the COUNTY may direct the GRANTEE to correct the areas of
noncompliance within thirty (30) days. Failure of a GRANTEE, after due notice,
to correct the areas of noncompliance within the period specified therefor or to
commence compliance within such period and diligently achieve compliance
thereafter, shall be considered a material breach of the FRANCHISE, and the
COUNTY may exercise any remedy within the scope of this Ordinance and the
FRANCHISE AGREEMENT.

 

(b) Special Review When there have been complaints made or where there exists
other evidence which, in the reasonable judgment of the COUNTY, casts reasonable
doubt on the reliability or quality of CABLE SERVICE to the effect that the
GRANTEE is not in substantial compliance with the requirements of this Ordinance
or its FRANCHISE, the COUNTY shall have the right to compel the GRANTEE to test,
analyze and report on the performance of the CABLE SYSTEM in order to protect
the public against substandard CABLE SERVICE. The COUNTY may not compel a
GRANTEE to provide

 

35



--------------------------------------------------------------------------------

such tests or reports unless and until the COUNTY has provided a GRANTEE with at
least thirty (30) days notice of its intention to exercise its rights under this
SEC. 30-13 and has provided the GRANTEE with an opportunity to be heard prior to
its exercise of such rights. Such test or tests shall be made and the report
shall be delivered to the COUNTY no later than thirty (30) days after the COUNTY
notifies the GRANTEE that it is exercising such right. Such tests shall be made
at the GRANTEE’S sole cost. Such report shall include the following information:
The nature of the complaints which precipitated the special tests, what CABLE
SYSTEM component was tested, the equipment used and procedures employed in said
testing, the results of such tests, and the method by which such complaints were
resolved. Any other information pertinent to the special test shall be recorded.

 

SECTION 30-14. FRANCHISE VIOLATIONS

 

(a) Remedies for Violations If a GRANTEE fails to perform in a timely manner any
material obligation required by this Ordinance or a FRANCHISE AGREEMENT granted
hereunder, following notice from the COUNTY and an opportunity to cure such
nonperformance in accordance with the provisions of this SEC. 30-14 of this
Ordinance, the COUNTY may at its option and in its sole discretion:

 

(1) Cure Cure the violation and recover the actual cost thereof from the
security fund or performance or construction bond established herein if such
violation is not cured within thirty (30) days after written notice to the
GRANTEE of the COUNTY’S intention to cure and draw upon the security fund;
and/or

 

(2) Liquidated Damages

 

A. Procedures Subject to the procedures set forth in SEC. 30-14.b below, the
COUNTY may assess against a GRANTEE liquidated damages in an amount set forth
below for any such violations(s) if such violation is not cured, or if a GRANTEE
has not commenced a cure, on a schedule acceptable to the COUNTY, within thirty
(30) days after written notice to the GRANTEE of the COUNTY’S intention to
assess liquidated damages. Such damages may be withdrawn from the security fund,
and shall not constitute a waiver by the COUNTY of any right or remedy it may
have under this Ordinance or the FRANCHISE AGREEMENT or applicable law.

 

B. Categories of Liquidated Damages For the violation of any of the following
provisions of this Ordinance or any FRANCHISE granted hereunder, liquidated
damages shall be recoverable from the security fund as follows:

 

i. Construction For failure to complete CABLE SYSTEM construction in accordance
with a CABLE SYSTEM construction schedule established in the FRANCHISE AGREEMENT
unless the BOARD specifically approves the delay by motion or resolution, due to
the occurrence of conditions beyond a GRANTEE’S control, the GRANTEE shall pay
to the COUNTY or the COUNTY may draw from the Security Fund, up to one thousand
five hundred dollars ($1,500.00) per day for each day, or part thereof, the
deficiency continues.

 

36



--------------------------------------------------------------------------------

ii. All Other Violations For any other violation of the requirements and
obligations under this Ordinance or the FRANCHISE AGREEMENT granted hereunder a
GRANTEE shall pay to the COUNTY or the COUNTY may draw from the Security Fund up
to Seventy-Five Dollars ($75.00) per day for each day that each violation occurs
or continues.

 

iii. Collection Contingent Upon County Compliance The liquidated damages
described in SEC. 30-14.a.2.A above shall not be recoverable against a GRANTEE
unless the COUNTY has furnished the GRANTEE with written notice of the proposed
collection of liquidated damages and the GRANTEE has failed to cure the asserted
violation of this Ordinance within thirty (30) days of notice or such time
designated in the notice issued pursuant to SEC. 30-14.b. 1 of this ordinance,
whichever is longer.

 

(3) Local Ordinance Violation Process In addition to all remedies otherwise
provided for in this Ordinance or in the FRANCHISE AGREEMENT, violations of this
Ordinance may be pursued as provided for in Chapter 125 Florida Statutes and
Section 1-8 of the Pinellas County Code.

 

(4) Other Remedies Pursue its other available remedies at law or in equity.

 

(b) Procedure for Remedying Franchise Violations Supplemental to and running
concurrent with any notice requirements otherwise provided for in this
Ordinance, prior to pursuing any remedy or other damages against a GRANTEE
specified in this SEC. 30-14.a(l-2) of this Ordinance, the COUNTY shall give a
GRANTEE notice and opportunity to be heard on the matter, in accordance with the
following procedures:

 

(1) Notice The COUNTY shall first notice a GRANTEE of a violation and demand
correction within a reasonable time, which shall not be less than ten (10) days
in the case of the failure of the GRANTEE to pay any sum or other amount due the
COUNTY under this Ordinance or the GRANTEE’s FRANCHISE AGREEMENT and thirty (30)
days in all other cases.

 

(2) Failure to Cure It shall be deemed a failure to cure if:

 

A. A GRANTEE fails to correct the violation within the time prescribed, or

 

B. A GRANTEE fails to commence correction of the violation within the time
prescribed and diligently remedy such violation thereafter, or

 

C. A GRANTEE fails to present to the COUNTY an acceptable timetable for
correction of the violation and adhere to the timetable or any agreed extensions
thereof.

 

(3) Notice of Violation or Failure to Cure The COUNTY’s staff shall give notice
of the COUNTY’s staffs initial determination of a GRANTEE’s failure to cure.
Said notice shall specify the violations alleged to have occurred and of its
initial determination of the chosen remedy. One

 

37



--------------------------------------------------------------------------------

notice shall suffice for more than one day of the violation and for subsequent
days of a violation that continues beyond the notice but prior to the hearing.

 

(4) Hearing A GRANTEE’s may, within 10 days of said notice, exercise its right
to a hearing. Upon receipt of a request for a hearing the BOARD or its designee
shall set a hearing date which shall not be held any sooner than twenty-five
(25) days after notice.

 

(5) Board Determination The BOARD or its designee shall hear and consider the
issue(s) and shall hear any PERSON interested therein, and shall determine in
its discretion, and based on competent substantial evidence presented at the
hearing, whether or not any material violation by the GRANTEE has occurred and
if so, if the proposed remedy is appropriate under the circumstances of the
case.

 

(6) Decision Subsequent to the hearing, the BOARD or its designee shall consider
all relevant evidence, and thereafter render its decision.

 

(7) No Violation Found In the event the BOARD or its designee finds that the
GRANTEE has corrected the violation or has diligently commenced correction of
such violation after notice thereof from the COUNTY and is diligently proceeding
to fully remedy such violation, or that no material violation has occurred, the
proceedings shall terminate and no liquidated damages shall be recovered under
SEC. 30-14.a.

 

(8) Violation Found In the event the BOARD or its designee finds that material
violations exist, or that GRANTEE has not corrected the same in a satisfactory
manner or has not diligently commenced correction of such violation after notice
thereof from the COUNTY and is not diligently proceeding to fully remedy such
violation, the BOARD or its designee may pursue one (1) or more of the remedies
provided in this Ordinance as it, in its discretion, deems appropriate under the
circumstances. Nothing herein prevents the BOARD’s or its designee’s
conditioning any remedies in order to satisfy itself that the remedy is
appropriate under the circumstances.

 

(9) Non-curable Violations Violations that are not considered curable by the
BOARD or its designee, in their reasonable judgment, need not require any cure
period or evidence of cure.

 

(10) Review of Decisions Challenges to decisions made by the COUNTY under this
SEC. 30-14.b are quasi-judicial decisions subject solely to review by Petition
for Writ of Certiorari in the Circuit Court for the Sixth Judicial Circuit, in
and for Pinellas County, Florida.

 

(11) Liquidated Damages In the event that staff or the BOARD or its designee
elects to require the payment of liquidated damages, the GRANTEE shall be
noticed with a bill for the liquidated damages. After a GRANTEE’s failure to pay
within ten (10) days of the noticed bill, absent an appeal which stayes the
decision, the COUNTY may assess the security fund.

 

38



--------------------------------------------------------------------------------

SECTION 30-15. FORCE MAJEURE; GRANTEE’S INABILITY TO PERFORM

 

In the event a GRANTEE’s performance of any of the terms, conditions or
obligations required by this Ordinance or any FRANCHISE AGREEMENT granted
hereunder is prevented by a cause or event not within a GRANTEE’s control, such
inability to perform shall be deemed excused and no penalties or sanctions shall
be imposed as a result thereof; provided, however, that such inability to
perform shall not relieve a GRANTEE from any obligations pertaining to refunds
and credits for interruptions in service. For the purpose of this SEC. 30-15,
causes or events not within the control of a GRANTEE shall include without
limitation acts of God, strikes, sabotage, riots or civil disturbances,
restraints imposed by order of a governmental agency or court, explosions, acts
of public enemies, and natural disasters such as floods, earthquakes,
landslides, and fires, but shall not include financial inability of the GRANTEE
to perform or failure of the GRANTEE to obtain any necessary permits or licenses
from other governmental agencies or the right to use the facilities of any
public utility where such failure is due solely to the acts or omissions of a
GRANTEE, or the failure of the GRANTEE to secure supplies, services or equipment
necessary for the INSTALLATION, operation, maintenance or repair of the CABLE
SYSTEM where the GRANTEE has failed to exercise reasonable diligence to secure
such supplies, services or equipment.

 

SECTION 30-16. TERMINATION OF FRANCHISE BY GRANTOR

 

(a) Right to Terminate Reserved In addition to all other rights and powers
pertaining to the GRANTOR by virtue of granting a FRANCHISE under this Ordinance
or otherwise, the GRANTOR reserves the right, as defined in federal or STATE
legislation and this Ordinance, to terminate and cancel any FRANCHISE and all
rights and privileges of a GRANTEE under this Ordinance or the FRANCHISE
AGREEMENT in the event that a GRANTEE:

 

(1) Violation of Grant Violates any material provision of this Ordinance or its
FRANCHISE AGREEMENT or any rule, order, or determination of the GRANTOR made
pursuant to this Ordinance or its FRANCHISE AGREEMENT, except where such
violation, other than of SEC. 30-16.a.2 below, is without fault or through
excusable neglect.

 

(2) Performance of Material Obligations If a GRANTEE shall default in the
performance of its material obligations under this Ordinance or the FRANCHISE
AGREEMENT and shall continue such default after receipt of due notice and
reasonable opportunity to cure the default;

 

(3) Insurance; Security If a GRANTEE shall fail to provide or maintain in full
force and effect the insurance coverage, performance bond, or security fund as
required in this Ordinance or the FRANCHISE AGREEMENT;

 

(4) Concurrent Jurisdictional Agencies If a GRANTEE shall violate any material
order or ruling of any regulatory body having jurisdiction over the GRANTEE
relative to the GRANTEE’S FRANCHISE, unless such order or ruling is being
contested by a GRANTEE by appropriate proceedings conducted in good faith;

 

39



--------------------------------------------------------------------------------

(5) Financial Security If a GRANTEE becomes insolvent, unable or unwilling to
pay its debts, or is adjudged a bankrupt.

 

(6) Interruption of Service Failure to restore service after ninety-six (96)
consecutive hours of interrupted service; except when approval of such
interruption is obtained from the COUNTY.

 

(7) Unauthorized Disposition Attempts to dispose of its CABLE SYSTEM in all or a
part of the FRANCHISE AREA as defined in the FRANCHISE AGREEMENT in a manner
other than as provided in this Ordinance or the FRANCHISE AGREEMENT to prevent
the GRANTOR from purchasing same.

 

(8) Evasion, Fraud or Deceit Evades any of the provisions of this Ordinance or
its FRANCHISE AGREEMENT or practices any fraud or deceit upon the GRANTOR.

 

(9) Other Material Breaches For all purposes under this Ordinance or any
FRANCHISE AGREEMENT adopted hereunder, enumeration of what constitutes a
material breach does not limit the BOARD’S discretion in deciding if an alleged
breach is material.

 

(10) Excuses The foregoing shall not constitute a major breach if the violation
occurs but it is without fault of the GRANTEE or occurs as a result of
circumstances beyond its control. A GRANTEE shall not be excused by mere
economic hardship nor by misfeasance or malfeasance of its directors, officers
or employees.

 

(b) Other Remedies Available The termination and forfeiture of the GRANTEE’S
FRANCHISE shall in no way affect any right of GRANTOR to pursue any remedy under
this Ordinance or the FRANCHISE AGREEMENT or any provision of law.

 

(1) Unauthorized Transfer Ineffective In addition to the provisions for
termination provided for in SEC. 30-16.a, upon sixty (60) days’ notice to the
GRANTEE, GRANTOR shall have the right to declare ineffective, null and void, any
actual change in, transfer of, or acquisition by any other party of, control of
a GRANTEE or a GRANTEE’S FRANCHISE, unauthorized by the GRANTOR, for which
notice to the GRANTOR would be required under the GRANTEE’S FRANCHISE AGREEMENT
or this Ordinance. Any declaration by the BOARD under this SEC. 30-16.b.1 means
that the GRANTEE remains liable for all obligations under the FRANCHISE until
the transfer is approved by the GRANTOR.

 

(2) Objection to Unauthorized Transfer In the event a GRANTEE provides a notice
of an unauthorized transfer, GRANTOR shall have sixty (60) days from receipt of
a GRANTEE’S notice of transfer to provide its notice of intent to terminate
pursuant to this SEC. 30-16.b.2. If GRANTOR does not provide such notice of
intent within sixty (60) days of receipt of a GRANTEE’S notice of transfer,
GRANTOR shall have been deemed to have waived its right under this SEC.
30-16.b.2 and GRANTOR will not exercise its right to declare ineffective, null
and void under this SEC. 30-16.b.2 without a finding by the BOARD that the
change in control would result in a substantive detrimental change in a
GRANTEE’S legal, technical, or financial ability to honor its obligations under
this Ordinance or the FRANCHISE AGREEMENT. Nothing in this SEC. 30-16 prohibits
or waives the right of the BOARD to review, consent or deny proposed transfers
under SEC. 30-4.g.

 

40



--------------------------------------------------------------------------------

(c) Termination Procedure Any termination and cancellation shall be by ordinance
duly adopted after sixty (60) days’ notice to a GRANTEE, and shall in no way
affect any of the GRANTOR’S rights under this Ordinance or the FRANCHISE
AGREEMENT or any provision of law. Before a FRANCHISE AGREEMENT granted pursuant
to this Ordinance may be terminated and canceled under this SEC. 30-16.c, a
GRANTEE shall be provided with an opportunity to be heard before the BOARD.

 

SECTION 30-17. TERMINATION OF FRANCHISE BY GRANTEE.

 

(a) Grantee Termination Allowed A GRANTEE may terminate a FRANCHISE AGREEMENT
adopted pursuant to this Ordinance and all of its obligations under this
Ordinance and the FRANCHISE AGREEMENT under the following circumstances:

 

(1) FCC/Court Order At any time following sixty (60) days’ prior written notice
to the GRANTOR (or such shorter prior written notice as may be required under an
applicable final order by the FCC or a federal court order) if, pursuant to an
applicable final order by the FCC or a federal court.

 

(2) Open Video Option At any time, if a GRANTEE determines in the good faith
exercise of its business judgment that developments in applicable law or
technology indicate that video consumers in Pinellas County can be better served
by a GRANTEE and/or its affiliate, through a mode of operation other than a
CABLE SYSTEM, and submits to the GRANTOR:

 

A. certification, approved by the Federal Communications Commission (FCC)
pursuant to the authority granted by Section 653 of the Telecommunications Act
of 1996, of the operation of this CABLE SYSTEM as an open video system: and

 

B. an agreement with the GRANTOR containing provisions substantially similar to
the provisions contained in this Ordinance or its FRANCHISE AGREEMENT, to the
extent that such provisions are applicable to a GRANTEE as a video program
provider utilizing an open video system and/or are required under Section 653 of
the Telecommunications Act of 1996; and

 

C. its affiliate’s adoption of provisions substantially similar to the
provisions contained in this Ordinance or its FRANCHISE AGREEMENT, to the extent
that any such provision is applicable to such affiliate, is in compliance with
any applicable common carrier requirements, and also remains applicable to
operation of an open video system under Section 653 of the Telecommunications
Act of 1996. Submissions pursuant to this SEC. 30-17.a.2 shall be reviewed and
approved or denied by the BOARD within 90 days of their delivery by a GRANTEE.

 

(b) Other Authorized Uses of the Cable System Nothing in this SEC. 30-17 or any
other SEC. of this Ordinance or a FRANCHISE AGREEMENT adopted pursuant to this
Ordinance shall be construed to preclude an affiliated entity from being
entitled to acquire or use this CABLE SYSTEM for all lawful

 

41



--------------------------------------------------------------------------------

purposes related to that affiliates telecommunications business in accordance
with that entity’s then existing authority or any subsequent authority granted
from GRANTOR, as it may be created in the future or amended or renewed from time
to time.

 

SECTION 30-18. TERMINATION OF SUBSCRIBER SERVICE; ABANDONMENT

 

(a) Removal of Facilities upon Request by SUBSCRIBER Upon termination of service
to any SUBSCRIBER, a GRANTEE shall promptly, and without charge, remove its
facilities and equipment, not including inside wiring, from the premises of such
SUBSCRIBER upon and to the extent of his/her written request.

 

(b) Receivership and Foreclosure

 

(1) Termination A FRANCHISE granted hereunder shall, at the option of GRANTOR,
cease and terminate one hundred twenty (120) days after appointment of a
receiver or receivers, or trustee or trustees, to take over and conduct the
business of a GRANTEE, whether in a receivership, reorganization, bankruptcy or
other action or proceeding, unless such receivership or trusteeship shall have
been vacated prior to the expiration of said one hundred twenty (120) days, or
unless: (1) such receivers or trustees shall have, within one hundred twenty
(120) days after their election or appointment, fully complied with all the
terms and provisions of this Ordinance and the FRANCHISE granted pursuant
hereto, and the receivership or trustees within said one hundred twenty (120)
days shall have remedied all the faults under the FRANCHISE or provided a plan
for the remedy of such faults which is satisfactory to the GRANTOR; and (2) such
receivers or trustees shall, within said one hundred twenty (120) days, execute
an agreement duly approved by the court having jurisdiction in the premises
whereby such receivers or trustees assume and agree to be bound by each and
every term, provision and limitation of the FRANCHISE granted.

 

(2) Notice Required In the case of a foreclosure or other judicial sale of the
FRANCHISE property, or any material part thereof, GRANTOR may serve notice of
termination upon a GRANTEE and the successful bidder at such sale, in which
event the FRANCHISE granted and all rights and privileges of the GRANTEE
hereunder shall cease and terminate thirty (30) days after service of such
notice, unless: (1) GRANTOR shall have approved the transfer of the FRANCHISE,
as and in the manner that this Ordinance provides; and (2) such successful
bidder shall have covenanted and agreed with GRANTOR to assume and be bound by
all terms and conditions of the FRANCHISE.

 

ARTICLE IV. PROTECTION OF RIGHTS

 

SECTION 30-19. COUNTY RIGHTS

 

(a) Reservation of County Rights In addition to any rights specifically reserved
to the COUNTY by this Ordinance, the COUNTY reserves to itself every right and
power which is required to be reserved by a provision of any statute, ordinance,
case law or under the FRANCHISE. In addition to any rights generally reserved in
the foregoing general reservation:

 

42



--------------------------------------------------------------------------------

(1) Franchise Agreement Subject to Other Laws This Ordinance and any FRANCHISE
AGREEMENT adopted hereunder is subject to and shall be governed by all
applicable provisions of federal, STATE, COUNTY and local law.

 

(2) Franchise Agreement Subject to Exercise of Police Powers All rights and
privileges granted in any FRANCHISE AGREEMENT granted hereunder are subject to
the police powers of the COUNTY and its rights under applicable laws and
regulations to exercise its governmental powers to their full extent.

 

(3) Amendment of this Ordinance The COUNTY reserves the right to amend this
Ordinance after notice to all GRANTEES. Such amendments shall apply to the
GRANTEE(s) subject to the GRANTEE’s right to petition for a waiver under SEC.
30-19.b.

 

(4) Right to Renegotiate Upon a finding by the BOARD that there has been a loss
of EFFECTIVE COMPETITION for any Franchise negotiated under competitive
conditions, or a loss or substantial diminution of a material benefit to the
COUNTY such as franchise fees, PEG access support or security, the COUNTY
reserves the right to require negotiation of new franchise terms. If such
negotiations fail, in the judgment of the COUNTY, reasonably exercised, the
COUNTY may reduce the term to the remaining term or three years, whichever is
shorter and require negotiations for a new FRANCHISE AGREEMENT. For purposes of
this renewal negotiations:

 

A. In the event of a loss of effective competition, all terms of the FRANCHISE
AGREEMENT shall remain unchanged except for the ability of the COUNTY to
negotiate issues that the BOARD determines were both actively influenced by the
competitive environment at the time of the negotiations and that were inadequate
under the Franchise Agreement to meet the needs of the COUNTY.

 

B. In the event of a loss of franchise fees, PEG access support or security, all
terms of the FRANCHISE AGREEMENT shall remain unchanged except for the ability
to negotiate the issue that was lost or substantially diminished.

 

(b) Waiver Any GRANTEE may petition and the COUNTY shall have the right to waive
any provision of this Ordinance or the FRANCHISE AGREEMENT granted hereunder,
except those required by Federal or STATE regulation, if the COUNTY, in its
judgment reasonably exercised, determines:

 

(1) Public Interest That the waiver is in the public interest; and

 

(2) Undue Hardship That the enforcement of such provision will impose an undue
hardship on the GRANTEE or the SUBSCRIBERS.

 

43



--------------------------------------------------------------------------------

(3) No Special Privilege That granting the waiver does not confer on the GRANTEE
any special privilege that is denied by this ordinance or other FRANCHISE
AGREEMENT to other similar GRANTEES.

 

(4) Material Alterations That the enforcement of such provision will materially
alter the rights and obligations of the GRANTEE under this Ordinance or its
FRANCHISE AGREEMENT.

 

(5) Effective Competition Special consideration may be made where the provisions
that are the subject of a waiver request are, in the judgment of the BOARD,
being accommodated through competition.

 

(c) Conditions of Waiver Any waiver may be conditioned as deemed appropriate by
the COUNTY. To be effective, such waiver shall be evidenced by a statement in
writing signed by a duly authorized representative of the COUNTY. Waiver of any
provision in one (1) instance shall not be deemed a waiver of such provision
subsequent to such instance nor be deemed a waiver of any other provision of the
FRANCHISE unless the statement so recites.

 

SECTION 30-20 Rights of Grantee In addition to any rights specifically reserved
to the GRANTEE by this Ordinance, and by the foregoing general reservation, the
COUNTY specifically recognizes:

 

(a) Protection of Vested Rights Nothing in this Ordinance is intended to
preclude any GRANTEE’s or the COUNTY’s claim and protection of any rights vested
pursuant to Florida law.

 

(b) Unauthorized Reception It is a violation of this Ordinance for a PERSON to
intercept or use any video, voice, or data signal transmissions over a CABLE
SYSTEM, unless the interception or use is authorized by the GRANTEE or other
PERSON having the lawful right to authorize the reception or use.

 

SECTION 30-21 Rights of Individuals

 

(a) Denial of Access A GRANTEE shall not deny service, deny access, or otherwise
discriminate against SUBSCRIBERS or CABLE CHANNEL users to any group of
potential residential cable SUBSCRIBERS or CABLE CHANNEL users because of the
income of the residents of the local area in which such group resides.

 

(b) Equal Employment Opportunities A GRANTEE shall adhere to the applicable
equal employment opportunity requirements of Federal, STATE and local
regulations, as now written or as amended from time to time.

 

(c) Cable Tapping Neither a GRANTEE, nor any PERSON, agency, or entity shall,
without the SUBSCRIBER’s consent, tap, or arrange for the tapping, of any cable,
line, signal input device, or SUBSCRIBER outlet or receiver for any purpose
except routine maintenance of the CABLE SYSTEM, detection of unauthorized
service, polling with audience participation, or audience viewing surveys

 

44



--------------------------------------------------------------------------------

to support advertising research regarding viewers where individual viewing
behavior cannot be identified.

 

(d) Right of Privacy In the conduct of providing its services or in pursuit of
any collateral commercial enterprise resulting therefrom, a GRANTEE shall take
reasonable steps to prevent the invasion of a SUBSCRIBER’s right of privacy or
other personal rights through the use of the CABLE SYSTEM as such rights are
delineated or defined by applicable law. A GRANTEE shall not without lawful
court order or other applicable valid legal authority utilize the CABLE SYSTEM’s
interactive two-way equipment or capability for unauthorized personal
surveillance of any SUBSCRIBER.

 

(e) Use of and Respect for Easements If a SUBSCRIBER requests service,
permission to install upon SUBSCRIBER’s property shall be presumed. No cable
line, wire amplifier, converter, or other piece of equipment owned by a GRANTEE
shall be installed by a GRANTEE in the SUBSCRIBER’s premises or the premises of
others, other than in appropriate easements, without first securing any required
consent. In the use of easements which have been dedicated for compatible uses
the cable operator shall ensure:

 

(1) that the safety, functioning, and appearance of the property and the
convenience and safety of other PERSONS not be adversely affected by the
INSTALLATION or construction of facilities necessary for a CABLE SYSTEM; and

 

(2) that the cost of the INSTALLATION, construction, operation, or removal of
such facilities be borne by the cable operator or SUBSCRIBER, or a combination
of both; and

 

(3) that the owner of the property be justly compensated by the cable operator
for any damages caused by the INSTALLATION, construction, operation, or removal
of such facilities by the cable operator.

 

(f) Subscriber Lists The GRANTEE, or any of its agents or employees, shall not
sell, or otherwise make available to any party without consent of the SUBSCRIBER
pursuant to STATE and Federal privacy laws, any list which identifies the
viewing habits of individual SUBSCRIBERS, without the prior written consent of
such SUBSCRIBERS. This does not prohibit the GRANTEE from providing composite
ratings of SUBSCRIBER viewing to any party.

 

(g) Continuity of Service It shall be the right of all SUBSCRIBERS to continue
receiving service insofar as their financial and other obligations to the
GRANTEE are honored. In the event that the GRANTEE elects to rebuild, modify, or
sell the CABLE SYSTEM, or the COUNTY gives notice of intent to terminate or not
to renew the FRANCHISE, the GRANTEE shall act so as to ensure that all
SUBSCRIBERS receive service so long as the FRANCHISE remains in force.

 

45



--------------------------------------------------------------------------------

ARTICLE V. MISCELLANEOUS

 

SECTION 30-22. SEVERABILITY If any provision of this Ordinance is held by any
court or by any Federal or STATE agency of competent jurisdiction, to be invalid
as conflicting with any Federal or STATE law, rule or regulation now or
hereafter in effect, or is held by such court or agency to be modified in any
way in order to conform to the requirements of any such law, rule or regulation,
such provision shall be considered a separate, distinct, and independent part of
this Ordinance, and such holding shall not affect the validity and
enforceability of all other provisions hereof. In the event that such law, rule
or regulation is subsequently repealed, rescinded, amended or otherwise changed,
so that the provision thereof which had been held invalid or modified is no
longer in conflict with such law, rule or regulation, said provision shall
thereupon return to full force and effect and shall thereafter be binding on the
COUNTY and a GRANTEE, provided that the COUNTY shall give a GRANTEE thirty (30)
days written notice of such change before requiring compliance with said
provision or such longer period of time as may be reasonably required for a
GRANTEE to comply with such provision.

 

SECTION 30-23. FILING OF ORDINANCE; EFFECTIVE DATE, AREAS EMBRACED

 

(a) Filing of Ordinance; Effective Date Pursuant to Section 125.66, Fla. Stat.,
a certified copy of this Ordinance shall be filed with the Department of State
by the Clerk of the BOARD within ten (10) days after enactment by the BOARD.
This Ordinance shall become effective upon filing of the ordinance with the
Department of State.

 

(b) Areas Embraced This Ordinance shall be effective in the unincorporated areas
of Pinellas County.

 

SECTION 30-24. PROVIDING FOR INCLUSION IN THE CODE The provisions of this
ordinance shall be included and incorporated in the Pinellas County Code, as an
addition thereto, and shall be appropriately renumbered to conform to the
uniform numbering system of the Pinellas County Code/Pinellas County Land
Development Code.

 

46